   

Exhibit 10.1



 
AK STEEL CORPORATION,
 
as Borrower
       
LOAN AND SECURITY AGREEMENT
 
Dated as of February 20, 2007
 
$850,000,000
     
CERTAIN FINANCIAL INSTITUTIONS,
 
as Lenders
 
and
 
BANK OF AMERICA, N.A.,
 
as Administrative and Collateral Agent,
 
and
 
WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL),
as Syndication Agent,
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
JPMORGAN CHASE BANK, N.A.
 
and
 
FIFTH THIRD BANK,
as Co-Documentation Agents,
 
and
 
BANC OF AMERICA SECURITIES LLC,
 
As Sole Lead Arranger and Sole Book Manager
 


 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
Page
SECTION 1.
 
DEFINITIONS; RULES OF CONSTRUCTION
1
1.1.
 
Definitions
1
1.2.
 
Accounting Terms
25
1.3.
 
Uniform Terms
25
1.4.
 
Certain Matters of Construction
25
       
SECTION 2.
 
CREDIT FACILITIES
26
2.1.
 
Revolver Commitment
26
2.2.
 
[Reserved]
28
2.3.
 
Letters of Credit Facility
28
       
SECTION 3.
 
INTEREST, FEES AND CHARGES
31
3.1.
 
Interest
31
3.2.
 
Fees
32
3.3.
 
Computation of Interest, Fees, Yield Protection
32
3.4.
 
Reimbursement Obligations
33
3.5.
 
Illegality
33
3.6.
 
Inability to Determine Rates
33
3.7.
 
Increased Costs; Capital Adequacy
34
3.8.
 
Mitigation
34
3.9.
 
Funding Losses
35
3.10.
 
Maximum Interest
35
       
SECTION 4.
 
LOAN ADMINISTRATION
35
4.1.
 
Manner of Borrowing and Funding Revolver Loans
35
4.2.
 
Defaulting Lender
37
4.3.
 
Number and Amount of LIBOR Loans; Determination of Rate
37
4.4.
 
[Reserved]
37
4.5.
 
One Obligation
37
4.6.
 
Effect of Termination
37
       
SECTION 5.
 
PAYMENTS
37
5.1.
 
General Payment Provisions
37
5.2.
 
Repayment of Revolver Loans
38
5.3.
 
[Reserved]
38
5.4.
 
Payment of Other Obligations
38
5.5.
 
Marshaling; Payments Set Aside
38
5.6.
 
Post-Default Allocation of Payments
38
5.7.
 
Application of Payments
39
5.8.
 
Loan Account; Account Stated
39
5.9.
 
Taxes
40
5.10.
 
Foreign Lenders
40
5.11.
 
US Lender
41

 
i

 
 

--------------------------------------------------------------------------------

 



SECTION 6.
 
CONDITIONS PRECEDENT
41
6.1.
 
Conditions Precedent to Initial Loans
41
6.2.
 
Conditions Precedent to All Credit Extensions
42
6.3.
 
Limited Waiver of Conditions Precedent
43
       
SECTION 7.
 
COLLATERAL
43
7.1.
 
Grant of Security Interest
43
7.2.
 
Lien on Deposit Accounts; Cash Collateral
43
7.3.
 
[Reserved]
44
7.4.
 
Other Collateral
44
7.5.
 
No Assumption of Liability
44
7.6.
 
Further Assurances
44
       
SECTION 8.
 
COLLATERAL ADMINISTRATION
44
8.1.
 
Borrowing Base Certificates
44
8.2.
 
Administration of Accounts
45
8.3.
 
Administration of Inventory
45
8.4.
 
[Reserved]
46
8.5.
 
Administration of Deposit Accounts
46
8.6.
 
General Provisions
46
8.7.
 
Power of Attorney
47
       
SECTION 9.
 
REPRESENTATIONS AND WARRANTIES
48
9.1.
 
General Representations and Warranties
48
9.2.
 
Complete Disclosure
52
       
SECTION 10.
 
COVENANTS AND CONTINUING AGREEMENTS
52
10.1.
 
Affirmative Covenants
52
10.2.
 
Negative Covenants
55
10.3.
 
Minimum Fixed Charge Coverage Ratio
61
       
SECTION 11.
 
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
61
11.1.
 
Events of Default
61
11.2.
 
Remedies upon Default
62
11.3.
 
License
63
11.4.
 
Setoff
63
11.5.
 
Remedies Cumulative; No Waiver
63
       
SECTION 12.
 
AGENT
64
12.1.
 
Appointment, Authority and Duties of Agent
64
12.2.
 
Agreements Regarding Collateral and Field Examination Reports
65
12.3.
 
Reliance By Agent
65
12.4.
 
Action Upon Default
65
12.5.
 
Ratable Sharing
66
12.6.
 
Indemnification of Agent Indemnitees
66
12.7.
 
Limitation on Responsibilities of Agent
66
12.8.
 
Successor Agent and Co-Agents
67
12.9.
 
Due Diligence and Non-Reliance
67
12.10.
 
Replacement of Certain Lenders
67
12.11.
 
Remittance of Payments and Collections
68
12.12.
 
Agent in its Individual Capacity
68

ii

 
 

--------------------------------------------------------------------------------

 



12.13.
 
Agent Titles
69
12.14.
 
No Third Party Beneficiaries
69
       
SECTION 13.
 
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
69
13.1.
 
Successors and Assigns
69
13.2.
 
Participants
69
13.3.
 
Assignments
70
       
SECTION 14.
 
MISCELLANEOUS
70
14.1.
 
Consents, Amendments and Waivers
70
14.2.
 
Indemnity
71
14.3.
 
Notices and Communications
71
14.4.
 
Performance of Borrower’s Obligations
72
14.5.
 
Credit Inquiries
72
14.6.
 
Severability
72
14.7.
 
Cumulative Effect; Conflict of Terms
72
14.8.
 
Counterparts
72
14.9.
 
Entire Agreement
72
14.10.
 
Obligations of Lenders
72
14.11.
 
Confidentiality
73
14.12.
 
Certifications Regarding Indentures
73
14.13.
 
GOVERNING LAW
74
14.14.
 
Consent to Forum
74
14.15.
 
Waivers by Borrower
74
14.16.
 
Patriot Act Notice
74



LIST OF EXHIBITS AND SCHEDULES
     
Exhibit A
 
Revolver Note
Exhibit B
 
Notice of Borrowing
Exhibit C
 
Assignment and Acceptance
Exhibit D
 
Assignment Notice
Exhibit E-1
 
New Lender Supplement
Exhibit E-2
 
Increased Commitment Agreement
     
Schedule 1.1
 
Commitments of Lenders
Schedule 2.3.4
 
Outstanding Letters of Credit
Schedule 8.5
 
Deposit Accounts
Schedule 8.6.1
 
Business Locations
Schedule 9.1.4
 
Names and Capital Structure
Schedule 9.1.5
 
Former Names and Companies
Schedule 9.1.12
 
Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.15
 
Environmental Matters
Schedule 9.1.16
 
Restrictive Agreements
Schedule 9.1.17
 
Litigation
Schedule 9.1.19
 
Pension Plans
Schedule 9.1.21
 
Labor Contracts
Schedule 10.2.1
 
Existing Debt
Schedule 10.2.2
 
Existing Liens
Schedule 10.2.5
 
Existing Investments

iii

 
 

--------------------------------------------------------------------------------

 



LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT is dated as of February 20, 2007, among AK
STEEL CORPORATION, a Delaware corporation (“Borrower”), the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), and BANK OF AMERICA, N.A., a national banking association, as agent
for the Lenders (“Agent”).


R E C I T A L S:


Borrower has requested that Lenders provide a credit facility to Borrower to
finance its business enterprise.  Lenders are willing to provide the credit
facility on the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
SECTION 1.  DEFINITIONS; RULES OF CONSTRUCTION
 
    1.1. Definitions.  As used herein, the following terms have the meanings set
forth below:
 
Account:  as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
 
Account Debtor:  a Person who is obligated under an Account, Chattel Paper or
General Intangible.
 
Accounts Formula Amount:  85% of the Value of Eligible Accounts.
 
Accounts Reserve:  reserves reasonably established by Agent in its Credit
Judgment upon two (2) Business Days’ prior notice to Borrower (including
telephonic or electronic notice promptly confirmed by written notice) to reflect
factors arising or becoming known to Agent after the Closing Date that
negatively impact the Value of Accounts, including with respect to dilution.
 
Affiliate:  with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.
 
Agent Indemnitees:  Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
 
Agent Professionals:  attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
Anti-Terrorism Laws:  any laws relating to terrorism or money laundering,
including the Patriot Act.
 
Applicable Law:  all laws, rules and regulations applicable to the Person,
conduct, transaction, agreement or matter in question, including all applicable
statutory law and common law, and all
 

 
 

--------------------------------------------------------------------------------

 

provisions of constitutions, treaties, statutes, rules, regulations, orders and
decrees of Governmental Authorities.
 
Applicable Margin:  with respect to any Type of Loan, the margin set forth
below, as determined by average daily Availability as set forth below:
 
 
Level
 
 
Availability
 
Base Rate Revolver Loans
LIBOR Revolver
Loans
I
< $225,000,000
0.75%
1.75%
II
> $225,000,000 < $450,000,000
0.50%
1.50%
III
> $450,000,000 < $650,000,000
0.25%
1.25%
IV
> $650,000,000
0.00%
1.00%



Until July 1, 2007, margins shall be determined as if Level IV were
applicable.  On such date and thereafter, the margins shall be subject to
increase or decrease upon Agent’s determination of average daily Availability
over the most recently ended Fiscal Quarter, which change shall be effective on
the first day of the new Fiscal Quarter.
 
Approved Fund:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in extensions of credit in
its ordinary course of business and is administered or managed by a Lender, an
entity that administers or manages a Lender, or an Affiliate of either.
 
Asset Disposition:  a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
 
Assignment and Acceptance:  an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit C.
 
Availability:  the Borrowing Base, minus the principal balance of all Revolver
Loans.  For purposes of determining Availability in connection with the delivery
of any Notice of Borrowing or LC Request, (i) all Reserves established by Agent
following the Closing Date shall be deducted in calculating the Borrowing Base,
regardless of whether any required notice periods for the implementation thereof
have expired and (ii) all Accounts and Inventory rendered ineligible as a result
of criteria established by Agent following the Closing Date shall be excluded
from the Borrowing Base, regardless of whether any required notice periods for
the effectiveness of such criteria have expired.
 
Availability Reserve:  the sum (without duplication) of (a) the Rent and Charges
Reserve; (b) the LC Reserve; (c) the Existing Senior Notes Reserve (except in
connection with a Borrowing of Loans for the purpose of fully redeeming, fully
defeasing or otherwise repaying in full the Existing Senior Notes subject to
such Reserve); (d) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); and (e) such additional
reserves, in such amounts and with respect to such matters, as Agent in its
Credit Judgment may elect to impose from time to time upon two (2) Business
Days’ prior notice to the Borrower (including telephonic or electronic notice
promptly confirmed by written notice); provided however, that the amount of any
Availability Reserve established under this clause (e) shall (i) bear a
reasonable relationship to the issue giving rise to the implementation thereof
and (ii) not be duplicative of other reserves or adjustments used in calculating
the Borrowing Base.
 
Bank of America:  Bank of America, N.A., a national banking association, and its
successors and assigns.
 

 
- 2 -

--------------------------------------------------------------------------------

 

Bank of America Indemnitees:  Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
 
Bank Product:  any of the following products, services or facilities extended to
Borrower or any Subsidiary by any Lender or any of its Affiliates:  (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by Borrower or any Subsidiary, other
than Letters of Credit; provided, however, that (i) for any of the foregoing to
be included as an “Obligation” for purposes of a distribution under Section
5.6.1, the applicable Secured Party must have previously provided written notice
to Agent and the Borrower of (A) the existence of such Bank Product, (B) the
maximum dollar amount of obligations arising thereunder to be included as a Bank
Product Reserve (“Bank Product Amount”), and (C) the methodology to be used by
such parties in determining the Bank Product Debt owing from time to time and
(ii) the calculation of outstanding amounts under Hedging Agreements shall be
based on the mark-to-market exposure under such Hedging Agreements.  The Bank
Product Amount may be changed from time to time upon written notice to Agent and
the Borrower by the Secured Party.
 
Bank Product Amount:  as defined in the definition of Bank Product.
 
Bank Product Debt:  Debt and other obligations of an Obligor relating to Bank
Products.
 
Bank Product Reserve:  the aggregate amount of reserves established by Agent
from time to time in its discretion in respect of Bank Product Debt.
 
Bankruptcy Code:  Title 11 of the United States Code.
 
Base Rate:  the rate of interest publicly announced by Bank of America from time
to time as its prime rate.  Such rate is a rate set by Bank of America based
upon various factors including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
Base Rate Loan:  any Loan that bears interest based on the Base Rate.
 
Base Rate Revolver Loan:  a Revolver Loan that bears interest based on the Base
Rate.
 
Board of Governors:  the Board of Governors of the Federal Reserve System.
 
Borrowed Money:  with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
 
Borrowing:  a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
 
Borrowing Base:  on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the Availability
Reserve; and (b) the sum of the Accounts Formula Amount minus the Accounts
Reserve, plus the Inventory Formula Amount minus the Inventory Reserve, minus
the Availability Reserve, minus the Bank Product Reserve.
 

 
- 3 -

--------------------------------------------------------------------------------

 

Borrowing Base Certificate:  a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrower certifies calculation of the Borrowing
Base.
 
Business Day:  any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.
 
Capital Expenditures:  all liabilities incurred, expenditures made or payments
due (whether or not made) by Borrower or any Subsidiary for the acquisition of
any fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases.
 
Capital Lease:  any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
Cash Collateral:  cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
 
Cash Collateral Account:  a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
reasonable discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.
 
Cash Collateralize:  the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 102%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products, but excluding indemnification obligations which are either contingent
or inchoate to the extent no claims giving rise thereto have been asserted),
Agent’s good faith estimate of the amount due or to become due, including all
fees and other amounts relating to such Obligations.  “Cash Collateralization”
has a correlative meaning.
 
Cash Equivalents:  (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank meeting the qualifications specified in
clause (b); (d) commercial paper rated A-1 (or better) by S&P or P-1 (or better)
by Moody’s, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P.
 
Cash Management Services:  any services provided from time to time by any
Lender or any of its Affiliates to Borrower or any Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services.
 
CERCLA:  the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 
- 4 -

--------------------------------------------------------------------------------

 

Change in Law:  the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
 
Change of Control:  any of the following:  (i) any Person, either individually
or acting in concert with one or more other Persons, shall have acquired
beneficial ownership (provided that a Person shall not be deemed to be the
beneficial owner of shares tendered pursuant to a tender offer made by that
Person or its Affiliate until the tendered shares are accepted for purchase),
directly or indirectly, of Equity Interests of Holdings (or other Equity
Interests convertible into such Equity Interests) representing 40% or more of
the combined voting power of all Equity Interests of Holdings entitled to vote
in the election of members of the board of directors or other governing body of
Holdings or Borrower, (ii) the occurrence of a change in the composition of the
board of directors or other governing body of Holdings or Borrower such that a
majority of the members of any such board of directors or other governing body
are not Continuing Members, (iii) the failure at any time of Holdings legally
and beneficially to own and control 100% of the issued and outstanding shares of
capital stock of Borrower or the failure at any time of Holdings to have the
ability to elect all of the board of directors or other governing body of
Borrower, and (iv) the occurrence of any “Change in Control” as defined in any
of the indentures for the Existing Senior Notes.  As used herein, the term
“beneficially own” or “beneficial ownership” shall have the meaning set forth in
the Exchange Act and the rules and regulations promulgated thereunder.
 
Claims:  all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.
 
Closing Date:  as defined in Section 6.1.
 
Code:  the Internal Revenue Code of 1986, as amended from time to time.
 
Collateral:  all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.
 
Commitment:  for any Lender, the aggregate amount of such Lender’s Revolver
Commitment.  “Commitments” means the aggregate amount of all Revolver
Commitments.
 
Commitment Termination Date:  the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrower terminates the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
 
Compliance Certificate:  a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrower certifies compliance with Sections
10.2.3 and 10.3 and calculates the applicable Level for the Applicable Margin.

 
- 5 -

--------------------------------------------------------------------------------

 

Concentration Account:  means account number 4110350675 held by the Borrower at
PNC Bank, N.A. and any replacement concentration account thereof.
 
Consolidated Net Asset Value:  on any date, the excess of (i) the aggregate book
value of the assets of Holdings, Borrower and Subsidiaries, determined on a
consolidated basis in accordance with GAAP, over (ii) the sum of (x) the
aggregate book value of the liabilities of Holdings, Borrower and Subsidiaries,
determined on a consolidated basis in accordance with GAAP, (y) the aggregate
value of off-balance-sheet liabilities of Holdings, Borrower and Subsidiaries,
and (z) the aggregate Synthetic Lease Obligations of Holdings, Borrower and
Subsidiaries.
 
Contingent Obligation:  any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
 
Continuing Members:  with respect to the board of directors or other governing
body of a Person on any date of determination, the persons who were members of
such board of directors or other governing body on the Closing Date, together
with each person who, on the date of determination, is a member of such board of
directors or other governing body whose nomination for election to such board of
directors or other governing body was recommended by a majority of the persons
who were Continuing Members of such board of directors or other governing body
at the time of such nomination.
 
Copyright Security Agreement:  each copyright security agreement pursuant to
which Borrower grants to Agent, for the benefit of the Secured Parties, a lien
on Borrower’s interests in copyrights, as security for the Obligations.
 
Credit Judgment:  Agent’s judgment exercised in good faith and in accordance
with its customary practices for similar asset-based transactions, based upon
its consideration of any factor that it reasonably believes (a) could reasonably
be expected to adversely affect the quantity, quality, mix or value of
Collateral (including any Applicable Law that may inhibit collection of an
Account), the enforceability or priority of Agent’s Liens, or the amount that
Agent and Lenders could receive in liquidation of any Collateral; (b) reasonably
suggests that any collateral report or financial information delivered by any
Obligor is incomplete, inaccurate or misleading in any material respect; (c)
materially increases the likelihood of any Insolvency Proceeding involving an
Obligor; or (d) creates or could reasonably be expected to result in a Default
or Event of Default.  In exercising such judgment, Agent may consider any
factors that could reasonably be expected to increase the credit risk of lending
to Borrower on the security of the Collateral.
 
CWA:  the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
 
Debt:  as applied to any Person, without duplication, (a) all items that would
be included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations;
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(c) all reimbursement obligations in connection with letters of credit issued
for the account of such Person; and (d) in the case of Borrower, the
Obligations.  The Debt of a Person shall include any recourse Debt of any
partnership in which such Person is a general partner or joint venturer.
 
Default:  an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
 
Default Rate:  for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
 
Deposit Account Control Agreements:  the Deposit Account control agreements to
be executed by each institution maintaining a Deposit Account for Borrower, in
favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.
 
Documents:  as defined in the UCC.
 
Domestic Subsidiary:  any Subsidiary that is incorporated or organized under the
laws of the United States of America, any state thereof or in the District of
Columbia.
 
Dominion Account:  a special account established by Borrower at Bank of America
or another bank acceptable to Agent, over which Agent shall have exclusive
control for withdrawal purposes during a Dominion Period.
 
Dominion Period:  any time that either (i) an Event of Default has occurred and
is continuing or (ii) Availability is less than $125,000,000 and until
Availability exceeds $125,000,000 for 60 consecutive days.
 
Dilution Percent:  the percent, determined for Borrower’s most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.
 
Distribution:  any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
 
Dollars:  lawful money of the United States.
 
EBITDA:  determined on a consolidated basis for Holdings, Borrower and
Subsidiaries in conformity with GAAP, the sum, without duplication, of net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, losses arising from the sale of capital
assets, other non-cash extraordinary losses and charges deducted in the
calculation of net income (other than any such non-cash item to the extent that
it represents an accrual of or reserve for cash expenditures in any future
period) and all non-cash corridor charges associated with pensions and other
post-retirement benefit obligations (in each case, only to the extent included
in determining net income), less non-cash gains included in the calculation of
net income (other than any such non-cash item to the extent that it will result
in the receipt of cash payments within 12 months after the date on which it was
accrued), gains arising from the sale of capital assets, gains arising from the
write-up of assets, any extraordinary gains and all non-cash corridor gains
associated with pensions and other post-retirement benefit obligations (in each
case, only to the extent included in determining net income).
 
Eligible Account:  an Account owing to Borrower that arises in the Ordinary
Course of Business from the sale of goods and is payable in Dollars; provided
that, no Account shall be an Eligible Account if (a) it is more than 60 days
past due, or it is unpaid for more than 90 days after the original invoice date;
 

 
- 7 -

--------------------------------------------------------------------------------

 

(b) 50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause; (c) when aggregated with other Accounts
owing by the Account Debtor, it exceeds 20% of the aggregate Eligible Accounts
(or such higher percentage as Agent may establish for the Account Debtor from
time to time), but only to the extent of such excess; (d) it does not conform
with a covenant or representation herein with respect to such Account; (e) it is
owing by a creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) an Insolvency Proceeding has been commenced by or against
the Account Debtor; or the Account Debtor has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs, or is not
Solvent, unless (i) such Account Debtor (A) is a debtor-in-possession in a case
then pending under chapter 11 of the Bankruptcy Code, (B) has established
debtor-in-possession financing satisfactory to the Agent in its sole discretion
and (C) otherwise satisfies each of the requirements set forth in this
definition of Eligible Account and (ii) such Account was incurred post-petition;
(g) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada, unless such Account is supported by a
letter of credit on terms acceptable to the Agent, in its discretion exercised
in a commercially reasonable manner and (i) such letter of credit names the
Agent as beneficiary for the benefit of the Secured Parties or (ii) the issuer
of such letter of credit has consented to the assignment of the proceeds thereof
to the Agent; (h) it is owing by a Government Authority, unless the Account
Debtor is the United States or any department, agency or instrumentality thereof
and the Account has been assigned to Agent in compliance with the Assignment of
Claims Act; (i) it is not subject to a duly perfected, first priority Lien in
favor of Agent, or is subject to any other Lien (other than non-consensual
Permitted Liens arising by operation of law which are junior to the Agent’s
Lien) unless an appropriate Reserve has been established in Agent’s sole
discretion; (j) the goods giving rise to it have not been delivered to and
accepted by the Account Debtor, the services giving rise to it have not been
accepted by the Account Debtor, or it otherwise does not represent a final sale;
(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment; (l) its payment has been extended, the Account Debtor has
made a partial payment, or it arises from a sale on a cash-on-delivery basis;
(m) it arises from a sale to an Affiliate, or from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis; (n) it represents a progress billing or retainage;
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof; (p) it arises from a retail sale to a
Person who is purchasing for personal, family or household purposes.  In
calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded; or (q) it is an Account which
Agent has (i) determined in its Credit Judgment is unacceptable for inclusion in
the Borrowing Base and (ii) provided at least two (2) Business Days’ prior
notice to Borrower (including telephonic or electronic notice promptly confirmed
in writing) of such determination.
 
Eligible Assignee:  a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower (which approval by Borrower shall not be unreasonably withheld or
delayed, and shall be deemed given if no objection is made within two Business
Days after written notice of the proposed assignment), that is organized under
the laws of the United States or any state or district thereof, has total assets
in excess of $5 billion, extends asset-based lending facilities in its ordinary
course of business and whose becoming an assignee would not constitute a
prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during a Specific Event of Default, any Person acceptable to Agent
in its discretion.
 
Eligible In-Transit Inventory:  Inventory owned by Borrower that would be
Eligible Inventory if it were not subject to a Document and in transit from a
location (foreign or otherwise) of a vendor to a location of Borrower within the
United States, or from a location of Borrower (foreign or otherwise) to a
location of Borrower within the United States, and that Agent, in its Credit
Judgment, deems to be Eligible In-Transit Inventory.  Without limiting the
foregoing, no Inventory shall be Eligible In-Transit Inventory unless (a) it is
subject to a negotiable Document showing Agent (or, with the consent of Agent,
Borrower) as consignee, which Document is in the possession of Agent or such
other Person as Agent
 

 
- 8 -

--------------------------------------------------------------------------------

 

shall approve; (b) it is fully insured in a manner reasonably satisfactory to
Agent; (c) it is being handled by a customs broker, freight-forwarder or other
handler that has delivered a Lien Waiver; and (d) if it is Inventory in transit
from a vendor to Borrower, (i) has been identified to the applicable sales
contract and title has passed to Borrower; (ii) is not sold by a vendor that has
a right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory, or
with respect to whom Borrower is in default of any obligations; (iii) is subject
to purchase orders and other sale documentation reasonably satisfactory to
Agent; and (iv) is shipped by a common carrier that is not affiliated with the
vendor.
 
Eligible Inventory:  Inventory owned by Borrower; provided that, no Inventory
shall be Eligible Inventory unless it (a) is finished goods, work-in-process or
raw materials, and not packaging or shipping materials, labels, samples, display
items, bags, replacement parts or manufacturing supplies; (b) is not held on
consignment or approval or subject to any deposit or down payment; (c) is in new
and saleable condition and is not damaged, defective, shopworn or otherwise
unfit for sale; (d) is not slow-moving, obsolete or unmerchantable, and does not
constitute returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority; (f) conforms with the covenants and representations
herein; (g) is subject to Agent’s duly perfected, first priority Lien, and no
other Lien (other than non-consensual Permitted Liens arising by operation of
law which are junior to the Agent’s Lien) unless an appropriate Reserve has been
established in Agent’s sole discretion; (h) is within the continental United
States or Canada, is not in transit (except Eligible In-Transit Inventory not to
exceed $20,000,000 at any time outstanding), and is not consigned to any Person;
(i) is not subject to any warehouse receipt or negotiable Document unless an
appropriate Reserve has been established in Agent’s sole discretion; (j) is not
subject to any License or other arrangement that restricts Borrower’s or Agent’s
right to dispose of such Inventory, unless Agent has received an appropriate
Lien Waiver; and (k) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Availability Reserve has been established in Agent’s sole
discretion; provided further, Inventory shall not be Eligible Inventory if it is
Inventory which Agent has (i) determined in its Credit Judgment is unacceptable
for inclusion in the Borrowing Base and (ii) provided at least two (2) Business
Days’ prior notice to Borrower (including telephonic or electronic notice
promptly confirmed in writing) of such determination.
 
Enforcement Action:  any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
 
Environmental Laws:  all Applicable Laws (including all permits issued by a
Governmental Authority), relating to public health or the protection or
pollution of the environment, including CERCLA, RCRA and CWA.
 
Environmental Notice:  a notice from any Governmental Authority or other Person
of any alleged or threatened noncompliance with, investigation of, violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Environmental Release, including threatened
releases.
 
Environmental Release:  a release as defined in CERCLA or under any other
Environmental Law, including threatened releases.
 
Equity Interest:  the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
 
ERISA:  the Employee Retirement Income Security Act of 1974.
 
 
- 9 -

--------------------------------------------------------------------------------

 

ERISA Affiliate:  any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
 ERISA Event:  (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the failure by any Obligor or ERISA Affiliate to meet any funding obligations
with respect to any Pension Plan or Multiemployer Plan that has resulted or
could reasonably be expected to result in a Lien; or (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan.
 
Event of Default:  as defined in Section 11.
 
Excluded Tax:  with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however determined) and
franchise taxes imposed on it (in lieu of net income taxes), (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, and (ii)
as a result of a present or former connection between such recipient and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising from the recipient having executed, delivered, enforced, or
performed its obligations or received a payment under this Agreement or any
other Loan Document), and any branch profit taxes imposed by the United States
or any similar tax imposed by any other Governmental Authority in any other
jurisdiction in which the recipient is located; and (b) any withholding tax
attributable to such Lender’s failure or inability (other than as a result of a
Change in Law) to deliver a form that is required by Sections 5.10 or 5.11 and
that claims complete exemption from such withholding tax, except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax.


 
Existing 166 Direct Loan: that certain State of Ohio 166 Direct Loan evidenced
by the Ohio Department of Development Note due March 2015 in the principal
amount outstanding as of the date hereof of $5,000,000.
 
Existing 1997 IRB Agreement:  that certain Loan Agreement, dated as of
February 1, 1997, between the City of Rockport, Indiana, and Borrower, together
with all documents, agreements, and instruments relating thereto, in each case
as amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.19.
 
Existing 1998 IRB Agreement:  that certain Loan Agreement, dated as of
February 1, 1998, between the City of Rockport, Indiana, and Borrower, together
with all documents, agreements, and instruments relating thereto, in each case
as amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.19.
 
Existing 1999 IRB Agreement:  that certain Loan Agreement, dated as of
January 1, 1999, between the City of Rockport, Indiana, and Borrower, together
with all documents, agreements, and

 
- 10 -

--------------------------------------------------------------------------------

 

instruments relating thereto, in each case as amended, modified, or supplemented
through the Closing Date and from time to time thereafter to the extent
permitted by Section 10.2.19.
 
Existing 2004 IRB Agreement:  that certain Loan Agreement, dated as of June 1,
2004, between the Ohio Air Quality Development Authority and Borrower, together
with all documents, agreements, and instruments relating thereto, in each case
as amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.19.
 
Existing 2009 Senior Notes:  the 7 7/8% Senior Notes due 2009, issued pursuant
to that certain Indenture, dated as of February 10, 1999, among Borrower,
Holdings, Douglas Dynamics, L.L.C., and The Bank of New York, as successor to
Fifth Third Bank, as trustee, together with all documents, agreements, and
instruments relating thereto, in each case as amended, modified, or supplemented
through the Closing Date and from time to time thereafter to the extent
permitted by Section 10.2.19.
 
Existing 2009 Senior Notes Reserve:  a reserve equal to the aggregate amount
necessary to fully defease the Existing 2009 Senior Notes, which reserve shall
be established by Agent 90 days prior to the scheduled maturity date of the
Existing 2009 Senior Notes and shall remain in place unless and until the
Existing 2009 Senior Notes shall either (a) have been fully defeased in
accordance with their terms or (b) have been refinanced with Refinancing Debt
satisfying each Refinancing Condition.
 
Existing 2012 Senior Notes:  the 7 3/4% Senior Notes due 2012, issued pursuant
to that certain Indenture, dated as of June 11, 2002, among Borrower, Holdings,
Douglas Dynamics, L.L.C., and The Bank of New York, as successor to Fifth Third
Bank, as trustee, together with all documents, agreements, and instruments
relating thereto, in each case as amended, modified, or supplemented through the
Closing Date and from time to time thereafter to the extent permitted by Section
10.2.19.
 
Existing 2012 Senior Notes Reserve:  a reserve equal to the aggregate amount
necessary to fully defease the Existing 2012 Senior Notes, which reserve shall
be established by Agent 90 days prior to the Revolver Termination Date and shall
remain in place unless and until the Existing 2012 Senior Notes shall either (a)
have been fully defeased in accordance with their terms or (b) have been
refinanced with Refinancing Debt satisfying each Refinancing Condition.
 
Existing Butler County Bonds: the Butler County Industrial Development Authority
Variable Rate Economic Development Revenue Bonds, 1996 Series A due June, 2020
with a principal amount outstanding on the Closing Date of $7,300,000.
 
Existing Gulf Coast Bonds: the Gulf Coast Waste Disposal Authority Variable Rate
Refunding Bonds Series 1998, due December 2008 with a principal amount
outstanding on the Closing Date of $12,140,000.
 
Existing IRB Agreements:  the Existing 1997 IRB Agreement, the Existing 1998 IRB
Agreement, the Existing 1999 IRB Agreement, the Existing 2004 IRB Agreement, the
Existing Gulf Coast Bonds, the Existing Butler County Bonds and the Existing
Ohio Bonds, together with all documents, agreements, and instruments relating
thereto, in each case as amended, modified, or supplemented through the Closing
Date and from time to time thereafter to the extent permitted by Section
10.2.19.
 
Existing Ohio Bonds: the Ohio Air Quality Development Authority Variable Rate
Demand Revenue Bonds, Series 2004A, due June 2024 with a principal amount
outstanding on the Closing Date of $36,000,000 and the Ohio Air Quality
Development Authority Taxable Variable Rate Demand Revenue Bonds, Series 2004B,
due June 2024 with a principal amount outstanding on the Closing Date of
$26,000,000.
 
Existing Senior Debt:  collectively, the Existing Senior Notes, the Existing IRB
Agreements, the Existing 166 Direct Loan and the Existing Taxpayer Agreement.
 
 
- 11 -

--------------------------------------------------------------------------------

 

Existing Senior Notes:  collectively, the Existing 2009 Senior Notes and the
Existing 2012 Senior Notes.
 
Existing Senior Notes Reserve:  the sum of the Existing 2009 Senior Notes
Reserve and the Existing 2012 Senior Notes Reserve.
 
Existing Taxpayer Agreement:  that certain Taxpayer Agreement, made as of May 1,
1997, by and between the Spencer County Redevelopment Commission and Borrower,
together with all documents, agreements, and instruments relating thereto, in
each case as amended, modified, or supplemented through the Closing Date and
from time to time thereafter to the extent permitted by Section 10.2.19.
 
Extraordinary Expenses:  all reasonable and documented out-of-pocket costs,
expenses or advances that Agent may incur during a Default or Event of Default,
or during the pendency of an Insolvency Proceeding of an Obligor, including
those relating to (a) any audit, inspection, repossession, storage, repair,
appraisal, insurance, manufacture, preparation or advertising for sale, sale,
collection, or other preservation of or realization upon any Collateral; (b) any
action, arbitration or other proceeding (whether instituted by or against Agent,
any Lender, any Obligor, any representative of creditors of an Obligor or any
other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective
Advances.  Such costs, expenses and advances include transfer fees, Other Taxes,
storage fees, insurance costs, permit fees, utility reservation and standby
fees, reasonable and documented legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.  Extraordinary
Expenses shall also include all reasonable and documented out-of-pocket legal
fees that the Lenders may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of an Obligor; provided that, in
addition to all legal fees of counsel for the Agent, Extraordinary Expenses
shall be limited to such legal fees of one law firm for all of the Lenders.
 
Fee Letter:  the fee letter agreement, dated as of January 12, 2007, between
Agent, Banc of America Securities LLC and Borrower.
 
Fiscal Quarter:  each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year:  the fiscal year of Borrower and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.
 
Fixed Charge Coverage Ratio:  the ratio, determined on a consolidated basis for
Borrower and Subsidiaries for the most recent four Fiscal Quarters, of (a)
EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans) to (b) Fixed Charges.
 
Fixed Charges:  the sum of interest expense payable in cash, scheduled principal
payments made on Borrowed Money, federal, state, local and foreign income taxes
paid in cash, all cash payments (to the extent not otherwise deducted in the
calculation of EBITDA) in connection with pensions or other post-retirement
benefit obligations and Distributions made.
 
FLSA:  the Fair Labor Standards Act of 1938.

 
- 12 -

--------------------------------------------------------------------------------

 

Foreign Lender:  any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
 
Foreign Plan:  any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
 
Foreign Subsidiary:  any Subsidiary that is not a Domestic Subsidiary.
 
Full Payment:  with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature
(other than indemnification obligations which are either contingent or inchoate
to the extent no claims giving rise thereto have been asserted), (i) Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral) or (ii)
the full termination thereof.  No Loans shall be deemed to have been paid in
full until all Commitments related to such Loans have expired or been
terminated.
 
GAAP:  generally accepted accounting principles in effect in the United States
from time to time.
 
Governmental Approvals:  all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority:  any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.
 
Guarantors:  Holdings, any Material Subsidiary of the Borrower that executes and
delivers a counterpart of the Guaranty on the Closing Date or from time to time
thereafter, and each other Person who guarantees payment or performance of any
Obligations; provided that, AKSR Investments, Inc. and AKS Receivables, LLC
shall not be deemed a “Material Subsidiary” for a period of thirty (30) days
following the Closing Date.
 
Guaranty:  each guaranty agreement executed by a Guarantor in favor of Agent.
 
Hedging Agreement:  an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
 
Holdings:  AK Steel Holding Corporation, a Delaware corporation.
 
Immaterial Subsidiary:  any Subsidiary that (i) contributes less than 10% of
EBITDA, (ii) holds less than 10% of Consolidated Net Asset Value, and (iii) does
not have any assets included in Eligible Inventory or Eligible Accounts;
provided that if (x) the aggregate EBITDA (calculated solely with respect to
such Subsidiaries and not on a consolidated basis for Holdings, Borrower and
Subsidiaries) of all Subsidiaries that, but for this proviso, would constitute
Immaterial Subsidiaries exceeds 10% of EBITDA, then each such Subsidiary that,
but for this proviso, would constitute an Immaterial Subsidiary shall be deemed
to be a Material Subsidiary (such inclusion to be in order of those Subsidiaries
that contribute the greatest percentage of EBITDA) only to the extent required
for the aggregate EBITDA (calculated solely with respect to such Subsidiaries
and not on a consolidated basis for Holdings, Borrower and Subsidiaries) of all
Subsidiaries that would constitute Immaterial Subsidiaries, after giving effect
to this proviso, to no longer exceed 10% of EBITDA or (y) the aggregate net
asset value of all Subsidiaries that,

 
- 13 -

--------------------------------------------------------------------------------

 

but for this proviso, would constitute Immaterial Subsidiaries exceeds 10% of
Consolidated Net Asset Value then each such Subsidiary that, but for this
proviso, would constitute an Immaterial Subsidiary (such inclusion to be in
order of those Subsidiaries that have the largest net asset value) shall be
deemed to be a Material Subsidiary only to the extent required for the aggregate
net asset value of all Subsidiaries that would constitute Immaterial
Subsidiaries, after giving effect to this proviso, to no longer exceed 10% of
Consolidated Net Asset Value.
 
Increasing Lenders:  as defined in Section 2.1.4(d).
 
Indemnified Taxes:  Taxes other than Excluded Taxes.
 
Indemnitees:  Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.
 
Insolvency Proceeding:  any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
applicable insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.
 
Intellectual Property:  all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
 
Intellectual Property Claim:  any claim or assertion (whether in writing, by
suit or otherwise) that Borrower’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
 
Interest Period:  as defined in Section 3.1.3.
 
Inventory:  as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in Borrower’s business
(but excluding Equipment).
 
Inventory Formula Amount:  the lesser of (i) 70% of the Value of Eligible
Inventory; or (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.
 
Inventory Reserve:  reserves reasonably established by Agent in its Credit
Judgment, upon two (2) Business Days’ prior notice to Borrower (including
telephonic or electronic notice promptly confirmed by written notice) to reflect
factors arising or becoming known to Agent after the Closing Date that may
reasonably be expected to negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.
 
Investment:  any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance, loan or capital contribution to or other investment in a
Person; provided that, Capital Expenditures shall not in and of themselves
constitute “Investments”.
 
IRS:  the United States Internal Revenue Service.
 
 
- 14 -

--------------------------------------------------------------------------------

 

Issuing Bank:  Bank of America or an Affiliate of Bank of America or, solely for
purposes of Outstanding Letters of Credit (and not for the purpose of any
renewal thereof), the Lender or its Affiliate identified on Schedule 2.3.4 or
any other Lender or Affiliate of a Lender that is acceptable to Agent and the
Borrower.
 
Issuing Bank Indemnitees:  Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
 
LC Application:  an application by Borrower to Issuing Bank for issuance of a
Letter of Credit, in form and substance reasonably satisfactory to Issuing Bank.
 
LC Conditions:  the following conditions necessary for issuance of a Letter of
Credit:  (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit; provided that, standby Letters of Credit may provide
for automatic renewal for successive periods of 365 days unless the Issuing Bank
elects not to extend, (ii) no more than 120 days from issuance, in the case of
documentary Letters of Credit, and (iii) at least 20 Business Days prior to the
Revolver Termination Date (unless Cash Collateralized at least ninety (90) days
prior to the Revolver Termination Date); (d) the Letter of Credit and payments
thereunder are denominated in Dollars; and (e) the form of the proposed Letter
of Credit is reasonably satisfactory to Agent and Issuing Bank in their
reasonable discretion.
 
LC Documents:  all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrower or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
 
LC Obligations:  the sum (without duplication) of (a) all amounts owing by
Borrower for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all reasonable fees and other amounts
owing with respect to Letters of Credit.
 
LC Request:  a request for issuance of a Letter of Credit, to be provided by
Borrower to Issuing Bank, in form reasonably satisfactory to Agent and Issuing
Bank.
 
LC Reserve:  the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.
 
Lender Indemnitees:  Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
 
Lenders:  as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
 
Lending Office:  the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower.
 
Letter of Credit:  any standby or documentary letter of credit issued by Issuing
Bank for the account of Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of Borrower.
 
Letter of Credit Subline:  $300,000,000.
 
 
- 15 -

--------------------------------------------------------------------------------

 

LIBOR:  for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest 1/32nd of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market.  If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.
 
LIBOR Loan:  each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
 
LIBOR Revolver Loan:  a Revolver Loan that bears interest based on LIBOR.
 
License:  any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
 
Licensor:  any Person from whom an Obligor obtains the right to use any
Intellectual Property.
 
Lien:  any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
 
Lien Waiver:  an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, if any, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable License.
 
Loan:  a Revolver Loan.
 
Loan Account:  the loan account established by each Lender on its books pursuant
to Section 5.8.
 
Loan Documents:  this Agreement, Other Agreements and Security Documents.
 
Loan Year:  each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.
 
Margin Stock:  as defined in Regulation U of the Board of Governors.
 
 
- 16 -

--------------------------------------------------------------------------------

 

Material Adverse Effect:  the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business, assets,
liabilities (actual or contingent), results of operations, or financial
condition of Borrower and its Subsidiaries taken as a whole, on the
enforceability of any material provision of any Loan Document, or on the
validity or priority of Agent’s Liens on any material portion of the Collateral;
(b) impairs in any material respect the ability of any Obligor to perform any
material obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs in any material respect the ability of
Agent or any Lender to enforce or collect any Obligations or to realize upon any
Collateral.
 
Material Contract:  any agreement to which Borrower or any Subsidiary is party
(other than the Loan Documents) (a) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (b) that relates to Subordinated Debt, Existing
Senior Debt or Debt in an amount of $25,000,000 or more under any such
agreement.
 
Material Subsidiary:  any Subsidiary of Holdings that is not an Immaterial
Subsidiary.
 
Moody’s:  Moody’s Investors Service, Inc., and its successors.
 
Multiemployer Plan:  any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
Net Proceeds:  with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Borrower or any
Subsidiary in cash from such disposition, net of bona fide direct costs incurred
in connection therewith, including (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions and fees of accountants, investment banks and consultants; (b)
amounts applied to repayment of Debt secured by a Permitted Lien senior to
Agent’s Liens on Collateral sold; (c) transfer, income or gains taxes; and (d)
reserves for indemnities, until such reserves are no longer needed.
 
New Lender:  as defined in Section 2.1.4(d).
 
New Lender Supplement:  as defined in Section 2.1.4(d).
 
NOLV Percentage:  the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrower’s Inventory performed by an appraiser and
on terms reasonably satisfactory to Agent.
 
Notes:  each Revolver Note and other promissory note executed by Borrower to
evidence any Obligations.
 
Notice of Borrowing:  a Notice of Borrowing to be provided by Borrower to
request a Borrowing of Revolver Loans, in the form of Exhibit B.
 
Notice of Conversion/Continuation:  a Notice of Conversion/Continuation to be
provided by Borrower to request a conversion or continuation of any Loans as
LIBOR Loans, in form reasonably satisfactory to Agent.
 
Obligations:  all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts, obligations
and liabilities of any
 
 
- 17 -

--------------------------------------------------------------------------------

 

kind owing by Obligors pursuant to the Loan Documents, whether now existing or
hereafter arising, whether evidenced by a note or other writing, whether allowed
in any Insolvency Proceeding, whether arising from an extension of credit,
issuance of a letter of credit, acceptance, loan, guaranty, indemnification or
otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several.
 
Obligor:  Holdings, Borrower and each Guarantor or other Person that is liable
for payment of any Obligations or that has granted a Lien in favor of Agent on
its assets to secure any Obligations.
 
Ordinary Course of Business:  the ordinary course of business of Borrower or any
Subsidiary, consistent with past practices and undertaken in good faith.
 
Organic Documents:  with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 
OSHA:  the Occupational Safety and Hazard Act of 1970.
 
Other Agreement:  each Note; LC Document; Fee Letter; Lien Waiver; Borrowing
Base Certificate; Compliance Certificate; Notice of Borrowing or financial
statement or report delivered hereunder.
 
Other Taxes:  all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
 
Outstanding Letters of Credit: as defined in Section 2.3.4.
 
Overadvance:  as defined in Section 2.1.5.
 
Overadvance Loan:  a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.
 
Participant:  as defined in Section 13.2.
 
Patent Assignment:  each patent collateral assignment agreement pursuant to
which Borrower assigns to Agent, for the benefit of Secured Parties, Borrower’s
interests in its patents, as security for the Obligations.
 
Patriot Act:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payment Item:  each check, draft or other item of payment payable to Borrower,
including those constituting proceeds of any Collateral.
 
PBGC:  the Pension Benefit Guaranty Corporation.
 
Pension Plan:  any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Section 412 of the Code or Title IV of ERISA and is sponsored or maintained by
any Obligor or ERISA Affiliate or to which the Obligor or ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan
 
 
- 18 -

--------------------------------------------------------------------------------

 

described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
 
Permitted Asset Disposition:  as long as no Default or Event of Default exists
and all Net Proceeds (that consist of Collateral and to the extent that Loans
are then outstanding) are remitted to Agent, an Asset Disposition that is (a) a
sale or disposition of Cash Equivalents or Inventory in the Ordinary Course of
Business; (b) a disposition of Inventory that is obsolete, unmerchantable or
otherwise unsalable or replaced in the Ordinary Course of Business; (c) a
termination of a lease of real or personal Property that is not necessary for
the Ordinary Course of Business, where such termination could not reasonably be
expected to have a Material Adverse Effect and does not result from an Obligor’s
default; (d) a discount or other compromise for less than face value of notes or
accounts receivable in the Ordinary Course of Business and consistent with past
conduct; (e) a sale or disposal of capital stock of Borrower or any Subsidiary
in order to qualify members of the board of directors or other governing body of
such Subsidiary if required by Applicable Law; (f) assignments and licenses of
intellectual property in the Ordinary Course of Business; (g) a sale to the
Borrower or any Subsidiary to the extent permitted as an Investment herein; (h)
transfers of property subject to condemnation, takings or casualty events; (i)
the leasing, occupancy agreements or sub-leasing of property in the Ordinary
Course of Business and which do not materially interfere with the business of
Borrower or its Subsidiaries; (j) the sale or discount, in each case without
recourse and in the Ordinary Course of Business, of overdue accounts receivable
arising in the Ordinary Course of Business, to the extent that such overdue
accounts receivable are not Eligible Accounts; (k) as long as no Default or
Event of Default is continuing or would result therefrom, any other disposition
for fair market value; provided, however, that with respect to any such sale,
(i) at least 75% of the consideration received for such sale shall be cash and
(ii) the aggregate consideration received shall not exceed $150,000,000 per
Fiscal Year or $300,000,000 in the aggregate; or (l) approved in writing by
Agent and Required Lenders.
 
Permitted Asset Investments:  the acquisition of assets (including Equity
Interests and including Equity Interests of Subsidiaries formed in connection
with any such acquisition) and the continuation of ownership of such assets
after the acquisition thereof; provided that Borrower shall, and shall cause the
Domestic Subsidiaries to, comply with the requirements of Section 10.1.9 with
respect to each such acquisition that results in a Person becoming a Subsidiary;
provided; further that neither Borrower nor any of Subsidiaries shall consummate
(a) an acquisition of a going concern or line of business or (b) a transaction
that results in a Person becoming a Subsidiary (such going concern, line of
business or new Subsidiary, a “Subject Business”), unless:
 
 
(a) such Subject Business is in a line of business in which Borrower and
Subsidiaries are permitted to engage hereunder;
 
 
(b) prior to the consummation of such transaction, the board of directors or
other governing body of each Subject Business shall have recommended to the
holders of the Equity Interests of such Subject Business that they vote in favor
of approving such transaction (or that they tender their shares, in the case of
a stock acquisition);
 
 
(c) if (A) the purchase price (including cash paid and debt incurred or assumed)
for the Subject Business (when aggregated with the purchase price of all Subject
Businesses acquired as part of the same transaction or series of related
transactions) is more than $75,000,000 or (B) Availability is less than
$400,000,000, determined on a pro forma basis after giving effect to the
transaction (or series of related transactions), then, at least 10 Business Days
prior to the consummation of such transaction (or the first material transaction
in such series), Borrower shall have:
 
(1) given notice to Agent;

 
- 19 -

--------------------------------------------------------------------------------

 
 
(2) delivered copies of all material agreements and other documents relating to
such transaction to Agent;
 
(3) delivered audited historical financial statements prepared in accordance
with GAAP (to the extent available; otherwise, unaudited historical financial
statements (prepared in accordance with GAAP to Borrower’s knowledge) to the
extent available; otherwise, such financial information as may be reasonably
acceptable to Agent in the exercise of its Credit Judgment) of the Person to be
acquired, prepared in reasonable detail, together with pro forma financial
information, satisfactory to Agent (in the exercise of its Credit Judgment), and
showing pro forma compliance with all covenants contained in this Agreement and
the other Loan Documents as of the most recent Fiscal Quarter for which
financial statements are available from Borrower and Subsidiaries and the
Subject Business, treating the transaction (or series of related transactions)
as though it had been consummated on the first day of the four-Fiscal Quarter
period ended on the last day of such Fiscal Quarter; and
 
 
(4) given authorization to Agent to distribute copies of all such items to the
Lenders;
 
 
(d) after giving pro forma effect to such transaction, Availability shall be at
least $150,000,000;
 
 
(e) after giving pro form effect to such transaction, the Fixed Charge Coverage
Ratio as of the most recently ended Fiscal Quarter is at least 1.00:1.00, and
Borrower shall have delivered a certificate of an authorized officer of
Borrower, reasonably satisfactory to Agent, to that effect; and
 
 
(f) both before and after giving pro forma effect to such transaction, Borrower
shall be in compliance with all covenants contained in this Agreement and the
other Loan Documents, and no Default or Event of Default shall exist and be
continuing or result from such transaction.
 
Permitted Contingent Obligations:  Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) with respect to guaranties in respect of Debt permitted by
Section 10.2.1; (h) constituting Investments permitted by this Agreement; and
(i) all other Contingent Obligations not described in the foregoing items (a)
through (h), but only to the extent the same do not exceed $25,000,000 in the
aggregate at any one time outstanding.
 
Permitted Lien:  as defined in Section 10.2.2.
 
Permitted Purchase Money Debt:  Purchase Money Debt of Borrower and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount (when taken together with such Debt permitted under Section
10.2.1(f) hereof) does not exceed $125,000,000 at any time and its incurrence
does not violate Section 10.2.3.

 
- 20 -

--------------------------------------------------------------------------------

 

Person:  any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
 
Plan:  any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
 
Pro Rata:  with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.
 
Properly Contested:  with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect;
(e) no Lien is imposed on any Collateral of the Obligor, unless bonded and
stayed to the satisfaction of Agent; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.
 
Property:  any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances:  as defined in Section 2.1.6.
 
Purchase Money Debt:  (a) Debt (other than the Obligations) for payment of any
of the purchase price of fixed assets (including, without limitation, equipment
and vehicles) or improvement thereof; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets
(including, without limitation, equipment and vehicles), for the purpose of
financing any of the purchase price or for the improvement thereof; and (c) any
renewals, extensions or refinancings (but not increases) thereof.
 
Purchase Money Lien:  a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.
 
RCRA:  the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
 
Receivables:  all Accounts owned by the Borrower and all other rights, titles or
interests that, in accordance with GAAP, would be included in receivables on its
balance sheet (including any such Accounts and/or rights, titles or interests
that might be characterized as Chattel Paper, Documents, Instruments or General
Intangibles under the Uniform Commercial Code in effect in any jurisdiction), in
each case arising from the sale, lease, exchange or other disposition of
Inventory, and all of the Borrower’s rights to any goods, services or other
property related to any of the foregoing (including returned or repossessed
goods and unpaid seller’s rights of rescission, replevin, reclamation and rights
to stoppage in transit), and all collateral security and supporting obligations
of any kind given by any Person with respect to any of the foregoing.
 
Real Estate:  all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 
- 21 -

--------------------------------------------------------------------------------

 

Refinancing Conditions:  the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than the Debt being extended,
renewed or refinanced, and an interest rate no greater than prevailing interest
rates at the time of such extension, renewal or refinancing, provided, that
Refinancing Debt in respect of the Existing Senior Notes shall not amortize or
mature prior to 6 months following the Revolver Termination Date; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the terms and conditions taken as a whole
are not materially less favorable to Borrower than those applicable to the Debt
being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.
 
Refinancing Debt:  Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (f), (j) or (n) or Debt
evidenced by the Existing Senior Notes.
 
Reimbursement Date:  as defined in Section 2.3.2.
 
Rent and Charges Reserve:  the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
 
Report:  as defined in Section 12.2.3.
 
Reportable Event:  any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
 
Required Lenders:  Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans.
 
Reserve:  an Accounts Reserve, Availability Reserve or Inventory Reserve.
 
Reserve Percentage:  the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/32nd of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).
 
Responding Lender:  as defined in Section 2.1.4(d).
 
Restricted Investment:  any Investment by Holdings, Borrower or a Subsidiary,
other than (a) Investments in Subsidiaries to the extent existing on the Closing
Date; (b) Investments described on Schedule 10.2.5; (c) Cash Equivalents; (d)
loans and advances permitted under Section 10.2.7 (other than clause (d)
thereof); (e) acquisitions of securities from account debtors in connection with
the satisfaction or enforcement of Debt or claims due or owing to Borrower or
any of Subsidiaries or as security for any such Debt or claim, in each case in
the Ordinary Course of Business and consistent with past practice and so long as
such securities are pledged to Agent for the benefit of the Lenders in
accordance with the Loan Documents; (f) Investments in wholly-owned Domestic
Subsidiaries that are Material Subsidiaries in an amount not to exceed
$15,000,000 in the aggregate at any time outstanding; (g) Permitted Asset
Investments by Borrower or any Material Subsidiary; (h) Investments in
wholly-owned Foreign Subsidiaries; provided that the amount of all such
Investments does not exceed $5,000,000 in the aggregate at any time outstanding;
(i) Investments in wholly-owned Immaterial Subsidiaries; provided
 
 
- 22 -

--------------------------------------------------------------------------------

 

that the amount of all such Investments does not exceed $10,000,000 in the
aggregate at any time outstanding; (j) acquisitions by Holdings of obligations
of one or more officers or other employees of Borrower and Subsidiaries in
connection with such officers’ or employees’ acquisition of shares of Holdings’
common stock, so long as no cash is actually advanced by Holdings or any of
Subsidiaries to such officers or employees in connection with the acquisition of
any such obligations, and so long as the incurrence of such obligations complies
with Applicable Law; (k) the receipt and holding of promissory notes and other
non-cash consideration received in connection with any Asset Disposition
permitted by Section 10.2.6; (l) investments in the Borrower; (m) Investments in
Hedging Agreements to the extent permitted under Section 10.2.15, (n) deposits,
prepayments and other credits to suppliers made in the Ordinary Course of
Business consistent with the past practices of Borrower and its Subsidiaries;
(o) extensions of trade credit in the Ordinary Course of Business; (p) de
minimis Investments made in Persons that are newly formed subsidiaries; (q)
Investments made in the Ordinary Course of Business and resulting from pledges
and deposits to the extent permitted under Section 10.2.2(r); (r) Permitted
Contingent Obligations; (s) Investments of any Person in existence at the time
such Person becomes a Subsidiary; provided that such Investment was not created
in anticipation of such Person becoming a Subsidiary; (t) Investments (other
than Investments in respect of Permitted Asset Investments) to the extent made
with the proceeds of equity issuances by Holdings; and (u) other Investments so
long as, after giving effect to any such Investment, Availability is at least
$150,000,000.
 
Restrictive Agreement:  an agreement (other than a Loan Document) that
conditions or materially restricts the right of Borrower or any other Obligor to
incur or repay Borrowed Money, to grant Liens on any Collateral, to modify,
extend or renew any agreement evidencing Borrowed Money, to repay any
intercompany Debt or to declare or make Distributions.
 
Revolver Commitment:  for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party.  “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.
 
Revolver Loan:  a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.
 
Revolver Note:  a promissory note to be executed by Borrower in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.
 
Revolver Termination Date:  February 20, 2012.
 
Royalties:  all royalties, fees, expense reimbursement and other amounts payable
by Borrower under a License.
 
S&P:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
Secured Parties:  Agent, Issuing Bank, Lenders and providers of Bank Products.
 
Security Documents:  this Agreement, the Guaranties, pledge agreements, security
agreements, Patent Assignments, Trademark Security Agreements, Copyright
Security Agreements, Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.
 
Senior Officer:  the chairman of the board, president, chief executive officer
or chief financial officer of Borrower or, if the context requires, an Obligor.

 
- 23 -

--------------------------------------------------------------------------------

 

Settlement Report:  a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.
 
Solvent:  as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
 
Specific Event of Default:  an Event of Default (i) described in Section
11.1(a), 11.1(c), 11.1(f), 11.1(g) or 11.1(j) or (ii) arising out of a breach or
failure to perform any representation, warranty or covenant set forth in
Sections 7, 8, 10.2 or 10.3.
 
Subordinated Debt:  Debt incurred by Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
reasonably satisfactory to Agent.
 
Subsidiary:  any entity more than 50% of whose voting securities or Equity
Interests is owned by Borrower (including indirect ownership by Borrower through
other entities in which Borrower directly or indirectly owns more than 50% of
the voting securities or Equity Interests).  Notwithstanding the foregoing, the
term “Subsidiary” shall not include any Unrestricted Subsidiary except where the
term “Subsidiary” is used in Sections 9.1.8, 9.1.10, 9.1.14, 9.1.15, 9.1.17,
9.1.19, 9.1.21, 9.1.24, 10.1.1, 10.1.2, 10.1.3, 10.1.5 and 10.1.6.
 
Swingline Loan:  any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders pursuant to Section 4.1.3.
 
Synthetic Lease:  (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
 
Synthetic Lease Obligation:  the monetary obligation of a Person under a
Synthetic Lease.
 
Taxes:  all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
Trademark Security Agreement:  each trademark security agreement pursuant to
which Borrower grants to Agent, for the benefit of Secured Parties, a Lien on
Borrower’s interests in trademarks, as security for the Obligations.
 
Transferee:  any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 
- 24 -

--------------------------------------------------------------------------------

 

Type:  any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
 
UCC:  the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
 
 Unfunded Pension Liability:  the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
 
Upstream Payment:  a Distribution by a Subsidiary of Borrower to Borrower.
 
Unrestricted Subsidiary: an Immaterial Subsidiary which (i) is not an Obligor
and (ii) pursuant to a resolution of the board of directors of Borrower has been
deemed to be an Unrestricted Subsidiary; provided that (i) any Unrestricted
Subsidiary shall cease to be an Unrestricted Subsidiary if any such Unrestricted
Subsidiary’s consolidated net assets are greater than or equal to $1,000,000 or
(ii) if the aggregate amount of consolidated net assets of all Immaterial
Subsidiaries that, but for this proviso, would constitute Unrestricted
Subsidiaries is greater than or equal to $1,000,000 then each such Immaterial
Subsidiary (such inclusion to be in order of those Immaterial Subsidiaries with
the greatest amount of assets) shall cease to be an Unrestricted Subsidiary to
the extent required for the aggregate amount of  consolidated net assets of all
Unrestricted Subsidiaries, after giving effect to this proviso, to be less than
$1,000,000.
 
Value:  (a) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first-out basis, and excluding any
portion of cost attributable to intercompany profit between Borrower and its
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
 
1.2. Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrower’s certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner reasonably satisfactory to Required Lenders
to take into account the effects of the change.
 
1.3. Uniform Commercial Code.  As used herein, the following terms are defined
in accordance with the UCC in effect in the State of New York from time to
time:  “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Letter-of-Credit
Right” and “Supporting Obligation.”
 
1.4. Certain Matters of Construction.  The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.”  The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws or statutes
 
 
- 25 -

--------------------------------------------------------------------------------

 

include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean time of day at Agent’s
notice address under Section 14.3.1; or (g) discretion of Agent, Issuing Bank or
any Lender mean the sole and absolute discretion of such Person.  All
calculations of Value, fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and, unless the context otherwise
requires, all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time.  Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP).  Borrower shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents.  No provision of any Loan Documents shall
be construed against any party by reason of such party having, or being deemed
to have, drafted the provision.  Whenever the phrase “to the best of Borrower’s
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.
 
SECTION 2.  CREDIT FACILITIES
 
2.1. Revolver Commitment.
 
2.1.1. Revolver Loans.  Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrower from time to time through the Commitment Termination Date.  The
Revolver Loans may be repaid and reborrowed as provided herein.  In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base.
 
2.1.2. Revolver Notes.  The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender.  At
the request of any Lender, Borrower shall deliver a Revolver Note to such
Lender.
 
2.1.3. Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrower solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; (d) to issue Letters of Credit;
and (e) for working capital and other lawful corporate purposes of Borrower.
 
2.1.4. Voluntary Reduction or Termination of Revolver Commitments.
 
(a)           The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this
Agreement.  Upon at least 10 days prior written notice to Agent (or upon such
shorter notice period as may be consented to by Agent in its sole discretion),
Borrower may, at its option, terminate the Revolver Commitments and this credit
facility.  Any notice of termination given by Borrower shall be irrevocable but,
subject to Agent’s discretion, may be conditioned upon the closing of a
refinancing transaction.  On the termination date, Borrower shall make Full
Payment of all Obligations.
 
 
- 26 -

--------------------------------------------------------------------------------

 

(b)           Borrower may permanently reduce the Revolver Commitments, on a Pro
Rata basis for each Lender, upon at least 10 days prior written notice to Agent
(or upon such shorter notice period as may be consented to by Agent in its sole
discretion), which notice shall specify the amount of the reduction and shall be
irrevocable once given.  Each reduction shall be in a minimum amount of
$50,000,000, or an increment of $10,000,000 in excess thereof, and Borrower may
not permanently reduce the Revolver Commitments by more than $400,000,000 in the
aggregate.
 
(c)           [Intentionally Omitted].
 
(d)           Increases of the Revolver Commitments.  Borrower may request in
writing at any time that the then effective aggregate principal amount of
Revolver Commitments be increased by a minimum amount of $50,000,000, or an
increment of $10,000,000 in excess thereof; provided that (i) the aggregate
principal amount of the increase in Revolver Commitments pursuant to this
Section 2.1.4(d) shall not exceed $150,000,000; (ii) no Default or Event of
Default shall have occurred and be continuing or shall occur as a result of such
increase in Revolver Commitments; (iii) prior to the date of such increase, each
Lender shall have received written notice from Agent of the aggregate principal
amount of such increase; (iv) Borrower shall, and shall cause the Guarantors to,
execute and deliver such documents and instruments and take such other actions
as may be reasonably requested by Agent in connection with such increase and (v)
such increase in the Revolver Commitment shall be subject to successful
syndication thereof.  Any request under this Section 2.1.4(d) shall be submitted
by Borrower to Agent (and Agent shall forward copies to Lenders), specify the
proposed effective date and amount of such increase and be accompanied by an
officer’s certificate of Borrower stating that no Default or Event of Default
exists or will occur as a result of such increase.  Borrower may also specify
any fees offered to those Lenders (the “Increasing Lenders”) that agree to
increase the principal amount of their Revolver Commitments, which fees may be
variable based upon the amount by which any such Lender is willing to increase
the principal amount of its Revolver Commitment.  No Lender shall have any
obligation, express or implied, to offer to increase the aggregate principal
amount of its Revolver Commitment.  Only the consent of each Increasing Lender
and Agent shall be required for an increase in the aggregate principal amount of
Revolver Commitments pursuant to this Section 2.1.4(d).  No Lender that elects
not to increase the principal amount of its Revolver Commitment may be replaced
in respect of its existing Revolver Commitment as a result thereof without such
Lender’s consent.
 
Each Lender that desires to increase its Revolver Commitment (each a “Responding
Lender”) shall as soon as practicable specify the amount of the proposed
increase which it is willing to assume.  If the total amount that Responding
Lenders are willing to increase their Revolver Commitments exceeds the amount of
the requested increase, Agent shall allocate the proposed increase among the
Responding Lenders ratably in proportion to the amount that each Responding
Lender specified that it was willing to assume.  If the total amount that the
Responding Lenders are willing to increase their Revolver Commitments is less
than the amount of the proposed increase, Borrower may designate new lenders who
qualify as Eligible Assignees and who are reasonably acceptable to Agent as
additional Lenders hereunder in accordance with this Section 2.1.4(d) (each such
new lender being a “New Lender”), which New Lender may assume all or a portion
of the increase in the aggregate principal amount of the Revolver Commitments.
 
Each New Lender designated by Borrower and reasonably acceptable to Agent shall
become an additional party hereto as a New Lender concurrently with the
effectiveness of the proposed increase in the aggregate principal amount of the
Revolver Commitment, upon its execution of New Lender Supplement in the form of
Exhibit E-1 (and, in each case, otherwise in form and substance reasonably
satisfactory to Agent) (the “New Lender Supplement”).  Each Increasing Lender
shall execute an Increased Commitment Agreement in the form of Exhibit E-2 (and,
in each case, otherwise in form and substance reasonably acceptable to Agent).
 
 
- 27 -

--------------------------------------------------------------------------------

 

Subject to the foregoing, any increase requested by Borrower shall be effective
as of the date proposed by Borrower and agreed to by Agent and shall be in the
principal amount equal to (i) the principal amount which Increasing Lenders are
willing to assume as increases to the principal amount of their Revolver
Commitment, plus (ii) the principal amount offered by New Lenders with respect
to Revolver Commitments.  Upon effectiveness of any such increase, the Pro Rata
interest of each Lender will be adjusted to give effect to the increase in
Revolver Commitments.  To the extent that in the aggregate Revolver Commitments
such adjustment results in loss or expenses to any Lender as a result of the
prepayment of any LIBOR Loan on a date other than the scheduled last day of the
applicable Interest Period, Borrower shall be responsible for such loss or
expense pursuant to Section 3.9.
 
Following the effective date of such increase to the Revolver Commitments, Agent
shall deliver to Borrower an amended and restated Schedule 1.1 to the Agreement
reflecting such increases to the aggregate Revolver Commitments.
 
2.1.5. Overadvances.  If the aggregate Revolver Loans exceed the Borrowing Base
(“Overadvance”) or the aggregate Revolver Commitments at any time, the excess
amount shall be payable by Borrower on demand by Agent, but all such Revolver
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents.  Unless its authority has been
revoked in writing by Required Lenders, Agent may require Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrower to cure an
Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 5% of the Borrowing Base, less any outstanding Protective
Advances; and (b) regardless of whether an Event of Default exists, if Agent
discovers an Overadvance not previously known by it to exist, as long as from
the date of such discovery the Overadvance (i) is not increased by more than 5%
of the Borrowing Base, less any outstanding Protective Advances, and (ii) does
not continue for more than 30 consecutive days.  In no event shall Overadvance
Loans be required that would cause the outstanding Revolver Loans and LC
Obligations to exceed the aggregate Revolver Commitments.  Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by Agent or Lenders of the Event of Default caused thereby.  In no event shall
Borrower or any other Obligor be deemed a beneficiary of this Section or
authorized to enforce any of its terms.
 
2.1.6. Protective Advances.  At any time after an Event of Default has occurred
and is continuing, Agent shall be authorized, in its reasonable discretion, at
any time that any conditions in Section 6 are not satisfied, to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate amount outstanding
at any time, when aggregated with all outstanding Overadvances, of 5% of the
Borrowing Base, if Agent deems such Loans necessary or desirable to preserve or
protect Collateral, or to enhance the collectibility or repayment of
Obligations; or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including costs, fees and expenses.  In no event shall
Protective Advances cause the outstanding Revolving Loans and LC Obligations to
exceed the aggregate Revolver Commitments.  Each Lender shall participate in
each Protective Advance on a Pro Rata basis.  Required Lenders may at any time
revoke Agent’s authority to make further Protective Advances by written notice
to Agent.  Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.
 
    2.2. [Reserved].
 
    2.3. Letter of Credit Facility.
 
2.3.1. Issuance of Letters of Credit.  Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

 
- 28 -

--------------------------------------------------------------------------------

 

(a)           Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount.  Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; and (ii) each LC Condition is satisfied.  If Issuing Bank
receives written notice from a Lender at least one Business Day before issuance
of a Letter of Credit that any LC Condition has not been satisfied, Issuing Bank
shall have no obligation to issue the requested Letter of Credit (or any other)
until such notice is withdrawn in writing by that Lender or until Required
Lenders have waived such condition in accordance with this Agreement.  Prior to
receipt of any such notice, Issuing Bank shall not be deemed to have knowledge
of any failure of LC Conditions.
 
(b)           Letters of Credit may be requested by Borrower only (i) to support
obligations of Borrower incurred in the Ordinary Course of Business; or (ii) for
other purposes as Agent may approve from time to time in writing.  The renewal
or extension of any Letter of Credit shall be treated as the issuance of a new
Letter of Credit, except that delivery of a new LC Application shall be required
at the discretion of Issuing Bank.
 
(c)           Borrower assumes all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, none of Agent, Issuing Bank or any Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and Borrower; errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority.  The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.  Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrower are
discharged with proceeds of any Letter of Credit.
 
(d)           In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such
experts.  Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.
 
2.3.2. Reimbursement; Participations.
 
(a)           If Issuing Bank honors any request for payment under a Letter of
Credit, Borrower shall pay to Issuing Bank, within one Business Day of
notification thereof (“Reimbursement Date”), the amount paid by Issuing Bank
under such Letter of Credit, together with interest at the interest rate for
Base Rate Revolver Loans from the date such draw was honored until payment by
Borrower.  The

 
- 29 -

--------------------------------------------------------------------------------

 

obligation of Borrower to reimburse Issuing Bank for any payment made under a
Letter of Credit shall be absolute, unconditional, and irrevocable, and shall be
paid without regard to any lack of validity or enforceability of any Letter of
Credit or the existence of any claim, setoff, defense or other right that
Borrower may have at any time against the beneficiary.  Whether or not Borrower
submits a Notice of Borrowing, Borrower shall be deemed to have requested a
Borrowing of Base Rate Revolver Loans in an amount necessary to pay all amounts
due Issuing Bank on any Reimbursement Date and each Lender agrees to fund its
Pro Rata share of such Borrowing whether or not the Commitments have terminated,
an Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.
 
(b)           Upon issuance of a Letter of Credit, each Lender shall be deemed
to have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to the Letter of Credit.  If Issuing Bank makes any payment
under a Letter of Credit and Borrower does not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment.  Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
 
(c)           The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations.  Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by Borrower or any other Person of any
obligations under any LC Documents.  Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor.  Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.
 
(d)           No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its actual gross negligence or willful
misconduct.  Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.
 
2.3.3. Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default has occurred and the Obligations have been accelerated and/or the
Commitments have been terminated, (b) that Availability is less than zero or (c)
after the Commitment Termination Date, then Borrower shall, at Issuing Bank’s or
Agent’s request, Cash Collateralize the stated amount of all outstanding Letters
of Credit and pay to Issuing Bank the amount of all other LC Obligations.  If
Borrower fails to provide Cash Collateral as required herein, Lenders may (and
shall upon direction of Agent) advance, as Revolver Loans, the amount of the
Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).
 
2.3.4. Outstanding Letters of Credit.  Each of the Borrower, each Guarantor,
each Lender and the Issuing Bank hereby agree that with respect to the letters
of credit set forth on Schedule

 
- 30 -

--------------------------------------------------------------------------------

 

2.3.4 (“Outstanding Letters of Credit”), for all purposes of this Agreement,
such Outstanding Letters of Credit shall constitute Letters of Credit
hereunder.  Each Lender agrees to participate in each Outstanding Letter of
Credit issued by the Issuing Bank in an amount equal to its Pro Rata share of
the stated amount of such Outstanding Letter of Credit.
 
SECTION 3.  INTEREST, FEES AND CHARGES
 
    3.1. Interest.
 
3.1.1. Rates and Payment of Interest.
 
(a)           The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Revolver Loans.  Interest shall accrue
from the date the Loan is advanced or the Obligation is incurred or payable,
until paid by Borrower.  If a Loan is repaid on the same day made, one day’s
interest shall accrue.
 
(i) (b)           During an Insolvency Proceeding with respect to Borrower, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment).  Borrower acknowledges that the cost and
expense to Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders for this.
 
(ii) (c)           Interest accrued on the Loans shall be due and payable in
arrears, (i) on the first day of each month and, for any LIBOR Loan, the last
day of its Interest Period (provided that, for Interest Periods on LIBOR Loans
in excess of 3 months,  interest shall be due and payable on each day that
occurs during such Interest Period every 90 days following the first day of such
Interest Period and on the last day of such Interest Period); (ii) on any date
of prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Commitment Termination Date.  Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on
demand.  Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.
 
3.1.2. Application of LIBOR to Outstanding Loans.
 
(a)           Borrower may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate Loans
to, or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.  In addition, until Agent notifies Borrower that
syndication of the credit facility hereunder is complete, no Loan may be made as
or converted into a LIBOR Loan.
 
(b)           Whenever Borrower desires to convert or continue Loans as LIBOR
Loans, Borrower shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. (Central Time) at least three Business Days before the requested
conversion or continuation date.  Promptly after receiving any such notice,
Agent shall notify each Lender thereof.  Each Notice of Conversion/Continuation
shall be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be one month
if not specified).  If, upon the expiration of any Interest Period in respect of
any LIBOR Loans, Borrower shall have failed to deliver a Notice of

 
- 31 -

--------------------------------------------------------------------------------

 

Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.
 
3.1.3. Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower shall select an interest period
(“Interest Period”) to apply, which interest period shall be one, two, three or
six months; provided, however, that:
 
(a)           the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
 
(b)           if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
 
(c)           no Interest Period shall extend beyond the Revolver Termination
Date.
 
3.1.4. Interest Rate Not Ascertainable.  If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrower
of such determination.  Until Agent notifies Borrower that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
 
    3.2. Fees.
 
3.2.1. Unused Line Fee.  Borrower shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to 0.25% per annum times the amount by which the
Revolver Commitments exceed the average daily balance of Revolver Loans and
stated amount of Letters of Credit during any month.  Such fee shall be payable
in arrears, on the first day of each month and on the Commitment Termination
Date.
 
3.2.2. LC Facility Fees.  Borrower shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily stated amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
the applicable Issuing Bank, for its own account, a fronting fee equal to 0.125%
of the stated amount of each Letter of Credit, which fee shall be payable upon
issuance of the Letter of Credit and on each anniversary date of such issuance,
and shall be payable on any increase in stated amount made between any such
dates; and (c) to the applicable Issuing Bank, for its own account, all
customary charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred.  During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum.
 
3.2.3. [Reserved].
 
3.2.4. Agent Fees.  In consideration of Agent’s syndication of the Commitments
and service as Agent hereunder, Borrower shall pay to Agent and Banc of America
Securities LLC, for their own respective accounts, the fees described in the Fee
Letter.
 
3.3. Computation of Interest, Fees, Yield Protection.  All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days.  Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,

 
- 32 -

--------------------------------------------------------------------------------

 

conclusive and binding for all purposes, absent manifest error.  All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as to amounts payable by
Borrower under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower by Agent
or the affected Lender, as applicable, shall be final, conclusive and binding
for all purposes, absent manifest error, and Borrower shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate.
 
3.4. Reimbursement Obligations.  Borrower shall reimburse Agent and the Lenders
for all Extraordinary Expenses.  Borrower shall also reimburse Agent for all
reasonable, documented and out-of-pocket legal, accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any Obligor or Collateral, whether prepared
by Agent’s personnel or a third party.  All legal, accounting and consulting
fees shall be charged to Borrower by Agent’s professionals at their full hourly
rates, regardless of any reduced or alternative fee billing arrangements that
Agent, any Lender or any of their Affiliates may have with such professionals
with respect to this or any other transaction).  If, for any reason (including
inaccurate reporting on financial statements or a Compliance Certificate), it is
reasonably determined that a higher Applicable Margin should have applied to a
period than was actually applied, then, following Agent’s consultation with
Borrower, the proper margin shall be applied retroactively and Borrower shall
immediately pay to Agent, for the Pro Rata benefit of Lenders, an amount equal
to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid.  All amounts
payable by Borrower under this Section shall be due on demand.
 
3.5. Illegality.  If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist.  Upon
delivery of such notice, Borrower shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans.  Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
3.6. Inability to Determine Rates.  If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
and each Lender.  Thereafter, the obligation of Lenders to make or maintain
LIBOR Loans shall be suspended until Agent (upon instruction by Required
Lenders) revokes such notice.  Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of a LIBOR
Loan or, failing that, will be deemed to have submitted a request for a Base
Rate Loan.

 
- 33 -

--------------------------------------------------------------------------------

 

3.7. Increased Costs; Capital Adequacy.
 
3.7.1. Change in Law.  If any Change in Law shall:
 
(a)           impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;
 
(b)           subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (in each case excluding Indemnified Taxes or Other Taxes which
shall be governed by Section 5.9 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender or Issuing Bank); or
 
(c)           impose on any Lender or Issuing Bank or the London interbank
market any other condition, cost or expense affecting any Loan, Loan Document,
Letter of Credit or participation in LC Obligations;
 
          3.7.2. and the result thereof shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank, Borrower will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.
 
3.7.3. Capital Adequacy.  If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.
 
3.7.4. Compensation.  Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrower shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than 120 days prior to the date that the Lender or
Issuing Bank notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
3.8. Mitigation.  If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrower is required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or

 
- 34 -

--------------------------------------------------------------------------------

 

reduce amounts payable in the future, as applicable; and (b) in each case, would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  Borrower agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
3.9. Funding Losses.  If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrower fails to repay a LIBOR Loan when required hereunder,
then Borrower shall pay to Agent its customary administrative charge and to each
Lender all losses and expenses that it sustains as a consequence thereof, and
any loss or expense arising from liquidation or redeployment of funds or from
fees payable to terminate deposits of matching funds.  Lenders shall not be
required to purchase Dollar deposits in the London interbank market or any other
offshore Dollar market to fund any LIBOR Loan, but the provisions hereof shall
be deemed to apply as if each Lender had purchased such deposits to fund its
LIBOR Loans.
 
3.10. Maximum Interest.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”).  If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrower.  In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
SECTION 4.  LOAN ADMINISTRATION
 
    4.1. Manner of Borrowing and Funding Revolver Loans.
 
4.1.1. Notice of Borrowing.
 
(a)           Whenever Borrower desires funding of a Borrowing of Revolver
Loans, Borrower shall give Agent a Notice of Borrowing.  Such notice must be
received by Agent no later than 11:00 a.m. (Central Time) (i) on the Business
Day of the requested funding date, in the case of Base Rate Loans, and (ii) at
least three Business Days prior to the requested funding date, in the case of
LIBOR Loans.  Notices received after 11:00 a.m. (Central Time) shall be deemed
received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable, shall specify (1) the amount of the Borrowing, (2) the requested
funding date (which must be a Business Day), (3) whether the Borrowing is to be
made as Base Rate Loans or LIBOR Loans, and (4) in the case of LIBOR Loans, the
duration of the applicable Interest Period (which shall be deemed to be one
month if not specified).
 
(b)           Unless payment is otherwise timely made by Borrower, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Bank
Product Debt, but excluding Obligations other than principal, interest,
scheduled fees and LC Obligations, which are being disputed in good faith by
Borrower and are not more than thirty (30) days past due) shall be deemed to be
a request for Base Rate Revolver Loans on the due date, in the amount of such
Obligations.  The proceeds of such Revolver Loans shall be disbursed as direct
payment of the relevant Obligation.  In addition, Agent may, at its option,
charge such Obligations against any operating, investment or other account of
Borrower maintained with Agent or any of its Affiliates.

 
- 35 -

--------------------------------------------------------------------------------

 

(c)           If Borrower establishes a controlled disbursement account with
Agent or any Affiliate of Agent, then the presentation for payment of any check
or other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Revolver Loans on the date of such presentation, in the amount of the check and
items presented for payment.  The proceeds of such Revolver Loans may be
disbursed directly to the controlled disbursement account or other appropriate
account.
 
4.1.2. Fundings by Lenders.  Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon (Central Time) on
the proposed funding date for Base Rate Loans or by 3:00 p.m. (Central Time) at
least two Business Days before any proposed funding of LIBOR Loans.  Each Lender
shall fund to Agent such Lender’s Pro Rata share of the Borrowing to the account
specified by Agent in immediately available funds not later than 1:00 p.m.
(Central Time) on the requested funding date, unless Agent’s notice is received
after the times provided above, in which event Lender shall fund its Pro Rata
share by 11:00 a.m. (Central Time) on the next Business Day.  Subject to its
receipt of such amounts from Lenders, Agent shall disburse the proceeds of the
Revolver Loans as directed by Borrower.  Unless Agent shall have received (in
sufficient time to act) written notice from a Lender that it does not intend to
fund its Pro Rata share of a Borrowing, Agent may assume that such Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to Borrower.  If a Lender’s share of any Borrowing is not
in fact received by Agent, then Borrower agrees to repay to Agent on demand the
amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to such Borrowing.
 
4.1.3. Swingline Loans; Settlement.
 
(a)           Agent may, but shall not be obligated to, advance Swingline Loans
to Borrower, up to an aggregate outstanding amount of $50,000,000, unless the
funding is specifically required to be made by all Lenders hereunder.  Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account.  The obligation of
Borrower to repay Swingline Loans shall be evidenced by the records of Agent and
need not be evidenced by any promissory note.
 
(b)           To facilitate administration of the Revolver Loans, Lenders and
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by Borrower) that settlement among them with respect to Swingline
Loans and other Revolver Loans may take place periodically on a date determined
from time to time by Agent, which shall occur at least once each week.  On each
settlement date, settlement shall be made with each Lender in accordance with
the Settlement Report delivered by Agent to Lenders.  Between settlement dates,
Agent may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary.  Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied.  If, due to an Insolvency Proceeding with respect to
Borrower or otherwise, any Swingline Loan may not be settled among Lenders
hereunder, then each Lender shall be deemed to have purchased from Agent a Pro
Rata participation in each unpaid Swingline Loan and shall transfer the amount
of such participation to Agent, in immediately available funds, within one
Business Day after Agent’s request therefor.
 
4.1.4. Notices.  Borrower authorizes Agent and Lenders to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrower based on telephonic or e-mailed instructions.  Borrower shall
confirm each such request by prompt delivery to Agent of a Notice of Borrowing
or Notice of Conversion/Continuation, if applicable, but if it differs in

 
- 36 -

--------------------------------------------------------------------------------

 

any material respect from the action taken by Agent or Lenders, the records of
Agent and Lenders shall govern.  Neither Agent nor any Lender shall have any
liability for any loss suffered by Borrower as a result of Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by Agent or any Lender to be a person authorized
to give such instructions on Borrower’s behalf.
 
4.2. Defaulting Lender.  If a Lender fails to make any payment to Agent that is
required hereunder, Agent may (but shall not be required to), in its discretion,
retain payments that would otherwise be made to such defaulting Lender
hereunder, apply the payments to such Lender’s defaulted obligations or
readvance the funds to Borrower in accordance with this Agreement.  The failure
of any Lender to fund a Loan or to make a payment in respect of a LC
Obligation shall not relieve any other Lender of its obligations hereunder, and
no Lender shall be responsible for default by another Lender.  Lenders and Agent
agree (which agreement is solely among them, and not for the benefit of or
enforceable by Borrower) that, solely for purposes of determining a defaulting
Lender’s right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.
 
4.3. Number and Amount of LIBOR Loans; Determination of Rate.  For ease of
administration, all LIBOR Revolver Loans having the same length and beginning
date of their Interest Periods shall be aggregated together, and such Borrowings
shall be allocated among Lenders on a Pro Rata basis.  No more than 10
Borrowings of LIBOR Loans may be outstanding at any time, and each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof.  Upon determining LIBOR for any
Interest Period requested by Borrower, Agent shall promptly notify Borrower
thereof by telephone or electronically and, if requested by Borrower, shall
confirm any telephonic notice in writing.
 
4.4. [Reserved].
 
4.5. One Obligation.  The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrower and shall be secured by Agent’s
Lien upon all Collateral.
 
4.6. Effect of Termination.  On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services).  All undertakings of
Borrower contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the
Obligations.  Notwithstanding Full Payment of the Obligations, Agent shall not
be required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a) a written agreement, executed by
Borrower and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying Agent and Lenders from any such damages; or (b)
such Cash Collateral as Agent, in its discretion, deems necessary to protect
against any such damages.  The provisions of Sections 2.3.1(c), 3.4, 3.7, 5.5,
5.9, 12, 14.2 and this Section, and the obligation of each Obligor and Lender
with respect to each indemnity given by it in any Loan Document, shall survive
Full Payment of the Obligations and any release relating to this credit
facility.
 
SECTION 5.  PAYMENTS
 
5.1. General Payment Provisions.  All payments of Obligations shall be made in
Dollars, and subject to Section 5.9, without offset, counterclaim or defense of
any kind, and in immediately available funds, not later than 11:00 a.m. (Central
Time) on the due date.  Any payment after such time shall be deemed made on the
next Business Day.  Borrower may, at the time of payment, specify to Agent

 
- 37 -

--------------------------------------------------------------------------------

 

the Obligations to which such payment is to be applied, but Agent shall in all
events retain the right to apply such payment in such manner as Agent, subject
to the provisions hereof, may determine to be appropriate.  If any payment under
the Loan Documents shall be stated to be due on a day other than a Business Day,
the due date shall be extended to the next Business Day and such extension of
time shall be included in any computation of interest and fees.  Any payment of
a LIBOR Loan prior to the end of its Interest Period shall be accompanied by all
amounts due under Section 3.9.  Any prepayment of Loans shall be applied first
to Base Rate Loans and then to LIBOR Loans; provided, however, that as long as
no Event of Default exists, prepayments of LIBOR Loans may, at the option of
Borrower and Agent, be held by Agent as Cash Collateral and applied to such
Loans at the end of their Interest Periods.
 
5.2. Repayment of Revolver Loans.  Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder.  Revolver Loans may be prepaid from time to time, without penalty or
premium.  If any Asset Disposition includes the disposition of Accounts or
Inventory, then Net Proceeds equal to the greater of (a) the net book value of
such Accounts and Inventory, or (b) the reduction in the Borrowing Base upon
giving effect to such disposition, shall be applied to the Revolver
Loans.  Notwithstanding anything herein to the contrary, if an Overadvance
exists, Borrower shall, on the sooner of Agent’s demand or the first Business
Day after Borrower has knowledge thereof, repay the outstanding Revolver Loans
in an amount sufficient to reduce the principal balance of Revolver Loans to the
Borrowing Base.
 
      5.3. [Reserved].
 
5.4. Payment of Other Obligations.  Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrower as provided in
the Loan Documents or, if no payment date is specified, within one Business Day
of demand in the case of LC Obligations and 10 days of demand for all other such
Obligations.
 
5.5. Marshaling; Payments Set Aside.  None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations.  If any payment by or on behalf of Borrower is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
 
    5.6. Post-Default Allocation of Payments.
 
5.6.1. Allocation.  Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:
 
(a)           first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;
 
(b)           second, to all amounts owing to Agent on Swingline Loans and
Protective Advances;
 
(c)           third, to all amounts owing to Issuing Bank on LC Obligations;
 
(d)           fourth, to all Obligations constituting fees (excluding amounts
relating to Bank Products);

 
- 38 -

--------------------------------------------------------------------------------

 

(e)           fifth, to all Obligations constituting interest (excluding amounts
relating to Bank Products);
 
(f)           sixth, to provide Cash Collateral for outstanding Letters of
Credit;
 
(g)           seventh, to all other Obligations, other than Bank Product Debt;
and
 
(h)           eighth, to Bank Product Debt to the extent reserved for in the
Borrowing Base; and
 
(i)           last, to all other Bank Product Debt.
 
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Bank
Product Debt shall be the lesser of the applicable Bank Product Amount last
reported to Agent or the actual Bank Product Debt as calculated by the
methodology reported to Agent for determining the amount due.  Agent shall have
no obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the Secured Party.  In the absence of such
notice, Agent may assume the amount to be distributed is the Bank Product Amount
last reported to it.  The allocations set forth in this Section are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any
Obligor.  This Section is not for the benefit of or enforceable by Borrower.
 
5.6.2. Erroneous Application.  Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
 
5.7. Application of Payments.  During any Dominion Period, the ledger balance in
the main Dominion Account as of the end of a Business Day shall be applied to
the Obligations at the beginning of the next Business Day.  Borrower irrevocably
waives the right to direct the application of any payments or Collateral
proceeds during any Dominion Period, and agrees that Agent shall have the
continuing, exclusive right to apply and reapply same against the Obligations,
in such manner as Agent deems advisable, notwithstanding any entry by Agent in
its records.  If, as a result of Agent’s receipt of Payment Items or proceeds of
Collateral, a credit balance exists, the balance shall not accrue interest in
favor of Borrower and shall be made available to Borrower as long as no Default
or Event of Default exists.
 
    5.8. Loan Account; Account Stated.
 
5.8.1. Loan Account.  Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrower resulting from each Loan or issuance of a Letter of Credit from time
to time.  Any failure of Agent to record anything in the Loan Account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrower to pay any amount owing hereunder.  Agent may maintain a single Loan
Account in the name of Borrower, and Borrower confirms that such arrangement
shall have no effect on its liability for the Obligations.
 
5.8.2           Entries Binding.  Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein.  If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Agent in writing within 30 days after receipt or inspection that specific
information is subject to dispute.

 
- 39 -

--------------------------------------------------------------------------------

 

5.9      Taxes.


5.9.1           Payments Free of Taxes.  Any and all payments by any Obligor on
account of any Obligations shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, provided that if an
Obligor shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent, Lender or Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made; (b) the Obligor
shall make such deductions; and (c) Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.  Without limiting the foregoing, Borrower shall timely pay all Other Taxes
to the relevant Governmental Authorities.
 
5.9.2 Payment.  Borrower shall indemnify, hold harmless and reimburse Agent,
Lenders and Issuing Bank, within 30 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by Agent, any Lender or Issuing Bank with respect to any
Obligations, Letters of Credit or Loan Documents, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the
calculations of such payment or liability shall be delivered to Borrower by a
Lender or Issuing Bank (with a copy to Agent), or by Agent, and shall be
conclusive absent manifest error.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a relevant Governmental
Authority, Borrower shall deliver to Agent a receipt issued by the Governmental
Authority evidencing such payment or other evidence of payment reasonably
satisfactory to Agent.
 
5.9.3 Refunds. If any Lender or Issuing Bank determines, in its sole discretion,
that it has received a refund in respect of any Indemnified Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by
Borrower pursuant to this Section 5.9, it shall promptly remit such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
Borrower under this Section 5.9 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund) to such Borrower, net of all out-of-pocket
expense of such Lender or Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Borrower, upon the request of Lender
or Issuing Bank, as the case may be, agrees promptly to return such refund, plus
any penalties, interest or other charges imposed on such party by the relevant
Governmental Authority, to such party in the event such party is required to
repay such refund to the relevant Governmental Authority.  This subsection shall
not be construed to require any Lender or Issuing Bank, as the case may be, to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
 
5.10  
Foreign Lenders.

 
5.10.1 Exemption.  Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which an
Obligor is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments under any Loan Document shall deliver to
Agent and Borrower, at the time or times prescribed by Applicable Law or
reasonably requested by Agent or Borrower, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by Agent or Borrower, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Agent or
Borrower as will enable Agent and Borrower to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

 
- 40 -

--------------------------------------------------------------------------------

 

5.10.2 Documentation.  Without limiting the generality of the foregoing, if
Borrower is resident for tax purposes in the United States, a Foreign Lender
shall deliver to Agent and Borrower (in such number of copies as shall be
requested by the recipient) (i) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder and (ii) after the occurrence of any change in
circumstances relating to the Foreign Lender requiring a change in the most
recent form previously delivered by it to the Borrower (and from time to time
thereafter upon the request of Agent or Borrower, but only if such Foreign
Lender is legally entitled to do so), (a) duly completed copies of IRS Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party; (b) duly completed copies of IRS Form W-8ECI; (c) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (i) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Obligor
within the meaning of section 881(c)(3)(B) and 871(h)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code, and (ii) duly completed copies of IRS Form W-8BEN; or (d) any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in United States federal withholding tax, duly completed together with
such supplementary documentation as may be prescribed by Applicable Law to
permit Borrower to determine the withholding or deduction required to be made.
 
5.11  US Lender.  Each Lender (other than a Lender that is treated as a
corporation for United States federal income tax purposes) that is incorporated
or organized under the laws of the United Sates of America or a state thereof
agrees that, prior to the first date any payment is due to be made to it
hereunder or under any Note, it will deliver to Agent and Borrower (in such
number of copies as shall be requested by the Agent or Borrower), duly completed
copies of United States Internal Revenue Service Form W-9 certifying that such
Lender is entitled to receive payments hereunder without deduction or
withholding of any United States federal backup withholding tax.
 
SECTION 6.  CONDITIONS PRECEDENT
 
6.1 Conditions Precedent to Initial Loans.  Subject to Section 10.1.11, In
addition to the conditions set forth in Section 6.2, Lenders shall not be
required to fund any requested Loan, issue any Letter of Credit, or otherwise
extend credit to Borrower hereunder, until the date (“Closing Date”) that each
of the following conditions has been satisfied:
 
(a)           Notes shall have been executed by Borrower and delivered to each
Lender that requests issuance of a Note.  Each other Loan Document shall have
been duly executed and delivered to Agent by each of the signatories thereto.
 
(b)           Agent shall have received executed copies of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence reasonably satisfactory to Agent that such
Liens are the only Liens upon the Collateral, except Permitted Liens.
 
(c)           Agent shall have received a certificate or certificates, in form
and substance reasonably satisfactory to it, from a knowledgeable Senior Officer
or the Treasurer of Borrower certifying that, after giving effect to the initial
Loans and transactions hereunder, (i) Borrower is Solvent; (ii) no Default or
Event of Default exists; (iii) the representations and warranties set forth in
Section 9 are true and correct; and (iv) Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents.
 
(d)           Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and

 
- 41 -

--------------------------------------------------------------------------------

 

constitute all resolutions adopted with respect to this credit facility; and
(iii) to the title, name and signature of each Person executing the Loan
Documents.  Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Obligor in writing.
 
(e)           Agent shall have received a written opinion of Weil, Gotshal &
Manges LLP, and Borrower’s general counsel, in form and substance satisfactory
to Agent.
 
(f)           Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization.  Agent shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization and
each jurisdiction where such Obligor’s conduct of business or ownership of
Property necessitates qualification.
 
(g)           Agent shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrower, together with, with
respect to property insurance in respect of property constituting Collateral,
loss payable and additional insured endorsements naming Agent as loss payee and
additional insured, as applicable, all in compliance with the Loan Documents.
 
(h)           Agent shall have (i) received (A) a pro forma consolidated balance
sheet of Borrower dated as of the Closing Date reflecting no material adverse
change from the most recent pro forma consolidated balance sheet of Borrower
delivered to Agent, (B) financial projections of Borrower evidencing Borrower’s
ability to comply with the financial covenants set forth herein on a pro forma
basis and (C) interim consolidated financial statements for Borrower dated as of
a date not more than 30 days prior to the Closing Date, in each case in form and
substance reasonably satisfactory to Agent and (ii) completed its business,
financial and legal due diligence of Obligors, including a roll-forward of its
previous field examination and environmental due diligence (including
environmental reports), in all cases, with results reasonably satisfactory to
Agent.  No material adverse change in the financial condition of any Obligor or
in the quality, quantity or value of any Collateral shall have occurred since
December 31, 2005.  Since December 31, 2005 there has been no material
disruption of or material adverse change in conditions in the financial, banking
or syndication markets that Agent, in its discretion, deems material in
connection with the syndication of the Revolving Commitments.
 
(i)           Borrower shall have paid all fees and expenses to be paid to Agent
and Lenders on the Closing Date.
 
(j)           Agent shall have received a Borrowing Base Certificate prepared as
of January 31, 2007.  Upon giving effect to the initial funding of Loans and
issuance of Letters of Credit, and the payment by Borrower of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least
$100,000,000.
 
(k)           Agent shall have received an officer’s certificate demonstrating
in reasonable detail, and setting forth the calculations necessary to verify,
that the Obligations constitute a “Permitted Credit Facility” under (and as
defined in) each indenture governing any of the Existing Senior Notes.
 
(l)           Borrower shall have obtained all Governmental Authority and other
third party consents and approvals as may be reasonably necessary or appropriate
to execute the Loan Documents and perform their obligations hereunder and
thereunder.
 
6.2  Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrower, unless the following conditions are satisfied:
 
(a)           No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;

 
- 42 -

--------------------------------------------------------------------------------

 

(b)           The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects (without giving
effect to any materiality qualifier contained therein) on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date); and
 
(c)           With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.
 
Each request (or deemed request) by Borrower for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrower that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information and documents as it reasonably deems appropriate
in connection therewith.
 
6.3  Limited Waiver of Conditions Precedent.  If Agent, Issuing Bank or Lenders
fund any Loans, arrange for issuance of any Letters of Credit or grant any other
accommodation when any conditions precedent are not satisfied (regardless of
whether the lack of satisfaction was known or unknown at the time), it shall not
operate as a waiver of (a) the right of Agent, Issuing Bank and Lenders to
insist upon satisfaction of all conditions precedent with respect to any
subsequent funding, issuance or grant; nor (b) any Default or Event of Default
due to such failure of conditions or otherwise.
 
SECTION 7.  COLLATERAL
 
7.1  Grant of Security Interest.  To secure the prompt payment and performance
of all Obligations, Borrower hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all of the following
Property of Borrower, whether now owned or hereafter acquired, and wherever
located:
 
(a)           all Inventory;
 
(b)           all Receivables;
 
(c)           all contracts for sale, lease, exchange or other disposition of
Inventory, whether or not performed and whether or not subject to termination
upon a contingency or at the option of any party thereto;
 
(d)           all Documents covering Inventory;
 
(e)           each Deposit Account (excluding the Concentration Account) in
which proceeds of Inventory or Receivables or other Collateral are deposited;
 
(f)           all trademarks, servicemarks, trade names and similar intangible
property owned or used by the Borrower in its business, together with the
goodwill of the business symbolized thereby and all rights relating thereto;
provided that the rights of the Agent, on behalf of the Lenders, shall be
limited to the use of such Collateral to manufacture, process and sell the
Inventory;
 
(g)           all books and records (including customer lists, credit files,
computer programs, printouts and other computer materials and records) of the
Borrower pertaining to any of the Collateral; and
 
(h)           all other proceeds of the Collateral described in the foregoing
clauses (a) through (g).

 
- 43 -

--------------------------------------------------------------------------------

 

7.2  Lien on Deposit Accounts; Cash Collateral.
 
7.2.1 Deposit Accounts.  To further secure the prompt payment and performance of
all Obligations, Borrower hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all amounts
constituting Collateral credited to any Deposit Account of Borrower, including
any sums in any blocked or lockbox accounts or in any accounts into which such
sums are swept.  Borrower authorizes and directs each bank or other depository
(during a Dominion Period) to deliver to Agent, on a daily basis, all balances
in each Deposit Account maintained by Borrower with such depository for
application to the Obligations then outstanding.  Borrower irrevocably appoints
Agent as Borrower’s attorney-in-fact to collect such balances to the extent any
such delivery is not so made.
 
7.2.2 Cash Collateral.  Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with Borrower, and shall have
no responsibility for any investment or loss.  Borrower hereby grants to Agent,
for the benefit of Secured Parties, a security interest in all Cash Collateral
held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere.  Agent may apply Cash Collateral to the payment of any
Obligations, in such order as Agent may elect, as they become due and
payable.  Each Cash Collateral Account and all Cash Collateral shall be under
the sole dominion and control of Agent.  Neither Borrower nor any other Person
claiming through or on behalf of Borrower shall have any right to any Cash
Collateral, until Full Payment of all Obligations.
 
7.3  [Reserved].
 
7.4  Other Collateral. Borrower shall notify Agent on the same day Borrower
delivers a Borrowing Base Certificate under Section 8.1 in writing if, after the
Closing Date, Borrower obtains any interest in any Collateral consisting of
(i) Deposit Accounts, (ii) Intellectual Property, (iii) Chattel Paper,
(iv) Documents, (v) Instruments or (vi) Letter-of-Credit Rights (with respect to
each of (iii) through (vi), solely to the extent such Collateral has an
individual value of at least $5,000,000) and, upon Agent’s reasonable request,
shall promptly take such actions as Agent deems appropriate to effect Agent’s
duly perfected, first priority Lien upon such Collateral, including obtaining
any appropriate possession, control agreement or Lien Waiver.  If any Collateral
is in the possession of a third party, at Agent’s request, Borrower shall use
commercially reasonable efforts to obtain an acknowledgment that such third
party holds the Collateral for the benefit of Agent.
 
7.5  No Assumption of Liability.  The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrower relating to any Collateral.
 
7.6  Further Assurances.  Promptly upon request, Borrower shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent reasonably deems appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Agreement.  Borrower authorizes Agent to
file any financing statement that indicates the Collateral and ratifies any
action taken by Agent before the Closing Date to effect or perfect its Lien on
any Collateral.
 
SECTION 8.  COLLATERAL ADMINISTRATION
 
8.1  Borrowing Base Certificates.  By the 15th day of each month, Borrower shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Certificate prepared as of the close of business of the previous month,
and, during a Dominion Period, at such other times as Agent may reasonably
request, but not more than weekly.  All calculations of Availability in any
Borrowing Base Certificate shall originally be made by Borrower and certified by
a Senior Officer or the Treasurer; provided that Agent may from time to time
review and adjust any such calculation (a) to reflect its

 
- 44 -

--------------------------------------------------------------------------------

 

reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Account or otherwise; and (b) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Reserves.  In connection with the delivery of the Borrowing Base
Certificate, Borrower shall deliver a list of third-party locations where
Inventory is located (together with the amount of Inventory at each such
location) that is deemed “Eligible Inventory” in the applicable Borrowing Base
Certificate that is not otherwise subject to a Lien Waiver.
 
8.2  Administration of Accounts.
 
8.2.1 Records and Schedules of Accounts.  Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent, on such periodic basis as Agent may request,
a sales and collections report, in form reasonably satisfactory to
Agent.  Borrower shall also provide to Agent, on or before the 15th day of each
month, a detailed aged trial balance of all Accounts as of the end of the
preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably
request.  If either (a) Accounts in an aggregate face amount of $5,000,000 or
more during a Dominion Period or (b) Accounts of any one Account Debtor in an
aggregate face amount of $5,000,000 or more at any time, cease to be Eligible
Accounts, Borrower shall notify Agent of such occurrence promptly (and in any
event within five Business Days) after Borrower has knowledge thereof.
 
8.2.2 Taxes.  If an Account of Borrower includes a charge for any material, past
due Taxes, Agent is authorized, in its discretion, to pay the amount thereof to
the proper Governmental Authority for the account of Borrower and to charge
Borrower therefor; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from Borrower or with respect to any
Collateral.
 
8.2.3 Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrower by mail, telephone or
otherwise.  Borrower shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process.
 
8.2.4 Maintenance of Dominion Account.  Borrower shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent.  Borrower shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account and, to the extent required by Agent, waiving offset rights of
such servicer or bank against any funds in the lockbox or Dominion Account,
except offset rights for customary administrative charges.  Neither Agent nor
Lenders assume any responsibility to Borrower for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.
 
8.2.5 Proceeds of Collateral.  Borrower shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account).  If Borrower or any Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.
 
8.3  Administration of Inventory.

 
- 45 -

--------------------------------------------------------------------------------

 

8.3.1           Records and Reports of Inventory.  Borrower shall keep accurate
and complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory reports in form reasonably
satisfactory to Agent, on such periodic basis as Agent may reasonably
request.  Borrower shall conduct a physical inventory at least once per calendar
year (and on a more frequent basis if requested by Agent when an Event of
Default exists) and periodic cycle counts consistent with historical practices,
and shall provide to Agent a report based on each such inventory and count
promptly upon completion thereof, together with such supporting information as
Agent may request.  Agent may participate in and observe each physical count.
 
8.3.1 Returns of Inventory.  Borrower shall not return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$1,000,000; and (d) any payment received by Borrower for a return is promptly
remitted to Agent for application to the Obligations.
 
8.3.2 Acquisition, Sale and Maintenance.  Borrower shall take all steps to
assure that all Inventory is produced by Borrower in accordance with all
material requirements of Applicable Law, including the FLSA.  Borrower shall not
sell any Inventory that is included in the definition of Eligible Inventory on
consignment or approval or any other basis under which the customer may return
or require Borrower to repurchase such Inventory.  Borrower shall use, store and
maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity with all material
requirements of Applicable Law, and shall make current rent payments (within
applicable grace periods provided for in leases and except in the case of a bona
fide dispute) at all locations where any Collateral is located.
 
8.4  [Reserved].
 
8.5  Administration of Deposit Accounts.  Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrower, including all Dominion Accounts as of the date
hereof.  Borrower shall take all actions necessary to establish Agent’s control
of each such Deposit Account (other than (i) an account exclusively used for
payroll, trust purposes, petty cash, payroll taxes or employee benefits, (ii) an
account containing not more that $10,000 at any time, (iii) an account that does
not contain proceeds of Collateral or (iv) the Concentration Account).  Borrower
shall be the sole account holder of each Deposit Account and shall not allow any
other Person (other than Agent) to have control over such Deposit Account
constituting Collateral or any Property deposited therein.  Borrower shall
promptly notify Agent of any opening or closing of a Deposit Account and, with
the consent of Agent, will amend Schedule 8.5 to reflect same.  Notwithstanding
the foregoing, no later than thirty (30) days after the Closing Date (or such
longer period as consented to by Agent in its sole discretion), Borrower shall
deliver to Agent duly executed agreements establishing the Dominion Account and
control over each such Deposit Account.
 
    8.6  General Provisions.
 
8.6.1 Location of Collateral.  All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrower at the business
locations set forth in Schedule 8.6.1, except that Borrower may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and (b)
move Collateral to another location in the United States.
 
8.6.2 Insurance of Collateral; Condemnation Proceeds.
 
(a)           Without limiting the provisions set forth in Section 10.1.7, the
Borrower will maintain or cause to be maintained replacement value property
insurance (including business interruption insurance) on the Collateral under
such policies of insurance, with such insurance companies (including

 
- 46 -

--------------------------------------------------------------------------------

 

captive insurers reasonably acceptable to Agent), in such amounts (including
after giving effect to self insurance reasonably acceptable to Agent), with such
deductibles, and covering such risks as are at all times reasonably satisfactory
to the Agent.  Each policy of insurance on the Collateral shall contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
the Agent, that names the Agent for the benefit of the Lenders as the loss payee
thereunder for any covered loss and shall endeavor to provide at least thirty
(30) days prior written notice to the Agent of any cancellation of such
policy.  In addition, the Borrower shall give at least thirty (30) days prior
written notice to the Agent of any reduction in coverage or cancellation of the
policies of insurance described in the preceding sentence.
 
(b)           Any proceeds of insurance (including, without limitation, proceeds
from business interruption insurance and excluding proceeds from workers’
compensation or D&O insurance) solely to the extent attributable to the
Collateral and any awards arising from condemnation solely to the extent
attributable to the Collateral shall be paid to Agent.  Any such proceeds or
awards that relate to Collateral shall be applied to payment of the Revolver
Loans, and then to any other Obligations outstanding and thereafter paid to
Borrower or in accordance with applicable law.
 
8.6.3 Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrower.  Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrower’s sole risk.
 
8.6.4 Defense of Title to Collateral.  Borrower shall at all times take all
reasonable actions to defend its title to Collateral and Agent’s Liens therein
against all Persons, claims and demands whatsoever, except Permitted Liens.
 
8.7  Power of Attorney.  Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section.  Agent,
or Agent’s designee, may, without notice and in either its or Borrower’s name,
but at the cost and expense of Borrower:
 
(a)           Endorse Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
 
(b)           During an Event of Default which is continuing, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts, by legal proceedings or otherwise, and generally exercise any
rights and remedies with respect to Accounts; (ii) settle, adjust, modify,
compromise, discharge or release any Accounts or other Collateral, or any legal
proceedings brought to collect Accounts or Collateral; (iii) sell or assign any
Accounts and other Collateral upon such terms, for such amounts and at such
times as Agent reasonably deems advisable; (iv) take control, in any manner, of
any proceeds of Collateral; (v) prepare, file and sign Borrower’s name to a
proof of claim or other document in a bankruptcy of an Account Debtor, or to any
notice, assignment or satisfaction of Lien or similar document; (vi) receive,
open and dispose of mail addressed to Borrower, and notify postal authorities to
change the address for delivery thereof to such address as Agent may designate;
(vii) endorse any Chattel Paper, Document, Instrument, invoice, freight bill,
bill of lading, or similar document or agreement relating to any Accounts,
Inventory or other Collateral; (viii) sign its name to verifications of Accounts
and notices to Account Debtors; (ix) use the information recorded on or
contained in any data processing equipment and computer hardware and software
relating to any Collateral; (x) make and adjust claims under policies of
insurance; (xi) take any action as may be reasonably necessary in Agent’s
determination or appropriate to obtain payment under any letter of credit

 
- 47 -

--------------------------------------------------------------------------------

 

or banker’s acceptance for which Borrower is a beneficiary; and (xii) take all
other actions as Agent deems reasonably appropriate to fulfill Borrower’s
obligations under the Loan Documents.
 
SECTION 9.  REPRESENTATIONS AND WARRANTIES
 
9.1  General Representations and Warranties.  To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, Borrower represents and warrants that:
 
9.1.1 Organization and Qualification.  Each Obligor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.  Each Obligor is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.
 
9.1.2 Power and Authority.  Each Obligor is duly authorized to execute, deliver
and perform the Loan Documents to which it is party.  The execution, delivery
and performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, other than those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable Law or Material Contract; or (d) result in or require the imposition
of any Lien (other than Permitted Liens) on any Property of any Obligor, except,
as set forth solely in clause (c), as could not reasonably be expected to have a
Material Adverse Effect.
 
9.1.3 Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
 
9.1.4 Capital Structure.  Schedule 9.1.4 shows, for Borrower and each
Subsidiary, its name, its jurisdiction of organization, its authorized and
issued Equity Interests (with respect to Obligors) and the holders of its Equity
Interests.  Holdings has good title to its Equity Interest in Borrower and
Borrower has good title to its Equity Interests in Subsidiaries, in each case
subject only to Agent’s Lien, and all such Equity Interests are duly issued,
fully paid and non-assessable.  There are no outstanding options to purchase,
warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to any Equity Interests
of Borrower or any Obligor.
 
9.1.5 Corporate Names; Locations.  During the five years preceding the Closing
Date, except as shown on Schedule 9.1.5, neither Borrower nor any Guarantor has
been known as or used any corporate, fictitious or trade names, has been the
surviving corporation of a merger or combination, or has acquired any
substantial part of the assets of any Person.  The chief executive offices and
other places of business of Borrower and each Guarantor are shown on Schedule
8.6.1.  During the five years preceding the Closing Date, neither Borrower nor
any Guarantor has had any other office or place of business.
 
9.1.6 Title to Properties; Priority of Liens.  Each of Borrower and each
Material Subsidiary has good and marketable title to (or valid leasehold
interests in) all of its Real Estate, and good title to all of its personal
Property, including all Property reflected in any financial statements delivered
to Agent or Lenders, in each case free of Liens except Permitted Liens.  Each of
Borrower and each Material Subsidiary has paid and discharged all lawful claims
that, if unpaid, could become a Lien on its Properties, other than Permitted
Liens.  All Liens of Agent in the Collateral are duly perfected, first priority
Liens, subject only to Permitted Liens that are expressly allowed to have
priority over Agent’s Liens.
 
9.1.7 Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrower with respect
thereto.  Borrower

 
- 48 -

--------------------------------------------------------------------------------

 

warrants, with respect to each Account at the time it is shown as an Eligible
Account in a Borrowing Base Certificate, that:
 
(a)           it is genuine and in all material respects what it purports to be,
and is not evidenced by a judgment;
 
(b)           it arises out of a completed, bona fide sale and delivery of goods
in the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;
 
(c)           it is for a sum certain, maturing as stated in the invoice
covering such sale, a copy of which has been furnished or is available to Agent
on request;
 
(d)           it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
 
(e)           no purchase order, agreement, document or Applicable Law validly
restricts assignment of the Account to Agent, and the applicable Borrower is the
sole payee or remittance party shown on the invoice;
 
(f)           no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and
 
(g)           to Borrower’s actual knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent (except to the extent clauses (f)(i) and
(ii) of the definition of “Eligible Account” apply), is not contemplating or
subject to an Insolvency Proceeding (except to the extent clauses (f)(i) and
(ii) of the definition of “Eligible Account” apply), and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.
 
9.1.8 Financial Statements.  The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of
Holdings, Borrower and Subsidiaries that have been and are hereafter delivered
to Agent and Lenders, are prepared in accordance with GAAP, and fairly present
in all material respects, the financial positions and results of operations of
Holdings, Borrower and Subsidiaries at the dates and for the periods
indicated.  All projections delivered from time to time to Agent and Lenders
have been prepared in good faith, based on reasonable assumptions in light of
the circumstances at such time.  Since December 31, 2005, there has been no
change in the condition, financial or otherwise, of Borrower or any Subsidiary
that could reasonably be expected to have a Material Adverse Effect.  No
financial statement delivered to Agent or Lenders at any time contains any
untrue statement of a material fact, nor fails to disclose any material fact
necessary to make such statement not materially misleading.  Borrower and its
Subsidiaries are Solvent on a consolidated basis.
 
9.1.9 Surety Obligations.  Neither Borrower nor any Material Subsidiary is
obligated as surety or indemnitor under any bond or other contract that assures
payment or performance of any obligation of any Person, except as permitted
hereunder.
 
9.1.10 Taxes.  Each of  Holdings, Borrower and each Subsidiary has filed all
material federal, state and local tax returns and other reports that it is
required by law to file, and has paid, or made

 
- 49 -

--------------------------------------------------------------------------------

 

provision for the payment of, all material Taxes upon it, its income and its
Properties that are due and payable, except to the extent being Properly
Contested.
 
9.1.11 Brokers.  There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.
 
9.1.12 Intellectual Property. Each of Borrower and each Material Subsidiary owns
or has the lawful right to use all Intellectual Property necessary for the
conduct of its business, without conflict with any rights of others, except as
could not reasonably be expected to have a Material Adverse Effect.  There is no
pending or, to Borrower’s knowledge, threatened Intellectual Property Claim with
respect to Borrower, any Material Subsidiary or any of their Property (including
any Intellectual Property) except as could not reasonably be expected to have a
Material Adverse Effect.  Except as disclosed on Schedule 9.1.12, neither
Borrower nor any Material Subsidiary as of the date hereof pays or owes any
Royalty or other compensation to any Person with respect to any Intellectual
Property.  All material Intellectual Property owned, used or licensed by, or
otherwise subject to any interests of, Borrower or any Subsidiary as of the date
hereof is shown on Schedule 9.1.12.  As of the date hereof, the manufacturing,
marketing, distribution or disposition of Inventory is not subject to any
Licenses (except ordinary course software Licenses).
 
9.1.13 Governmental Approvals.  Each of Borrower and each Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.  All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Borrower and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.
 
9.1.14 Compliance with Laws.  Each of Holdings, Borrower and each Material
Subsidiary has duly complied, and its Properties and business operations are in
compliance, in all material respects with all Applicable Law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.  There have been no citations, notices or orders of material
noncompliance issued to Borrower or any Material Subsidiary under any Applicable
Law.  No Inventory has been produced in violation of any material provisions of
the FLSA.
 
9.1.15 Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.15, none of Holding’s, Borrower’s or any Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any federal, state or
local investigation to determine whether any remedial action is needed to
address any Environmental Release that could reasonably be expected to have a
Material Adverse Effect.  Except as disclosed on Schedule 9.1.15, neither
Holdings, Borrower nor any Subsidiary has received any Environmental Notice that
could reasonably be expected to have a Material Adverse Effect.  Except as
disclosed on Schedule 9.1.15, none of Holdings, Borrower or any Subsidiary has
any liability with respect to any Environmental Release or under any
Environmental Law, that could reasonably be expected to have a Material Adverse
Effect.
 
9.1.16 Burdensome Contracts.  None of Holdings, Borrower or any Subsidiary is a
party or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect.  None of Holdings,
Borrower or any Subsidiary is party or subject to any Restrictive Agreement,
except as shown on Schedule 9.1.16, none of which prohibit the execution or
delivery of any Loan Documents by an Obligor nor the performance by an Obligor
of any obligations thereunder.

 
- 50 -

--------------------------------------------------------------------------------

 

9.1.17 Litigation.  Except as shown on Schedule 9.1.17, there are no proceedings
or investigations pending or, to Borrower’s actual knowledge, threatened against
Holdings, Borrower or any Subsidiary, or any of their businesses, operations,
Properties, prospects or conditions, that (a) relate to any Loan Documents or
transactions contemplated thereby; or (b) could reasonably be expected to have a
Material Adverse Effect.  None of Holdings, Borrower or any Subsidiary is in
default with respect to any material order, injunction or judgment of any
Governmental Authority.
 
9.1.18 No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  None of Holdings, Borrower or any
Material Subsidiary is in default under any Material Contract which default
could reasonably be expected to have a Material Adverse Effect.
 
9.1.19 ERISA.  Except as disclosed on Schedule 9.1.19:
 
(a)           Each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code, and other federal and state laws, except, in each
case, where non-compliance could not reasonably be expected to have a Material
Adverse Effect.  Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrower, nothing has occurred which
would prevent, or cause the loss of, such qualification, except where failure to
obtain such qualification could not reasonably be expected to have a Material
Adverse Effect.
 
(b)           There are no pending or, to the knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.
 
(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; and (ii) as of the most recent valuation date for any Pension Plan, there
is no Unfunded Pension Liability, individually or in the aggregate for all
Pension Plans, which could reasonably be expected to result in a Material
Adverse Effect.
 
(d)           With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, except where such failure to make such contributions could not
reasonably be expected to result in a Material Adverse Effect; and (ii) it has
been registered as required and has been maintained in good standing with
applicable regulatory authorities, except where such failure to register or
maintain such good standing could not reasonably be expected to result in a
Material Adverse Effect.
 
9.1.20 Trade Relations.  There exists no actual or threatened termination,
limitation or modification of any business relationship between Borrower or any
Material Subsidiary and any customer or supplier, or any group of customers or
suppliers, who individually or in the aggregate are material to the business of
Borrower or any Material Subsidiary, except, in each case, as could not
reasonably be expected to have a Material Adverse Effect.  There exists no
condition or circumstance that could reasonably be expected to impair the
ability of Holdings, Borrower or any Material Subsidiary to conduct its business
at any time hereafter in substantially the same manner as conducted on the
Closing Date.
 
9.1.21 Labor Relations.  As of the Closing Date, except as described on Schedule
9.1.21, there are no grievances, disputes or controversies with any union or
other organization of Holding’s, Borrower’s or Subsidiary’s employees, or, to
Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining, in each case, which could reasonably be
expected to result in a Material Adverse Effect.

 
- 51 -

--------------------------------------------------------------------------------

 

9.1.22 Payable Practices.  Neither Borrower nor any Material Subsidiary has made
any material change in its historical accounts payable practices from those in
effect on the Closing Date.
 
9.1.23 Not a Regulated Entity.  No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
 
9.1.24 Margin Stock.  None of Holdings, any  Borrower or any Subsidiary is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
Loan proceeds or Letters of Credit will be used by Borrower to purchase or
carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock or for any related purpose governed by Regulations T, U or X of the
Board of Governors.
 
9.1.25 Status Under Existing Senior Notes.  The Obligations constitute a
“Permitted Credit Facility” under (and as defined in) each indenture governing
any of the Existing Senior Notes.
 
9.2  Complete Disclosure. The Loan Documents taken as a whole do not contain any
untrue statement of a material fact, nor fail to disclose any material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances in which such statements were made.  There is no fact
or circumstance that any Obligor has failed to disclose to Agent in writing that
to the Borrower’s knowledge could reasonably be expected to have a Material
Adverse Effect.
 
SECTION 10.  COVENANTS AND CONTINUING AGREEMENTS
 
    10.1  Affirmative Covenants.  Until Full Payment of the Obligations,
Borrower shall, and shall cause each Subsidiary to:
 
10.1.1 Inspections; Appraisals
 
(a)           Permit Agent from time to time, (but no more than once per fiscal
quarter at Borrower’s expense, except during the continuance of an Event of
Default), subject to reasonable notice and normal business hours, to visit and
inspect the Properties of Borrower or any Subsidiary, inspect, audit and make
extracts from Borrower’s or Subsidiary’s books and records, and discuss with its
officers, employees, agents, advisors and independent accountants Borrower’s or
Subsidiary’s business, financial condition, assets, prospects and results of
operations.  Lenders may participate in any such visit or inspection, at their
own expense.  Neither Agent nor any Lender shall have any duty to Borrower to
make any inspection, nor to share any results of any inspection, appraisal or
report with Borrower.  Borrower acknowledges that all inspections, appraisals
and reports are prepared by Agent and Lenders for their purposes, and Borrower
shall not be entitled to rely upon them.
 
(b)           Reimburse Agent for all reasonable and documented charges, costs
and expenses of Agent in connection with (i) examinations of any Obligor’s books
and records or any other financial or Collateral matters as Agent deems
appropriate; and (ii) appraisals of Inventory; provided, however, that absent
the occurrence and continuance of an Event of Default, (a) field examinations
shall not be undertaken more than twice in each Fiscal Year and (b) appraisals
and other audits of Collateral shall not be undertaken more than twice in each
Fiscal Year.  Subject to and without limiting the foregoing, Borrower
specifically agrees to pay Agent’s then standard charges for each day that an
employee of Agent or its Affiliates is engaged in any field examinations, and
shall pay the standard charges of Agent’s internal appraisal group.  This
Section shall not be construed to limit Agent’s right to conduct examinations or
to obtain appraisals at any time in its discretion, nor to use third parties for
such purposes.

 
- 52 -

--------------------------------------------------------------------------------

 

10.1.2 Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
 
(a)           as soon as available, and in any event within 90 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on consolidated and consolidating bases for Holdings, Borrower and
Subsidiaries, which consolidated statements shall be audited and certified
(without qualification as to scope, “going concern” or similar items) by a firm
of independent certified public accountants of recognized standing selected by
Borrower and acceptable to Agent, and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year and other information
reasonably acceptable to Agent;
 
(b)           as soon as available, and in any event (i) within 30 days after
the end of each Fiscal Quarter (but within 45 days after the last Fiscal Quarter
in a Fiscal Year) and (ii) at all times during a Dominion Period, within 30 days
after the end of each month (but within 45 days after the last month in a Fiscal
Year), unaudited balance sheets as of the end of such Fiscal Quarter or month
and the related statements of income and cash flow for such month or Fiscal
Quarter and for the portion of the Fiscal Year then elapsed, on consolidated and
consolidating bases for Holdings, Borrower and Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer or Treasurer of Borrower as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes;
 
(c)           concurrently with the delivery of the financial statements as of
the end of each month under clause (b) above, a reconciliation of Eligible
Inventory and Eligible Accounts from the Borrowing Base then in effect to the
general ledger or other source document to such financial statements;
 
(d)           concurrently with delivery of financial statements under clauses
(a) and (b) above, or more frequently if requested by Agent while a Default or
Event of Default exists, a Compliance Certificate executed by the chief
financial officer or Treasurer of Borrower;
 
(e)           concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to Borrower by its accountants in connection with such financial statements;
 
(f)           not later than 45 days after the end of each Fiscal Year,
projections of Borrower’s consolidated balance sheets, results of operations,
cash flow and Availability for the next Fiscal Year, quarter by quarter;
 
(g)           at Agent’s reasonable request, a listing of Borrower’s trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form reasonably satisfactory to Agent;
 
(h)           promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that Borrower files with the
Securities and Exchange Commission or any other Governmental Authority, or any
securities exchange; and copies of any press releases or other statements made
available by Borrower to the public concerning material changes to or
developments in the business of Borrower;
 
(i)           promptly after the sending or filing thereof, copies of any annual
report to be filed in connection with each Plan; and

 
- 53 -

--------------------------------------------------------------------------------

 

(j)           such other reports and information (financial or otherwise) as
Agent may reasonably request from time to time in connection with any Collateral
or Borrower’s, Subsidiary’s or other Obligor’s financial condition or business.
 
10.1.3 Notices.  Notify Agent and Lenders in writing, promptly after Borrower’s
obtaining knowledge thereof, of any of the following that affects an
Obligor:  (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if the foregoing could reasonably be
expected to have a Material Adverse Effect; (b) any pending or threatened (in
writing) labor dispute, strike or walkout, or the expiration of any material
labor contract; (c) any default under or termination of a Material Contract; (d)
the existence of any Default or Event of Default; (e) any judgment in an amount
exceeding $25,000,000; (f) the assertion of any Intellectual Property Claim, if
an adverse resolution could be reasonably expected to have a Material Adverse
Effect; (g) any violation or asserted violation of any Applicable Law (including
ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
have a Material Adverse Effect; (h) any Environmental Release by an Obligor or
on any Property owned, leased or occupied by an Obligor, if any such
Environmental Release could reasonably be expected to have a Material Adverse
Effect; or receipt of any Environmental Notice, if receipt of such Environmental
Notice could reasonably be expected to have a Material Adverse Effect; (i) the
occurrence of any ERISA Event that could reasonably be expected to have a
Material Adverse Effect; or (j) the discharge of or any withdrawal or
resignation by Borrower’s independent accountants.
 
10.1.4 Landlord and Storage Agreements.  Upon reasonable request, provide Agent
with copies of all existing agreements, and promptly after execution thereof
provide Agent with copies of all agreements, between an Obligor and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral is kept.
 
10.1.5 Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release occurs at or on any Properties of Borrower or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect, it shall act promptly
and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.
 
10.1.6 Taxes.  Pay and discharge all material Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
 
10.1.7 Insurance.  In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with financially sound and reputable insurers
(including captive insurers) reasonably satisfactory to Agent, with respect to
the Properties and business of Borrower and Subsidiaries of such type, in such
amounts (including after giving effect to self insurance) (such amounts to be
reasonably acceptable to Agent), and with such coverages and deductibles as are
customary for companies similarly situated.  Unless Agent shall agree otherwise,
each general liability and/or excess liability policy shall include Agent as
additional insured, as appropriate, and state that the applicable insurer will
endeavor to provide 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever.
 
10.1.8 Licenses.  Keep each material License affecting any Collateral (including
the manufacture, distribution or disposition of Inventory) or any other material
Property of Holdings, Borrower and Subsidiaries in full force and effect except,
solely in the case of Licenses affecting Property that is not Collateral, to the
extent the failure to maintain such License would not result in a Material

 
- 54 -

--------------------------------------------------------------------------------

 

Adverse Effect; promptly notify Agent of any proposed modification to any such
License, or entry into any new License, in each case at least 30 days prior to
its effective date; pay all Royalties when due; and notify Agent of any default
or breach asserted by any Person to have occurred under any License.
 
10.1.9 Future Subsidiaries.  Promptly notify Agent upon any Person becoming a
Subsidiary (or becoming a Material Subsidiary which was previously an Immaterial
Subsidiary) and, if such Person is not a Foreign Subsidiary or Immaterial
Subsidiary, cause it, within ten (10) Business Days, to guaranty the Obligations
or execute a joinder to this Agreement to become Borrower hereunder in a manner
reasonably satisfactory to Agent.
 
10.1.10   Inventory Appraisal. Within ninety (90) days following the Closing
Date (or such later date as is reasonably acceptable to Agent), deliver to Agent
a third party inventory appraisal, by an appraiser reasonably acceptable to
Agent.
 
10.1.11   Post Closing Covenants.
 
(a)           No later than five (5) Business Days after the Closing Date (or
such later date as is reasonably acceptable to Agent), deliver, or cause to be
delivered, to Agent the insurance certificates and related loss payee and
additional insured endorsements with respect to the property insurance on the
Collateral and the general and/or excess liability insurance on the Properties
and business of Borrower and its Subsidiaries, in each case in form and
substance reasonably satisfactory to Agent in accordance with the terms
hereunder.


(b)           No later than fourteen (14) days following the Closing Date (or
such later date as is reasonably acceptable to Agent), deliver, or cause to be
delivered, to Agent foreign qualification certificates for the Borrower issued
by the Secretary of State or other appropriate official of the state of New York
and Texas.
 
10.2  Negative Covenants. Until Full Payment of the Obligations, Borrower shall
not, and shall cause Holdings and each Subsidiary not to:
 
10.2.1   Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt,
except:.
 
(a)           the Obligations;
 
(b)           Subordinated Debt;
 
(c)           Permitted Purchase Money Debt;
 
(d)           Intentionally Omitted;
 
(e)           Bank Product Debt and Debt pursuant to Hedging Agreements
permitted under Section 10.2.15;
 
(f)           Debt that is in existence when a Person becomes a Subsidiary or
that is secured by an asset when acquired by Borrower or any Subsidiary, as long
as such Debt was not incurred in contemplation of such Person becoming a
Subsidiary or such acquisition, and does not exceed $100,000,000 in the
aggregate at any time;
 
(g)           Permitted Contingent Obligations;
 
(h)           Refinancing Debt as long as each Refinancing Condition is
satisfied;

 
- 55 -

--------------------------------------------------------------------------------

 

(i)           Existing Senior Debt;
 
(j)           unsecured Debt incurred or assumed in connection with any
acquisition of a Person not constituting a Restricted Investment, and a Person
that becomes a direct or indirect wholly-owned Subsidiary as a result of any
acquisition not constituting a Restricted Investment may remain liable with
respect to unsecured Debt existing on the date of such acquisition; provided
that the amount of all such Indebtedness incurred or assumed in any Fiscal Year
shall not exceed $75,000,000, it being understood that Debt owed by a Person
that becomes a Subsidiary and remains liable with respect to any Debt (after
giving effect to the transaction that caused it to become a Subsidiary) shall be
treated as having incurred or assumed such Debt at the time such Person becomes
a Subsidiary; provided; further, that the aggregate amount of all such Debt
incurred or assumed prior to the termination of the Commitments and Full Payment
shall not exceed $150,000,000;
 
(k)           Debt of Foreign Subsidiaries in an aggregate principal amount not
to exceed $10,000,000 at any time outstanding;
 
(l)           Debt of Immaterial Subsidiaries in an aggregate principal amount
not to exceed $15,000,000 at any time outstanding;
 
(m)           Debt incurred pursuant to any intercompany Loan permitted under
Section 10.2.7; provided that, to the extent such intercompany Loan is made to
Borrower or any Guarantor, such Debt is subordinated to the Obligations on terms
acceptable to Agent;
 
(n)           Debt described on Schedule 10.2.1;
 
(o)           Debt which may be deemed to exist as a result of the existence of
any worker’s compensation claims, self-insurance obligations, guaranties,
performance, surety, statutory, appeal, custom bonds or similar obligations
incurred in the Ordinary Course of Business;
 
(p)           Debt in respect of netting services and overdraft protections in
connection with Deposit Accounts in the Ordinary Course of Business;
 
(q)           Debt incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums in the
ordinary course;
 
(r)           Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not amortize or mature prior to 6
months after the Revolver Termination Date, so long as no Default exists or
would result therefrom;
 
(s)           Debt incurred by Borrower or any of its Subsidiaries arising from
agreements providing for indemnification, earn-outs, adjustment of purchase
price or similar obligations, in connection with Permitted Asset Investments or
permitted dispositions of any business, asset or Subsidiary of Borrower or any
of its Subsidiaries.
 
(t)           guaranties in the Ordinary Course of Business of the obligations
of suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;
 
(u)           guaranties by Borrower of Debt or other obligations of a
Subsidiary or guaranties by a Subsidiary of Borrower of Debt or other
obligations of Borrower or a Subsidiary with respect, in each case, to Debt
otherwise (i) permitted to be incurred pursuant to this Section 10.2.1, or other
obligations not prohibited hereunder, (ii) subordinated to the Obligations on
terms acceptable to Agent, and (iii) that would not constitute a Restricted
Investment; and

 
- 56 -

--------------------------------------------------------------------------------

 

(v)           other Debt  which, together with the outstanding Existing Senior
Debt permitted under Section 10.2.1(i) herein and any Refinancing Debt permitted
under Section 10.2.1(h) that is incurred to refinance the Existing Senior Debt,
shall not exceed an amount equal to the sum of the principal amount outstanding
on the Existing Senior Debt on the Closing Date plus $250,000,000 in the
aggregate at any time.
 
10.2.2 Permitted Liens.  Create or suffer to exist any Lien upon any Property,
except the following (collectively, “Permitted Liens”):
 
(a)           Liens in favor of Agent;
 
(b)           Purchase Money Liens securing Permitted Purchase Money Debt;
 
(c)           Liens for Taxes not yet due or being Properly Contested;
 
(d)           statutory Liens (other than Liens for Taxes or imposed under
ERISA) arising in the Ordinary Course of Business, but only if (i) payment of
the obligations secured thereby is not yet due or is being Properly Contested,
and (ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of Borrower or any Subsidiary;
 
(e)           Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to Agent’s Liens;
 
(f)           Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;
 
(g)           Liens arising by virtue of a judgment or judicial order against
Borrower or any Subsidiary, or any Property of Borrower or any Subsidiary, as
long as such Liens are (i) in existence for less than 20 consecutive days or
being Properly Contested, and (ii) at all times junior to Agent’s Liens;
 
(h)           easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;
 
(i)           normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
 
(j)           existing Liens shown on Schedule 10.2.2;
 
(k)           Liens securing industrial revenue or pollution control bonds
issued by Borrower; provided, however, that (a) the aggregate principal amount
of Debt secured by such Liens shall not exceed the lesser of cost or fair market
value, as determined in good faith by the board of directors or other governing
body of Borrower, of the assets or property so financed, and (b) such Liens
shall not encumber any property or assets of Borrower or any Subsidiaries other
than the assets or property so financed;
 
(l)           Liens incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums in the
Ordinary Course of Business;
 
(m)           any interest or title of a lessor or sublessor under any lease
permitted hereunder;

 
- 57 -

--------------------------------------------------------------------------------

 

(n)           Liens solely on any cash earnest money deposits made in connection
with any letter of intent or purchase agreement permitted hereunder;
 
(o)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the Ordinary Course of Business;
 
(p)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property not materially detracting from the value of such real property;
 
(q)           licenses of patents, trademarks and other intellectual property
rights granted by Borrower or any of its Subsidiaries in the Ordinary Course of
Business and not interfering in any respect with the ordinary conduct of the
business of Borrower or such Subsidiary;
 
(r)           Liens incurred in the Ordinary Course of Business on deposits made
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money or other Debt);
 
(s)           Liens in favor of customs and revenue authorities arising as a
matter of law and in the Ordinary Course of Business to secure payment of
customs duties in connection with the importation of goods; and
 
(t)           other Liens (i) on assets of Borrower or any Guarantor (other than
Liens on Inventory or Accounts) securing Debt in an aggregate amount not to
exceed $25,000,000 at any time outstanding or (ii) on assets of any Subsidiary
of Borrower which is not an Obligor to the extent such Liens secure Debt of such
Subsidiary that is permitted under Section 10.2.1 hereof.
 
10.2.3 [Reserved].
 
10.2.4 Distributions; Upstream Payments.  Declare or make any Distributions,
except Upstream Payments; or create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under Applicable Law or in effect on
the Closing Date as shown on Schedule 9.1.16; provided that (a) Borrower may, so
long as no Default or Event of Default shall have occurred and be continuing or
shall be caused thereby, make Distributions to Holdings (i) (A) in an aggregate
amount not to exceed $10,000,000 in any Fiscal Year, to the extent necessary to
permit Holdings to pay general administrative costs and expenses, (B) to the
extent necessary to permit Holdings to discharge, to the extent attributable to
Holding’s ownership of the Borrower and its Subsidiaries, the federal
consolidated tax liabilities and any state or local tax liabilities of Holdings
and its Subsidiaries, in each case so long as Holdings applies the amount of any
such Distribution for such purpose and (C) to permit Holdings to pay dividends
in respect of its common stock in an amount not to exceed $12,000,000 in any
Fiscal Year and (ii) for any purpose not otherwise prohibited under applicable
law or the Loan Documents, so long as Availability on the date of declaration of
such Distribution (after giving pro forma effect thereto) is at least
$150,000,000 and (b) Borrower may suffer to exist any encumbrances or
restrictions on the ability of a Subsidiary that is not an Obligor to make
Upstream Payments to the extent such encumbrances or restrictions are contained
in customary provisions of joint venture agreements or agreements evidencing
Debt for Borrowed Money of such Subsidiary.
 
10.2.5 Restricted Investments.  Make any Restricted Investment.

 
- 58 -

--------------------------------------------------------------------------------

 

10.2.6 Disposition of Assets.  Make any Asset Disposition, except (a) a
Permitted Asset Disposition, (b) disposition of Equipment that (i) is surplus,
worn, damaged or obsolete or (ii) that does not constitute all or substantially
all of the Equipment of Borrower and could not reasonably be expected to have a
Material Adverse Effect, or (c) a transfer of Property by a Subsidiary or
Obligor to Borrower or another Obligor.
 
10.2.7 Loans.  Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; (d) as long as no Default or
Event of Default exists before or after giving effect thereto, intercompany
loans that do not constitute Restricted Investments; provided, however, that any
such intercompany loans made to the Borrower or any other Obligor shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Agent; (e) loans that could otherwise be made as a distribution under Section
10.2.4; provided, however, that any such loans made to the Borrower shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Agent; and (f) advances or loans, each evidenced by promissory notes, to
officers, directors or employees (i) for the purchase by such officers,
directors or employees of Equity Interests of Holdings pursuant to a stock
ownership or purchase plan or compensation plan, in each case, to the extent
permitted by Applicable Law in an amount not to exceed $1,000,000 in the
aggregate to such officers, directors or employees outstanding at any time or
(ii) otherwise in an amount not to exceed $1,000,000 in the aggregate to such
officers, directors or employees outstanding at any time.
 
10.2.8 Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer or the Treasurer of Borrower shall certify to Agent, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied); or (b) Existing Senior Debt prior to the
applicable due date under the agreements evidencing such Debt as in effect on
the Closing Date (or as amended thereafter in accordance with this Agreement);
provided, however, that Borrower may (i) prepay, redeem, repurchase, retire, or
defease any Debt prior to its due date so long as Availability at the time such
prepayment, redemption, repurchase, retirement, or defeasance is declared, after
giving pro forma effect to such prepayment, redemption, repurchase, retirement,
or defeasance, is at least $150,000,000, (ii) prepay, redeem, repurchase,
retire, or defease any Debt with the proceeds of an equity issuance; and (iii)
prepay any Debt with the proceeds of a refinancing permitted under
subsection 10.2.1(h).
 
10.2.9 Fundamental Changes.  Merge, combine or consolidate with any Person, or
liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for (i)
mergers, consolidations, liquidations or dissolutions of a wholly-owned
Immaterial Subsidiary with or into another wholly-owned Subsidiary or into
Borrower (so long as the surviving entity is Borrower), (ii) mergers,
consolidations, liquidations or dissolutions of a wholly-owned Material
Subsidiary with or into another Material Subsidiary or Borrower (so long as the
surviving entity is Borrower), or (iii) mergers or consolidations of any Person
with or into Borrower or any Subsidiary if the acquisition of the Equity
Interest in such Person by Borrower or such Subsidiary would have been permitted
pursuant to Section 10.2.5 (so long as (a) in the case of Borrower, Borrower
shall be the continuing or surviving Person, (b) if a Subsidiary is not the
surviving or continuing Person, the surviving Person becomes a Subsidiary and
complies with the provisions of Section 10.1.9 and (c) no Default or Event of
Default shall have occurred and be continuing after giving effect thereto);
without giving 30 days prior written notice to Agent, (i) change its name,
(ii) change its tax, charter or other organizational identification number, or
(iii) change its form or state of organization.

 
- 59 -

--------------------------------------------------------------------------------

 

10.2.10   Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5.
 
10.2.11   Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents as in effect on the Closing Date in a manner that would be
materially adverse to Agent and the Lenders.
 
10.2.12   Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Holdings, Borrower and
Subsidiaries.
 
10.2.13   Accounting Changes.  Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
 
10.2.14   Restrictive Agreements.  Become a party to any Restrictive Agreement,
except (a) a Restrictive Agreement as in effect on the Closing Date and shown on
Schedule 9.1.16; (b) a Restrictive Agreement relating to secured Debt permitted
hereunder, if such restrictions apply only to the collateral for such Debt; and
(c) customary provisions in leases, licenses, joint venture agreements and other
agreements with respect to dispositions permitted by this Agreement.
 
10.2.15   Hedging Agreements.  Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
 
10.2.16   Conduct of Business.  Engage in any business, other than its business
as conducted by Borrower and its Subsidiaries on the Closing Date (and similar
related business) and any activities incidental thereto.  Notwithstanding
anything contained herein to the contrary, Holdings shall not (i) engage in any
business other than entering into and performing its obligations under and in
accordance with the Loan Documents to which it is a party or (ii) own any assets
other than (a) the capital stock of Borrower and (b) cash and Cash Equivalents
in an amount not to exceed $5,000,000 at any one time for the purpose of paying
general operating expenses of Holdings and for payment of dividends permitted to
be paid hereunder or (iii) have any Debt or other liability other than its
obligations under the Guaranty and its obligations under the guaranties of (a)
the Existing Senior Notes and (b) other Debt permitted under Section 10.2.1
herein.
 
10.2.17   Affiliate Transactions.  Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors’ fees and indemnities; (d) transactions with
Affiliates that were consummated prior to the Closing Date; and (e) transactions
with Affiliates in the Ordinary Course of Business, upon fair and reasonable
terms not less favorable to Borrower or its applicable Subsidiary than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate.
 
10.2.18   [Reserved].
 
10.2.19   Amendments to Subordinated Debt or Existing Senior Debt.  Amend,
supplement or otherwise modify any Existing Senior Debt or any document,
instrument or agreement relating to any Subordinated Debt, if such modification
could reasonably be expected to affect the interests of the Lenders adversely in
any material way, as determined by the Agent, in the exercise of its reasonable
discretion, without obtaining the prior written consent of Required Lenders to
such amendment, supplement or other modification.
 
10.2.20  Designation of a “Permitted Credit Facility”.  Holdings shall not, and
shall not permit Borrower or any Subsidiaries to, become obligated under any
“Permitted Credit Facility” (or the

 
- 60 -

--------------------------------------------------------------------------------

 

equivalent) other than the Loans for purposes of the indenture or other
documents governing any Existing Senior Notes without the prior written consent
of Required Lenders.
 
10.3  Minimum Fixed Charge Coverage Ratio. As long as any Commitments or
Obligations are outstanding, when Availability is less than $125,000,000 (such
date when Availability falls below $125,000,000 being the “Springing Test Date”)
and until such time as Availability is above $125,000,000 for 60 consecutive
days, Borrower shall maintain, as of the last day of each Fiscal Quarter
commencing with the last day of the most recent Fiscal Quarter preceding the
Springing Test Date for which financial information is available, a Fixed Charge
Coverage Ratio of at least 1.00 to 1.0.
 
SECTION 11.                                EVENTS OF DEFAULT; REMEDIES ON
DEFAULT
 
11.1  Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
 
(a)           Borrower fails to pay (i) principal of any of the Loans or
reimbursement of any LC Obligation when due (whether at stated maturity, on
demand, upon acceleration or otherwise) or (ii) interest on any of the Loans or
any fee or any other amount or Obligation (other than as otherwise provided in
clause (i) above) under this Agreement or other Loan Document within five (5)
days after its due date;
 
(b)           Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;
 
(c)           Borrower breaches or fails to perform any covenant contained in
(i) Section 7.2, 7.4, 8.2.4, 8.2.5, the last sentence of 8.5, 8.6.2, 10.2 or
10.3, (ii) Section 8.1 or 10.1.2 (a) through (f) and such breach or failure is
not cured within three (3) Business Days or (iii) Section 10.1.2(g) through (j)
and such breach or failure is not cured within ten (10) Business Days;
 
(d)           An Obligor breaches or fails to perform any other covenant
contained in any Loan Document, and such breach or failure is not cured within
30 days after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Agent, whichever is sooner;
 
(e)           A Guarantor repudiates, revokes or attempts to revoke, in writing,
its Guaranty; an Obligor denies or contests the validity or enforceability of
any Loan Documents or Obligations, or the perfection or priority of any Lien
granted to Agent; or any material provision of a Loan Document ceases to be in
full force or effect for any reason (other than a waiver or release by Agent and
Lenders);
 
(f)           Any breach or default of an Obligor occurs (after giving effect to
any applicable grace period thereunder) under any document, instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to Borrowed Money in excess of $25,000,000 or, in the aggregate,
with all such Borrowed Money, in excess of $50,000,000, if in each case the
maturity of or any payment with respect to such Borrowed Money may be
accelerated or demanded due to such breach;
 
(g)           Any judgment or order for the payment of money is entered against
an Obligor in an amount that exceeds, individually $25,000,000 or cumulatively
with all unsatisfied judgments or orders against all Obligors $50,000,000 (in
either case, net of any insurance coverage not disputed by the insurer), unless
a stay of enforcement of such judgment or order is in effect, by reason of a
pending appeal or otherwise, or such judgment or order is covered by an
indemnity from a Solvent third party which has not disputed its obligations
thereunder and no judgment Lien has attached to such Obligor’s property;

 
- 61 -

--------------------------------------------------------------------------------

 

(h)           A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $25,000,000;
 
(i)           An Obligor (x) is enjoined, restrained or in any way prevented by
any Governmental Authority from conducting any part of its business; an Obligor
suffers the loss, revocation or termination of any license, permit, lease or
agreement necessary to its business; there is a cessation of any part of an
Obligor’s business for a period of time; any Collateral or Property of an
Obligor is taken or impaired through condemnation; except in each case pursuant
to this clause (x) to the extent that a Material Adverse Effect could not
reasonably be expected to result or (y) an Obligor agrees to or commences any
liquidation, dissolution or winding up of its affairs except in connection with
a merger or consolidation with another Obligor that is permitted hereby;
 
(j)           An Insolvency Proceeding is commenced by an Obligor; an Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; or an
Insolvency Proceeding is commenced against an Obligor and the Obligor consents
to institution of the proceeding, the petition commencing the proceeding is not
timely controverted by the Obligor, the petition is not dismissed within 60 days
after filing, or an order for relief is entered in the proceeding;
 
(k)           An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate
fails to pay when due any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or any event
similar to the foregoing occurs or exists with respect to a Foreign Plan, any of
which, individually or in the aggregate, (x) results in a liability in excess of
$25,000,000 that is not immediately paid when due or (y) could reasonably be
expected to result in a Material Adverse Effect; or
 
(l)           A Change of Control occurs.
 
11.2  Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to Borrower, then to the extent permitted by Applicable Law,
all Obligations shall become automatically due and payable and all Commitments
shall terminate, without any action by Agent or notice of any kind.  In
addition, or if any other Event of Default has occurred and is continuing, Agent
may in its discretion (and shall upon written direction of Required Lenders) do
any one or more of the following from time to time:
 
(a)           declare any Obligations immediately due and payable, whereupon
they shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrower to the fullest
extent permitted by law;
 
(b)           terminate, reduce or condition any Commitment, or make (for so
long as an Event of Default is continuing) any adjustment to the Borrowing Base;
 
(c)           require Obligors to Cash Collateralize LC Obligations, Bank
Product Debt and other Obligations that are inchoate or contingent (other than
indemnification obligations which are either contingent or inchoate to the
extent no claims giving rise thereto have been asserted) or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and

 
- 62 -

--------------------------------------------------------------------------------

 

(d)           exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC.  Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Borrower to assemble
Collateral, at Borrower’s expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by Borrower, Borrower agrees not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable.  Borrower agrees
that 10 days notice of any proposed sale or other disposition of Collateral by
Agent shall be reasonable.  Agent shall have the right to conduct such sales on
any Obligor’s premises, without charge, and such sales may be adjourned from
time to time in accordance with Applicable Law.  Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.
 
11.3  License.  Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license following the occurrence and during
the continuance of an Event of Default (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrower,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral.  Borrower’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.
 
11.4  Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.
 
11.5  Remedies Cumulative; No Waiver.
 
11.5.1 Cumulative Rights.  All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Borrower contained in the Loan
Documents are cumulative and not in derogation or substitution of each
other.  In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.
 
11.5.2 Waivers.  The failure or delay of Agent or any Lender to require strict
performance by Borrower with any terms of the Loan Documents, or to exercise any
rights or remedies with respect to Collateral or otherwise, shall not operate as
a waiver thereof nor as establishment of a course of dealing.  All rights and
remedies shall continue in full force and effect until Full Payment of all
Obligations.  No modification of any terms of any Loan Documents (including any
waiver thereof) shall be effective, unless such modification is specifically
provided in a writing directed to Borrower and executed by Agent or the
requisite Lenders, and such modification shall be applicable only to the matter

 
- 63 -

--------------------------------------------------------------------------------

 

specified.  No waiver of any Default or Event of Default shall constitute a
waiver of any other Default or Event of Default that may exist at such time,
unless expressly stated.  If Agent or any Lender accepts performance by any
Obligor under any Loan Documents in a manner other than that specified therein,
or during any Default or Event of Default, or if Agent or any Lender shall delay
or exercise any right or remedy under any Loan Documents, such acceptance, delay
or exercise shall not operate to waive any Default or Event of Default nor to
preclude exercise of any other right or remedy.  It is expressly acknowledged by
Borrower that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
 
SECTION 12.  AGENT
 
12.1  Appointment, Authority and Duties of Agent.
 
12.1.1 Appointment and Authority.  Each Lender appoints and designates Bank of
America as Agent hereunder.  Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders.  Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized and
binding upon all Lenders.  Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e)
exercise all rights and remedies given to Agent with respect to any Collateral
under the Loan Documents, Applicable Law or otherwise.  The duties of Agent
shall be ministerial and administrative in nature, and Agent shall not have a
fiduciary relationship with any Lender, Secured Party, Participant or other
Person, by reason of any Loan Document or any transaction relating
thereto.  Agent alone shall be authorized to determine whether any Accounts or
Inventory constitute Eligible Accounts or Eligible Inventory, or whether to
impose or release any reserve, and to exercise its Credit Judgment in connection
therewith, which determinations and judgments, if exercised in good faith, shall
exonerate Agent from liability to any Lender or other Person for any error in
judgment.
 
12.1.2 Duties.  Agent shall not have any duties except those expressly set forth
in the Loan Documents.  The conferral upon Agent of any right shall not imply a
duty on Agent’s part to exercise such right, unless instructed to do so by
Required Lenders in accordance with this Agreement.
 
12.1.3 Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
 
12.1.4 Instructions of Required Lenders.  The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law.  Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act.  Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and Agent shall not incur liability to
any Person by reason of so refraining.  Instructions of Required Lenders shall
be binding upon all Lenders, and no

 
- 64 -

--------------------------------------------------------------------------------

 

Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting in accordance with the instructions of
Required Lenders.  Notwithstanding the foregoing, instructions by and consent of
all Lenders shall be required in the circumstances described in Section 14.1.1,
and in no event shall Required Lenders, without the prior written consent of
each Lender, direct Agent to accelerate and demand payment of Loans held by one
Lender without accelerating and demanding payment of all other Loans, nor to
terminate the Commitments of one Lender without terminating the Commitments of
all Lenders.  In no event shall Agent be required to take any action that, in
its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to personal liability.
 
12.2  Agreements Regarding Collateral and Field Examination Reports.
 
12.2.1. Lien Releases; Care of Collateral.  Lenders authorize Agent to release
any Guaranty with respect to a Material Subsidiary and any Lien with respect to
any Collateral (a) upon Full Payment of the Obligations; (b) that is the subject
of an Asset Disposition which Borrower certifies in writing to Agent is a
Permitted Asset Disposition or a Lien which Borrower certifies is a Permitted
Lien entitled to priority over Agent’s Liens (and Agent may rely conclusively on
any such certificate without further inquiry); (c) that does not constitute a
material part of the Collateral; or (d) with the written consent of all
Lenders.  Agent shall have no obligation whatsoever to any Lenders to assure
that any Collateral exists or is owned by Borrower, or is cared for, protected,
insured or encumbered, nor to assure that Agent’s Liens have been properly
created, perfected or enforced, or are entitled to any particular priority, nor
to exercise any duty of care with respect to any Collateral.
 
12.2.2. Possession of Collateral.  Agent and Lenders appoint each other Lender
as agent for the purpose of perfecting Liens (for the benefit of Secured
Parties) in any Collateral that, under the UCC or other Applicable Law, can be
perfected by possession.  If any Lender obtains possession of any such
Collateral, it shall notify Agent thereof and, promptly upon Agent’s request,
deliver such Collateral to Agent or otherwise deal with such Collateral in
accordance with Agent’s instructions.
 
12.2.3. Reports.  Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field audit, examination or appraisal
prepared by or on behalf of Agent with respect to any Obligor or Collateral
(“Report”).  Each Lender agrees (a) that neither Bank of America nor Agent makes
any representation or warranty as to the accuracy or completeness of any Report,
and shall not be liable for any information contained in or omitted from any
Report; (b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrower’s books and records as well
as upon representations of Borrower’s officers and employees; and (c) to keep
all Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations.  Each
Lender agrees to indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as any Claims arising in
connection with any third parties that obtain any part or contents of a Report
through such Lender.
   
    12.3  Reliance By Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.
   
    12.4  Action Upon Default.  Agent shall not be deemed to have knowledge of
any Default or Event of Default unless it has received written notice from a
Lender or Borrower specifying the occurrence and nature thereof.  If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Agent and the other Lenders thereof in writing.  Each Lender agrees that, except
as otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it

 
- 65 -

--------------------------------------------------------------------------------

 

will not take any Enforcement Action, accelerate Obligations under any Loan
Documents, or exercise any right that it might otherwise have under Applicable
Law to credit bid at foreclosure sales, UCC sales or other similar dispositions
of Collateral.  Notwithstanding the foregoing, however, a Lender may take action
to preserve or enforce its rights against an Obligor where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of Obligations held by such Lender, including the filing of proofs of claim in
an Insolvency Proceeding.
 
12.5  Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with Section
5.6.1, as applicable, such Lender shall forthwith purchase from Agent, Issuing
Bank and the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  No Lender shall
set off against any Dominion Account without the prior consent of Agent.
 
12.6  Indemnification of Agent Indemnitees.  ABSENT GROSS NEGLIGENCE AND WILLFUL
MISCONDUCT OF THE AGENT INDEMNITEES, EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT) IN
ACCORDANCE WITH THE TERMS HEREOF.  In Agent’s discretion, it may reserve for any
such Claims made against an Agent Indemnitee, and may satisfy any judgment,
order or settlement relating thereto, from proceeds of Collateral prior to
making any distribution of Collateral proceeds to Lenders.  If Agent is sued by
any receiver, bankruptcy trustee, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Lender to the extent of its Pro Rata
share.
   
    12.7  Limitation on Responsibilities of Agent.  Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct.  Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents.  Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor.  No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor.  No Agent Indemnitee shall have any obligation to any Lender to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Obligor of any terms of the Loan Documents, or
the satisfaction of any conditions precedent contained in any Loan Documents.

 
- 66 -

--------------------------------------------------------------------------------

 

12.8  Successor Agent and Co-Agents.
 
12.8.1 Resignation; Successor Agent.  Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrower.  Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrower.  If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders.  Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, such successor Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Agent without further act, and the retiring Agent shall be discharged from its
duties and obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2.  Notwithstanding any
Agent’s resignation, the provisions of this Section 12 shall continue in effect
for its benefit with respect to any actions taken or omitted to be taken by it
while Agent.  Any successor to Bank of America by merger or acquisition of stock
or this loan shall continue to be Agent hereunder without further act on the
part of the parties hereto, unless such successor resigns as provided above.
 
12.8.2 Separate Collateral Agent.  It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction.  If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent.  If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent.  Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent.  Lenders shall execute and deliver such documents as
Agent deems appropriate to vest any rights or remedies in such agent.  If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.
 
12.9  Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary.  Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Lender will, independently and without reliance upon the
other Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Lender with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or any of Agent’s Affiliates.
 
12.10  Replacement of Certain Lenders. If a Lender (a) fails to fund its Pro
Rata share of any Loan or LC Obligation hereunder, and such failure is not cured
within two Business Days, (b) defaults in performing any of its obligations
under the Loan Documents, (c) requests compensation under Section 3.7 or
receives compensation under Section 5.9, or (d) fails to give its consent to any
amendment,

 
- 67 -

--------------------------------------------------------------------------------

 

waiver or action for which consent of all Lenders was required and Required
Lenders consented, then, in addition to any other rights and remedies that any
Person may have, Agent (i) may by notice to such Lender within 120 days after
such event, require such Lender to assign all of its rights and obligations
under the Loan Documents to an Eligible Assignee(s) specified by Agent or (ii)
shall, so long as no Event of Default has occurred and is continuing and at
Borrower’s request, by notice to such Lender within 120 days after such event,
use commercially reasonable efforts to require such Lender to assign all of its
rights and obligations under the Loan Documents to an Eligible Assignee(s)
identified by Borrower and reasonably acceptable to Agent, in each case,
pursuant to appropriate Assignment and Acceptance(s) and within 5 days after
Agent’s notice.  Agent is irrevocably appointed as attorney-in-fact to execute
any such Assignment and Acceptance if the Lender fails to execute same.  Such
Lender shall be entitled to receive, in cash, concurrently with such assignment,
all amounts owed to it under the Loan Documents, including all principal,
interest and fees through the date of assignment (but excluding any prepayment
charge).
 
12.11  Remittance of Payments and Collections.
 
12.11.1 Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. (Central
Time) on a Business Day, payment shall be made by Lender not later than 1:00
p.m. (Central Time) on such day, and if request is made after 11:00 a.m.
(Central Time), then payment shall be made by 11:00 a.m. (Central Time) on the
next Business Day.  Payment by Agent to any Lender shall be made by wire
transfer, in the type of funds received by Agent.  Any such payment shall be
subject to Agent’s right of offset for any amounts due from such Lender under
the Loan Documents.
 
12.11.2 Failure to Pay.  If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation.  In no event shall Borrower be entitled to
receive credit for any interest paid by a Lender to Agent.
 
12.11.3 Recovery of Payments.  If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it.  If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender.  If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.
 
12.12  Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender.  Each of Bank of America and its
Affiliates may accept deposits from, maintain deposits or credit balances for,
invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders.  In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.

 
- 68 -

--------------------------------------------------------------------------------

 

12.13  Agent Titles.  Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
 
12.14  No Third Party Beneficiaries. This Section 12 (except with respect to
Borrower’s rights under Sections 12.8 and 12.10) is an agreement solely among
Lenders and Agent, and shall survive Full Payment of the Obligations.  This
Section 12 (except with respect to Borrower’s rights under Sections 12.8 and
12.10) does not confer any rights or benefits upon Borrower or any other
Person.  As between Borrower and Agent, any action that Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Lenders.
 
SECTION 13.  BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
 
13.1  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrower, Agent, Lenders, and their respective successors and
permitted assigns, except that (a) Borrower shall not have the right to assign
its rights or delegate its obligations under any Loan Documents; and (b) any
assignment by a Lender must be made in compliance with Section 13.3.  Agent may
treat the Person which made any Loan as the owner thereof for all purposes until
such Person makes an assignment in accordance with Section 13.3.  Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
 
13.2  Participations.
 
13.2.1 Permitted Participants; Effect.  Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents.  Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrower shall be determined as if such Lender
had not sold such participating interests, and Borrower and Agent shall continue
to deal solely and directly with such Lender in connection with the Loan
Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrower agrees otherwise in
writing.
 
13.2.2 Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
Borrower, Guarantor (except in respect of a Permitted Asset Disposition of such
Guarantor) or substantial portion of the Collateral.
 
13.2.3 Benefit of Set-Off.  Borrower agrees that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it to the maximum extent permitted by Applicable Law.  By exercising any such
applicable right of set-off, a Participant agrees to share with Lenders all
amounts received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.

 
- 69 -

--------------------------------------------------------------------------------

 

13.3  Assignments.
 
13.3.1 Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent and, so long as a Specified Event of Default has not
occurred, Borrower in its/their discretion) and integral multiples of $1,000,000
in excess of that amount; (b) except in the case of an assignment in whole of a
Lender’s rights and obligations, the aggregate amount of the Commitments
retained by the transferor Lender is at least $5,000,000 (unless otherwise
agreed by Agent and, so long as a Specified Event of Default has not occurred,
Borrower in its/their discretion); and (c) the parties to each such assignment
shall execute and deliver to Agent, for its acceptance and recording, an
Assignment and Acceptance.  Nothing herein shall limit the right of a Lender to
pledge or assign any rights under the Loan Documents to (i) any Federal Reserve
Bank or the United States Treasury as collateral security pursuant to Regulation
A of the Board of Governors and any Operating Circular issued by such Federal
Reserve Bank, or (ii) counterparties to swap agreements relating to any Loans;
provided, however, that any payment by Borrower to the assigning Lender in
respect of any Obligations assigned as described in this sentence shall satisfy
Borrower’s obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder.
 
13.3.2 Effect; Effective Date.  Upon delivery to Agent of an assignment notice
in the form of Exhibit D and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrower shall make appropriate arrangements for issuance of replacement
and/or new Notes, as applicable.  The transferee Lender shall comply with
Section 5.10 and 5.11 and deliver, upon request, an administrative questionnaire
reasonably satisfactory to Agent.
 
SECTION 14.  MISCELLANEOUS
 
14.1  Consents, Amendments and Waivers.
 
14.1.1 Amendment.  No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that
 
(a)           without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;
 
(b)           without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations or Section 2.3;
 
(c)           without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay a scheduled payment of,
any principal, interest or fees payable to such Lender; and
 
(d)           without the prior written consent of all Lenders (except a
defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (i) extend the Revolver Termination Date; (ii) alter
Section 5.6, 7.1 (except to add Collateral) or 14.1.1; (iii) amend the
definitions of Borrowing Base (and the defined terms used in such definition)
which has the effect of increasing Availability, Pro Rata or Required Lenders;
(iv) increase any advance rate or increase total

 
- 70 -

--------------------------------------------------------------------------------

 

Commitments; (v) release all or substantially all of the Collateral, except as
currently contemplated by the Loan Documents; or (vi) release any Obligor from
liability for any Obligations, unless pursuant to a Permitted Asset Disposition
of such Obligor.
 
14.1.2 Limitations.  The agreement of Borrower shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and no Affiliate of a Lender that is party to a Bank Product
agreement shall have any other right to consent to or participate in any manner
in modification of any other Loan Document.  The making of any Loans during the
existence of a Default or Event of Default shall not be deemed to constitute a
waiver of such Default or Event of Default, nor to establish a course of
dealing.  Any waiver or consent granted by Lenders hereunder shall be effective
only if in writing, and then only in the specific instance and for the specific
purpose for which it is given.
 
14.1.3 Payment for Consents.  Borrower will not, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
 
14.2  Indemnity.  BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE; provided,
however, that in no event shall Borrower or any Obligor party to a Loan Document
have any obligation hereunder or thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim to the extent that such Claim is determined
in a final, non-appealable judgment by a court of competent jurisdiction to
result from the gross negligence or willful misconduct of such Indemnitee.
 
14.3  Notices and Communications.
 
14.3.1 Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
Borrower, at Borrower’s address shown on the signature pages hereof, and to any
other Person at its address shown on the signature pages hereof (or, in the case
of a Person who becomes a Lender after the Closing Date, at the address shown on
its Assignment and Acceptance), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3.  Each such
notice or other communication shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged.  Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent.  Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party.
 
14.3.2 Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4.  Agent and Lenders make no
assurances as to the privacy and security of electronic
communications.  Electronic and voice mail may not be used as effective notice
under the Loan Documents.

 
- 72 -

--------------------------------------------------------------------------------

 

14.3.3 Non-Conforming Communications.  Agent and Lenders may rely upon any
notices purportedly given by or on behalf of Borrower even if such notices were
not made in a manner specified herein, were incomplete or were not confirmed, or
if the terms thereof, as understood by the recipient, varied from a later
confirmation.  Borrower shall indemnify and hold harmless each Indemnitee from
any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of Borrower.
 
14.4  Performance of Borrower’s Obligations.  Agent may, in its discretion at
any time when an Event of Default has occurred and is continuing, at Borrower’s
reasonable expense, pay any amount or do any act required of Borrower under any
Loan Documents or otherwise lawfully requested by Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of
Agent’s Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien.  All payments, costs and expenses (including
Extraordinary Expenses) of Agent under this Section shall be reimbursed to Agent
by Borrower, on demand, with interest from the date incurred to the date of
payment thereof at the Default Rate applicable to Base Rate Revolver Loans.  Any
payment made or action taken by Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.
 
14.5  Credit Inquiries.  Borrower hereby authorizes Agent and Lenders (but they
shall have no obligation) to respond to usual and customary credit inquiries
from third parties concerning Borrower or any Subsidiary.
 
14.6  Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
 
14.7  Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
 
14.8  Counterparts.  Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties
hereto.  Delivery of a signature page of any Loan Document by telecopy shall be
effective as delivery of a manually executed counterpart of such agreement.
 
14.9  Entire Agreement.  Time is of the essence of the Loan Documents.  The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
 
14.10  Obligations of Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents.  It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent or Lenders pursuant

 
- 72 -

--------------------------------------------------------------------------------

 

to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of Borrower.  Borrower acknowledges and agrees that in
connection with all aspects of any transaction contemplated by the Loan
Documents, Borrower, Agent, Issuing Bank and Lenders have an arms-length
business relationship that creates no fiduciary duty on the part of Agent,
Issuing Bank or any Lender, and Borrower, Agent, Issuing Bank and Lender
expressly disclaim any fiduciary relationship.
 
14.11  Confidentiality.  Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case Agent, Lender or Issuing
Bank shall notify Borrower to the extent lawfully permitted to do so); (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process (in which case Agent, Lender or Issuing Bank shall notify Borrower to
the extent lawfully permitted to do so); (d) to any other party hereto; (e) in
connection with the exercise of any remedies, the enforcement of any rights, or
any action or proceeding relating to any Loan Documents; (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any Transferee or any actual or prospective party (or its advisors) to any
Bank Product; (g) with the consent of Borrower; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Agent, any Lender, Issuing Bank or any
of their Affiliates on a nonconfidential basis from a source other than
Borrower.  Notwithstanding the foregoing, Agent and Lenders may issue and
disseminate to the public general information describing this credit facility,
including the names and addresses of Borrower and a general description of
Borrower’s businesses, and may use Borrower’s name in advertising and other
promotional materials.  For purposes of this Section, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business, other than any information that is available to Agent, any Lender or
Issuing Bank on a nonconfidential basis prior to disclosure by the Obligor or
Subsidiary, provided that, in the case of information received from an Obligor
or Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information pursuant to this Section shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Each of Agent, Lenders
and Issuing Bank acknowledges that (i) Information may include material
non-public information concerning an Obligor or Subsidiary; (ii) it has
developed compliance procedures regarding the use of material non-public
information; and (iii) it will handle such material non-public information in
accordance with Applicable Law, including federal and state securities
laws.  Notwithstanding the foregoing, the confidentiality provisions contained
in this Agreement shall not prohibit disclosures to any trustee, administrator,
collateral manager, servicer, backup servicer, lender, rating agency or secured
party of any special purpose funding vehicles (each, an “SPV”) or its affiliates
in connection with the evaluation, administration, servicing of, or the
reporting on, the assets or securitization activities of such SPV or its
affiliates (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential).
 
14.12  Certifications Regarding Indentures.  Borrower certifies to Agent and
Lenders that neither the execution or performance of the Loan Documents nor the
incurrence of any Obligations by Borrower violates the Existing Senior Notes (or
the indentures executed in connection therewith).  Borrower further certifies
that the Commitments and Obligations constitute a “Permitted Credit Facility”
under the Existing Senior Notes (or the indentures executed in connection
therewith).

 
- 73 -

--------------------------------------------------------------------------------

 

14.13  GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
14.14  Consent to Forum.  EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  EACH PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable
Law.  Nothing in this Agreement shall be deemed to preclude enforcement by Agent
of any judgment or order obtained in any forum or jurisdiction.
 
14.15  Waivers by Borrower. To the fullest extent permitted by Applicable Law,
Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof.  Borrower
acknowledges that the foregoing waivers are a material inducement to Agent and
Lenders entering into this Agreement and that Agent and Lenders are relying upon
the foregoing in their dealings with Borrower.  Borrower has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.
 
14.16  Patriot Act Notice.  Agent and Lenders hereby notify Borrower that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies Borrower, including its
legal name, address, tax ID number and other information that will allow Agent
and Lenders to identify it in accordance with the Patriot Act.  Agent and
Lenders will also require information regarding each personal guarantor, if any,
and may require information regarding Borrower’s management and owners, such as
legal name, address, social security number and date of birth.
 
[Remainder of page intentionally left blank; signatures begin on following page]
 

 
- 74 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 

   
BORROWER:
         
AK STEEL CORPORATION
             
By:
/s/Albert E. Ferrara, Jr.
 
Title:
Vice President, Finance and Chief Financial Officer
    Address:    
 
AK Steel Corporation
   
703 Curtis Street
   
Middletown, OH  45043
   
Attn:  David E. Westcott, Treasurer
   
Telecopy:  (513) 425-5580
     




 
 

--------------------------------------------------------------------------------

 




   
AGENT AND LENDERS:
         
BANK OF AMERICA, N.A., as Agent and Lender
             
By:
/s/ Brian Conole
 
Title:
Senior Vice President
    Address:      
20975 Swenson Drive, Suite 200
   
Waukesha, WI  53186
   
Attn:  Kelly Ehrhart
   
Telecopy:  (262) 798-4882
           




   
WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), as Lender
             
By:
/s/ Steve Linderman
 
Title:
Managing Director
    Address:    
 
150 South Wacker Drive, Suite 2200
   
Chicago, IL  60606
   
Attn:  Laura Wheeland
   
Telecopy:  (312) 332-0424




   
GENERAL ELECTRIC CAPITAL CORPORATION, as Lender
             
By:
/s/ Bond Harberts
 
Title:
Duly Authorized Signatory
    Address:      
General Electric Capital Corporation
   
Corporate Financial Services
   
500 West Monroe
   
Chicago, IL  60661-3671
   
Attn:  Bond Harberts
   
Telecopy:  (312) 441-7030




   
JPMORGAN CHASE BANK, N.A., as Lender
             
By:
/s/ Stephen Christ
 
Title:
Assistant Vice President
    Address:    
 
120 S. LaSalle Street
   
Chicago, IL  60603
   
Attn:  Patrick Fravel
   
Telecopy:  (312) 661-6929


 
 

--------------------------------------------------------------------------------

 




   
FIFTH THIRD BANK , as Lender
             
By:
/s/ Megan S. Heisel
 
Title:
Vice President
    Address:    
 
38 Fountain Square MD 109055
   
Cincinnati, OH  45263
   
Attn:  Megan Heisel
   
Telecopy:  (513) 534-5947




   
WELLS FARGO FOOTHILL, LLC, as Lender
             
By:
/s/ Mark Bradford
 
Title:
Vice President
    Address:      
2450 Colorado Ave
   
Suite 3000 West
   
Santa Monica, CA  90404
   
Attn:  Mark Bradford
   
Telecopy:  (310) 453-7446




   
GMAC COMMERCIAL FINANCE LLC – STRUCTURED FINANCE DIVISION, as Lender
             
By:
/s/ Marline Alexander-Thomas
 
Title:
Vice President
    Address:    
 
GMAC Commercial Finance LLC
   
1290 Avenue of the Americas, 3rd Floor
   
New York, NY  10104
   
Attn:  Marline Alexander-Thomas
   
Telecopy:  (212) 884-7692




   
NATIONAL CITY BUSINESS CREDIT, INC., as Lender
             
By:
/s/ Tom Buda
 
Title:
Vice President
    Address:      
1965 East 6th Street
   
Locator 01-3049
   
Cleveland, OH  44114
   
Attn:  Tom Buda
   
Telecopy:  (216) 222-9555


 
 

--------------------------------------------------------------------------------

 




   
LASALLE BUSINESS CREDIT, LLC, as Lender
             
By:
/s/ Thomas J. Brennan
 
Title:
First Vice President
    Address:    
 
135 S. LaSalle Street
   
Chicago, IL  60603
   
Attn:  Thomas J. Brennan
   
Telecopy:  (312) 904-6450




   
CREDIT SUISSE, CAYMAN ISLAND BRANCH, as Lender
             
By:
/s/ Jay Chall
 
Title:
Director
       
By:
/s/ James Neira
 
Title:
Associate
    Address:    
 
Eleven Madison Avenue
   
New York, NY  10010
   
Attn:  Ian Nalitt
   
Telecopy:  (212) 325-8615
     




   
MORGAN STANLEY BANK, as Lender
             
By:
/s/ Daniel Twenge
 
Title:
Authorized Signatory
    Address:      
750 Seventh Avenue, 11th Floor
   
New York, NY  10019
   
Attn:  Robert Packer
   
Telecopy:  (212) 507-3045




   
UBS LOAN FINANCE LLC, as Lender
             
By:
/s/ Richard L. Tavrow
 
Title:
Director
       
By:
/s/ Irja R. Otsa
 
Title:
Associate Director
    Address:      
677 Washington Blvd.
   
6th Floor, Tower
   
Stamford, CT  06901
   
Attn:  Elizabeth White
   
Telecopy:  (203) 719-3618


 
 

--------------------------------------------------------------------------------

 




   
PNC BANK, NATIONAL ASSOCIATION, as Lender
             
By:
/s/ David B. Gookin
 
Title:
Senior Vice President
    Address:    
 
249 Fifth Avenue
   
Pittsburgh, PA  15222
   
Attn:  Marc VanHorn
   
Telecopy:  (412) 705-3232




   
NORTH FORK BUSINESS CAPITAL CORPORATION, as Lender
             
By:
/s/ Robert L. Heinz
 
Title:
Senior Vice President
   Address:    
 
1415 W. 22nd Street, Suite 750 E
   
Oak Brook, IL  60523
   
Attn:  Regional Manager
   
Telecopy:  (630) 684-0228




   
UPS CAPITAL CORPORATION, as Lender
             
By:
/s/ John P. Holloway
 
Title:
Director, Portfolio Management
    Address:    
 
35 Glenlake Pkwy, NE
   
Atlanta, GA  30328
   
Attn:  David Holland
   
Telecopy:  (404) 828-3775




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
to
Loan and Security Agreement
 
REVOLVER NOTE
 
[Date]
$___________________
New York, New York



AK STEEL CORPORATION, a Delaware corporation (“Borrower”), for value received,
hereby unconditionally promises to pay to the order of
____________________________ (“Lender”), the principal sum of
______________________________ DOLLARS ($___________), or such lesser amount as
may be advanced by Lender as Revolver Loans and owing as LC Obligations from
time to time under the Loan Agreement described below, together with all accrued
and unpaid interest thereon.  Terms are used herein as defined in the Loan and
Security Agreement dated as of February 20, 2007, among Borrower, Bank of
America, N.A., as Agent, Lender, and certain other financial institutions, as
such agreement may be amended, modified, renewed or extended from time to time
(“Loan Agreement”).
 
 Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Revolver Loans and LC Obligations under the Loan Agreement, to
which reference is made for a statement of the rights and obligations of Lender
and the duties and obligations of Borrower.  The Loan Agreement contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated events, and for the borrowing, prepayment and reborrowing of
amounts upon specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrower to record on a schedule
annexed to this Note (or on a supplemental schedule) the amounts owing with
respect to Revolver Loans and LC Obligations, and the payment thereof.  Failure
to make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrower hereunder or under any other Loan Documents.
 
Time is of the essence of this Note.  Borrower and all endorsers, sureties and
guarantors of this Note hereby severally waive to the extent permitted by
Applicable Law demand, presentment for payment, protest, notice of protest,
notice of intention to accelerate the maturity of this Note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this Note or in any of its terms, provisions and covenants,
or any releases or substitutions of any security, or any delay, indulgence or
other act of any trustee or any holder hereof, whether before or after maturity.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrower or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrower not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrower under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 
Attest:
 
AK STEEL CORPORATION
 
 
 
 
 
       By:
 
Secretary
     Title:
 
 
 
 
 
 
 
[Seal]
 
 

- 2 -

 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
to
Loan and Security Agreement


NOTICE OF BORROWING


Date:  __________ ___, 20__
To:
Bank of America, N.A. as agent (“Agent”) for the financial institutions
(“Lenders”) party to that certain Loan and Security Agreement dated as of
February 20, 2007 (as the same may be amended, modified, renewed or extended
from time to time, the “Loan Agreement”; terms used herein and not defined
herein shall have the meanings assigned to such terms in the Loan Agreement)
among AK Steel Corporation (“Borrower”), Lenders, and Agent.



Ladies and Gentlemen:
Borrower hereby gives you irrevocable notice pursuant to Section 4.1 of the Loan
Agreement that it requests a Borrowing pursuant to the following terms:
 
1.  
The Business Day of the proposed Borrowing is _________ __, 20__.

2.  
The aggregate amount of the proposed Borrowing is $_____________.

3.  
The Borrowing is to be comprised of [Base Rate Loans] [LIBOR Loans].

4.  
The duration of the Interest Period for the LIBOR Loans, if any, included in the
Borrowing shall be _____ months.



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
 
(a) No Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing;
 
(b) The representations and warranties of each Obligor contained in the Loan
Documents are true and correct in all material respects (without giving effect
to any materiality qualifier contained therein) expect to the extent expressly
relating to an earlier date;
 
(c) The Commitments and Obligations under the Loan Agreement constitute a
“Permitted Credit Facility” under the Existing Senior Notes (or the indentures
executed in connection therewith); and
 
(d) The proposed Borrowing will not cause the aggregate principal amount of all
outstanding Revolving Loans to exceed the Borrowing Base.
 
 
 
AK STEEL CORPORATION
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
to
Loan and Security Agreement




ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Loan and Security Agreement dated as of February 20,
2007, as amended (“Loan Agreement”), among AK STEEL CORPORATION (“Borrower”),
BANK OF AMERICA, N.A., as agent (“Agent”) for the financial institutions from
time to time party to the Loan Agreement (“Lenders”), and such Lenders.  Terms
are used herein as defined in the Loan Agreement.
 
______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows:
 
1.           Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (a) a principal amount of $________ of Assignor’s
outstanding Revolver Loans and $___________ of Assignor’s participations in LC
Obligations and (b) the amount of $__________ of Assignor’s Revolver Commitment
(which represents ____% of the total Revolver Commitments) (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Loan Documents corresponding to the Assigned Interest.  This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower, if applicable.  From and
after the Effective Date, Assignee hereby expressly assumes, and undertakes to
perform, all of Assignor’s obligations in respect of the Assigned Interest, and
all principal, interest, fees and other amounts which would otherwise be payable
to or for Assignor’s account in respect of the Assigned Interest shall be
payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.
 
2.           Assignor (a) represents that as of the date hereof, prior to giving
effect to this assignment, its Revolver Commitment is $__________ and the
outstanding balance of its Revolver Loans and participations in LC Obligations
is $__________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrower or the performance by
Borrower of their obligations under the Loan Documents.  [Assignor is attaching
the Note[s] held by it and requests that Agent exchange such Note[s] for new
Notes payable to Assignee [and Assignor].]
 
3.           Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Loan Agreement and such other Loan Documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.

 
 

--------------------------------------------------------------------------------

 

4.           This Agreement shall be governed by the laws of the State of New
York.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.
 
5.           Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:
 
 
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

 
__________________________
__________________________
__________________________
 
 
(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________
__________________________
__________________________
__________________________
 
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
 
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
 
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference:  _____________________
 
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
 
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference:  _____________________
 
- 2 -

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
 
 
 
 
 
 
(“Assignee”)
 
 
 
 
By
 
 
 
 Title:
 
 
 
 
 
 
 
 
 
 
 
(“Assignor”)
 
 
 
 
By
 
 
 
Title:
 
 
 



 
 
 
 
 
 
 
 
 
 
 
 
- 3 -

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
to
Loan and Security Agreement




ASSIGNMENT NOTICE
 
Reference is made to (1) the Loan and Security Agreement dated as of February
20, 2007, as amended (“Loan Agreement”), among AK STEEL CORPORATION
(“Borrower”), BANK OF AMERICA, N.A., as agent (“Agent”) for the financial
institutions from time to time party to the Loan Agreement (“Lenders”), and such
Lenders; and (2) the Assignment and Acceptance dated as of ____________, 20__
(“Assignment Agreement”), between __________________ (“Assignor”) and
____________________ (“Assignee”).  Terms are used herein as defined in the Loan
Agreement.
 
Assignor hereby notifies Borrower and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor’s outstanding Revolver Loans and $___________ of
Assignor’s participations in LC Obligations and (b) the amount of $__________ of
Assignor’s Revolver Commitment (which represents ____% of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest.  This Agreement shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower, if applicable.  Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.
 
For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_________, and Assignee’s Revolver Commitment to be
increased by $_________.
 
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
 
________________________
________________________
________________________
________________________
 


The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.
 
This Notice is being delivered to Borrower and Agent pursuant to Section 13.3 of
the Loan Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
 
 
 
 
 
 
(“Assignee”)
 
 
 
 
By
 
 
 
Title:
 
 
 
 
 
 
 
 
(“Assignor”)
 
 
 
 
   By
 
 
 
Title:
 
 
 



ACKNOWLEDGED AND AGREED,
 
 
AS OF THE DATE SET FORTH ABOVE:
 
 
 
 
 
BORROWER:*
 
 
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
Title:
 
 
 
 
 
 
 
 



* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if a specified Event of Default exists.
 
BANK OF AMERICA, N.A.,
 
 
as Agent
 
 
 
 
 
 
 
 
By
 
 
 
 
Title:
 
 
 
 
 
 
 
 




 
 

--------------------------------------------------------------------------------

 

Exhibit E-1
to Loan and Security Agreement


FORM OF
LENDER ADDITION AGREEMENT
FOR
LOAN AND SECURITY AGREEMENT




Reference is made to the Loan and Security Agreement, dated as of February 20,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among AK Steel Corporation (the “Borrower”), the financial
institutions party thereto from time to time (“Lenders”) and Bank of America,
N.A., as the Agent for the Lenders (in such capacity, the “Agent”).  Unless
otherwise defined herein, capitalized terms defined in the Loan Agreement and
used herein shall have the meanings given to them in the Loan Agreement.
 


The entity identified on Schedule 1 hereto as the New Lender (the “New Lender”)
agrees as follows:
 
    1.   New Lender Commitment.
 
Subject to the terms and conditions of the Loan Agreement, the New Lender hereby
irrevocably agrees to lend to Borrower an aggregate amount equal to the Revolver
Commitment described on Schedule 1 hereto (the “New Lender Commitment”) and to
assume as of the Effective Date (as defined below), the rights and obligations
of a Lender under the Loan Agreement to the extent of its New Lender Commitment.
 
    2.    New Lender’s Representations, Warranties and Covenants.  New Lender
hereby represents and warrants the following to Agent:
 
(a)           This Lender Addition Agreement is a legal, valid, and binding
agreement of New Lender, enforceable according to its terms;
 
(b)           The execution and performance by New Lender of its duties and
obligations under this Lender Addition Agreement, the Loan Agreement and the
other Loan Documents (collectively, the “Credit Documents”) will not require any
registration with, notice to, or consent or approval by any Governmental
Authority;
 
(c)           New Lender is familiar with transactions of the kind and scope
reflected in the Credit Documents and in this Lender Addition Agreement;
 
(d)           New Lender has received a copy of the Loan Agreement and such
other documents as it has deemed necessary, has made its own independent
investigation and appraisal of the financial condition and affairs of Obligors,
has conducted its own evaluation of the Revolver Loans, the Credit Documents and
each Obligor’s creditworthiness, has made its decision to become a Lender to
Borrower under the Loan Agreement independently and without reliance upon Agent
or any Lender, and will continue to do so;
 
(e)           New Lender is entering into this Lender Addition Agreement in the
ordinary course of its business, and is acquiring its interest in the Revolver
Loans for its own account, for
 
 
 

--------------------------------------------------------------------------------

 
investment purposes and not with a view to the distribution thereof; provided,
however, that at all times the distribution of New Lender’s property shall,
subject to the terms of the Loan Agreement, be and remain within its control;
 
(f)           As of the date hereof, no future assignment or participation
granted by New Lender pursuant to Section 13 of the Loan Agreement will require
Agent, any Lender or any Obligor to file any registration statement with the
Securities and Exchange Commission or to apply to qualify under the blue sky
laws of any state;
 
(g)           New Lender constitutes an “Eligible Assignee” under and as defined
in the Loan Agreement;
 
(h)           New Lender will not acquire any equity interest issued by Borrower
other than pursuant to or in accordance with the Credit Documents without the
prior written consent of Agent; and
 
(i)           As of the Effective Date, New Lender (i) is entitled to receive
payments of principal and interest in respect of the Obligations without
deduction for or on account of any taxes imposed by the United States of America
or any political subdivision thereof, (ii) does not require the payment of any
increased costs under Section 3.4 of the Loan Agreement, (iii) is not subject to
any increased costs, capital adequacy or similar requirements under Section 3.7
of the Loan Agreement, (iv) is entitled to complete exemption from United States
withholding tax imposed on or with respect to any payments to be made to it
pursuant to the Credit Documents and (v) will indemnify Agent from and against
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, or expenses that result from any inaccuracy in the foregoing.
 
    3.   Limitations of Liability.
 
The New Lender acknowledges and agrees that neither Agent nor any Lender makes
any representations or warranties of any kind, nor assumes any responsibility or
liability whatsoever, with regard to (a) the Credit Documents or any other
document or instrument furnished pursuant thereto or the Revolver Loans or
Obligations, (b) the creation, validity, genuineness, enforceability,
sufficiency, value or collectibility of any of them, (c) the amount, value or
existence of the Collateral,  (d) the perfection or priority of any lien upon
the Collateral, or (e) the financial condition of Borrower or other Obligors or
the performance or observance by any Obligor of its obligations under any of the
Credit Documents.  The New Lender further acknowledges and agrees that neither
Agent nor any Lender has or will have any duty, either initially or on a
continuing basis, to make any investigation, evaluation, appraisal of, or any
responsibility or liability with respect to the accuracy or completeness of, any
information provided to New Lender which has been provided to Agent or any
Lender by any Obligor and that nothing in this Lender Addition Agreement or any
other Credit Document shall impose upon Agent or any Lender any fiduciary
relationship in respect of the New Lender.
 
    4.   Appointment of Agent; Assumption of Duties.
 
The New Lender (a) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Agreement, the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agent by the terms
thereof, together with such powers as are incidental thereto; and (b) agrees
that it will be bound by the provisions of the Loan Agreement and will perform
in accordance with its terms all the obligations that by the terms of the Loan
Agreement are required to be performed by it as a Lender.
2
 
 
 

--------------------------------------------------------------------------------

 
 
    5.   Effective Date; Closing Fee.
 
Following the execution of this Lender Addition Agreement by the Borrower and
the New Lender, it will be delivered to the Agent for acceptance by it and
recording by the Agent pursuant to the Loan Agreement.  Upon such delivery, the
effective date (the “Effective Date”) of this Lender Addition Agreement shall be
deemed to have occurred.  [Subject to the occurrence of the Effective Date and
the concurrent funding of such New Lender’s New Lender Commitment, Borrower
hereby agrees to pay to Agent for the benefit of the New Lender a non-refundable
closing fee in amount equal to ___% of such New Lender’s New Lender
Commitment]1.
 
    6.   Binding Obligations.
 
From and after the Effective Date, the New Lender shall be a party to the Loan
Agreement and, to the extent of its New Lender Commitment, have the rights and
obligations of a Lender thereunder and under the other Credit Documents and
shall be bound by the provisions thereof.
    
    7.   Failure to Enforce.
 
No failure or delay on the part of Agent or any Lender in the exercise of any
power, right, or privilege hereunder or under any other Credit Document will
impair such power, right, or privilege or be construed to be a waiver of any
default or acquiescence therein.  No single or partial exercise of any such
power, right, or privilege will preclude further exercise thereof or of any
other right, power, or privilege.  All rights and remedies existing under this
Lender Addition Agreement are cumulative with, and not exclusive of, any rights
or remedies otherwise available.
   
    8.           Notices.


Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.
 
    9.           Amendments and Waivers.


No amendment, modification, termination, or waiver of any provision of this
Lender Addition Agreement will be effective without the written concurrence of
Borrower, Agent and New Lender.
 
    10.           Severability.


Whenever possible, each provision of this Lender Addition Agreement will be
interpreted in such manner as to be effective and valid under applicable
law.  In the event any provision of this Lender Addition Agreement is or is held
to be invalid, illegal, or unenforceable under applicable law, such provision
will be ineffective only to the extent of such invalidity, illegality, or
unenforceability, without invalidating the remainder of such provision or the
remaining provisions of the this Lender Addition Agreement.  In addition, in the
event any provision of or obligation under this Lender Addition Agreement is or
is held to be invalid, illegal, or unenforceable in any jurisdiction, the
validity, legality, and enforceability of the remaining provisions or
obligations in any other jurisdictions will not in any way be affected or
impaired thereby.
 
 
 
1 Payment of closing fee to be determined at time of execution.
 

 
3

 
 

--------------------------------------------------------------------------------

 
 
    11.   Section Titles

Section titles in this Lender Addition Agreement are included for convenience of
reference only, do not constitute a part of this Lender Addition Agreement for
any other purpose, and have no substantive effect.
 
    12.           Successors and Assigns.


This Lender Addition Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
   
    13.           Applicable Law.


THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).
 
    14.           Counterparts.


This Lender Addition Agreement and any amendments, waivers, consents, or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which, when so executed and
delivered, will be deemed an original and all of which shall together constitute
one and the same instrument.
 
[Signature Page Follows]
 


 
 
 
 
 
 
 
 
 
 
 
 
4

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addition
Agreement to be executed as of the date first above written by their respective
duly authorized officers.
 
NEW LENDER:
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Title:
 
 
 
 
 
 
 
Address for Notices:
 
 
 
 
 
 
 
 
 
 
 
Tel:
 
 
 
Fax:
 
 
 
Attn:
 
 
 
 
 
 
 
Consented to and Accepted:
Consented To:
 
 
BANK OF AMERICA, N.A.,
AK STEEL CORPORATION,
as Agent
as Borrower
 
 
 
 
By:
 
By:
 
Title:
 
       Title:
 
 
 
 
 
 
 
 
 
  Notices to Agent shall be furnished in accordance with Section 14.3 of the
Loan Agreement.   Notices to Borrower shall be furnished in accordance with
Section 14.3 of the Loan Agreement.




 
 

--------------------------------------------------------------------------------

 



Schedule 1
to Lender Addition Agreement for
Loan Agreement




Name of New
Lender:  __________________________                                                                                   
 
Effective Date2: 
___________________________                                                                           
 
New Lender(s)
Revolver Commitment3
Pro Rata Share4
     







___________________________
2
Agent will insert date of its receipt of a fully executed Lender Addition
Agreement.

3
Agent will insert amount of New Lender Commitment and Pro Rata Share upon final
allocation.

4
Calculate the Pro Rata Share to at least 9 decimal places and show as a
percentage of the aggregate Revolver Commitments of all Lenders as of the close
of business on the Effective Date.




 
 

--------------------------------------------------------------------------------

 

Exhibit E-2
to Loan and Security Agreement


FORM OF
INCREASED COMMITMENT AGREEMENT
FOR
LOAN AGREEMENT




Reference is made to the Loan and Security Agreement, dated as of February 20,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among AK Steel Corporation (the “Borrower”), the financial
institutions party thereto from time to time (“Lenders”) and Bank of America,
N.A., as the Agent for the Lenders (in such capacity, the “Agent”).  Unless
otherwise defined herein, capitalized terms defined in the Loan Agreement and
used herein shall have the meanings given to them in the Loan Agreement.
 
The Lender identified on the signature page hereto as the Increasing Lender (the
“Increasing Lender”) agrees as follows:
 
1.    Increased Commitment.  Subject to the terms and conditions of the Loan
Agreement, the Increasing Lender hereby irrevocably agrees to lend to Borrower
an aggregate amount that, when taken together with its existing Revolver
Commitment under the Loan Agreement, will be equal to the Revolver Commitment
described on Schedule I hereto opposite such Increasing Lender’s name (the
“Increased Commitment”) and to assume as of the Effective Date (as defined
below) the rights and obligations of a Lender under the Loan Agreement to the
extent of its Increased Commitment.
 
2.    Representations and Warranties.  The Increasing Lender (a) represents and
warrants that this Increased Commitment Agreement is a legal, valid and binding
agreement of Increasing Lender, enforceable in accordance with its terms; (b)
confirms that it possesses a copy of the Loan Agreement, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Increased Commitment Agreement; and (c)
agrees that it will, independently and without reliance upon Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Agreement, the Loan Documents or any other instrument or
document furnished pursuant hereto or thereto.
 
3.    Effective Date; Closing Fee.  Following the execution of this Increased
Commitment Agreement by the Increasing Lender and the Borrower, it will be
delivered to the Agent for acceptance by it and recording by the Agent pursuant
to the Loan Agreement, whereupon the effective date (the “Effective Date”) of
this Increased Commitment Agreement shall be deemed to have occurred.  [Subject
to the occurrence of the Effective Date and the concurrent funding of such
Increasing Lender’s incremental Revolver Commitment, Borrower hereby severally
agrees to pay to Agent for the benefit of the Increasing Lender its ratable
share of a closing fee equal to ___% of the Increased Commitment of the
Increasing Lender]1.
 
4.    Binding Obligations.  From and after the Effective Date, the Increasing
Lender shall be deemed to have the rights and obligations of a Lender to the
extent of its Increased Commitment under the Loan Agreement and the other Loan
Documents and shall be bound by the provisions thereof.
 
_____________________________
1 Payment of closing fee to be determined at time of execution.

 
 

--------------------------------------------------------------------------------

 

5.   Amendments and Waivers.  No amendment, modification, termination, or waiver
of any provision of this Increased Commitment Agreement will be effective
without the written concurrence of Agent, Borrower and Increasing Lender.
 
6.    Severability.  Whenever possible, each provision of this Increased
Commitment Agreement will be interpreted in such manner as to be effective and
valid under applicable law.  In the event any provision of this Increased
Commitment Agreement is or is held to be invalid, illegal, or unenforceable
under applicable law, such provision will be ineffective only to the extent of
such invalidity, illegality, or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of the this Increased
Commitment Agreement.  In addition, in the event any provision of or obligation
under this Increased Commitment Agreement is or is held to be invalid, illegal,
or unenforceable in any jurisdiction, the validity, legality, and enforceability
of the remaining provisions or obligations in any other jurisdictions will not
in any way be affected or impaired thereby.
 
7.    Section Titles.  Section titles in this Increased Commitment Agreement are
included for convenience of reference only, do not constitute a part of this
Increased Commitment Agreement for any other purpose, and have no substantive
effect.
 
8.    Successors and Assigns.  This Increased Commitment Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
9.     Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
10.    Counterparts.  This Increased Commitment Agreement and any amendments,
waivers, consents, or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, will be deemed an original and all of which shall
together constitute one and the same instrument.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Increased Commitment
Agreement to be executed as of the date first above written by their respective
duly authorized officers.


INCREASING LENDER:
                       
By:
     
Title:
     

 


Accepted:
Acknowledged and Agreed:
     
BANK OF AMERICA, N.A.,
AK STEEL CORPORATION,
as Agent
as Borrower
             
By:
 
By:
 
Title:
 
Title:
 



 

 
















































[Signature Page to Increased Commitment Agreement to Loan Agreement]

 
 

--------------------------------------------------------------------------------

 

Schedule I
 
to Increased Commitment Agreement for
 
Loan Agreement


Effective Date: _____________, 20__
 
Increasing Lender
Revolver Commitment
Pro Rata Share
 








 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1.1
to
Loan and Security Agreement


COMMITMENTS OF LENDERS
 
 
Lender
 
Revolver Commitment
Bank of America, N.A.
$150,000,000.00
Wachovia Capital Finance Corporation (Central)
$100,000,000.00
General Electric Capital Corporation
$100,000,000.00
JPMorgan Chase Bank, N.A.
$100,000,000.00
Fifth Third Bank
$60,000,000.00
Wells Fargo Foothill, LLC
$60,000,000.00
GMAC Commercial Finance LLC – Structured Finance Division
$60,000,000.00
National City Business Credit, Inc.
$60,000,000.00
LaSalle Business Credit, LLC
$40,000,000.00
Credit Suisse, Cayman Islands Branch
$25,000,000.00
Morgan Stanley Bank
$25,000,000.00
UBS Loan Finance LLC
$25,000,000.00
PNC Bank National Association
$20,000,000.00
North Fork Business Capital Corporation
$12,500,000.00
UPS Capital Corporation
$12,500,000.00
TOTAL:
$850,000,000.00




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.3.4
to
Loan and Security Agreement


OUTSTANDING LETTERS OF CREDIT
 
Issue
Beneficiary
Issuing Bank / Lender
L/C #
Amount
Maturity
Gulf Coast tax-exempt
JP Morgan Chase
PNC
263805
$12,289,671.24
12/15/2007
Rockport tax-exempt
The Bank of New York Trust
PNC
18101031
$10,123,287.66
3/15/2008
Rockport tax-exempt
The Bank of New York Trust
PNC
18100877
$10,123,287.66
2/15/2008
Rockport tax-exempt
The Bank of New York Trust
PNC
263852
$10,123,287.66
1/15/2008
Butler Cty. Tax-exempt
JP Morgan Chase
Fifth Third
601605693
$7,444,000.00
9/30/2007
MACT Tax Exempt
US Bank National Association
ABN AMRO
S952073
$36,335,350.00
6/18/2007
MACT
US Bank National Association
ABN AMRO
S952072
$26,242,200.00
6/18/2007
Pennsylvania EPA
Pennsylvania - EPA
PNC
S228663
$11,723,435.02
5/27/2007
Texas Natural Resources
Texas Natural Resources Conservation Comm.
PNC
18104215
$937,640.00
5/27/2007
Pennsylvania EPA
Pennsylvania - EPA
PNC
S248897
$1,899,290.00
5/27/2007
Ohio EPA
Ohio - EPA
PNC
18104221
$493,604.00
5/27/2007
US EPA Dick's Creek
US EPA
PNC
18104208
$13,445,826.00
1/15/2008
Ace Insurance Co. of Texas
Ace Insurance Co. of Texas
PNC
18101027
$365,000.00
5/27/2007
National Union Insurance
National Union Insurance
PNC
224067
$1,825,000.00
5/27/2007
Insurance Company of North America
Insurance Company of North America
PNC
18103067
$300,000.00
5/27/2007
Ky Workers Comp
Ky Workers Comp
PNC
18100832
$7,824,769.00
5/27/2007
Travelers Casualty & Surety
Travelers Casualty & Surety
PNC
S248040
$3,180,000.00
5/27/2007
RW OCIP
Argonaut Insurance Company
PNC
18101812
$300,000.00
5/27/2007
Self Insurance Division
Self Insurance Division
PNC
18102152
$4,800,000.00
5/27/2007
Employers Ins. Wausau
Employers Ins. Wausau
PNC
18102153
$2,000,000.00
5/27/2007
WV Workers Comp
WV Workers Comp
PNC
18101393
$203,186.00
5/27/2007
WV Workers Comp
WV Workers Comp
PNC
18101394
$1,480,475.00
5/27/2007
Egyption trade
The National Bank of Egypt
PNC
18103949
$284,950.00
6/30/2007
Raw Material Hedging
Morgan Stanley Capital Group, Inc.
PNC
S239085
$90,000.00
3/31/2007
Customs
Washington Int'l Insurance Co.
PNC
S254969
$350,000.00
5/27/2007
MACT OHIO DOD
Ohio Department of Development
PNC
18101035
$2,500,000.00
5/27/2007




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.5
 
to
Loan and Security Agreement




DEPOSIT ACCOUNTS


Depository Bank
Type of Account
Location
Account Number
PNC Bank
AKS Receivables LLC Collection Acct
Pittsburgh
[REDACTED]
PNC Bank
Lockbox # [REDACTED]
Pittsburgh
[REDACTED]
PNC Bank
Lockbox # [REDACTED]
Pittsburgh
[REDACTED]
PNC Bank
Lockbox # [REDACTED]
Pittsburgh
[REDACTED]
PNC Bank
Lockbox # [REDACTED]
Pittsburgh
[REDACTED]
PNC Bank
Lockbox # [REDACTED]
Chicago
[REDACTED]
PNC Bank
Lockbox # [REDACTED]
Atlanta
[REDACTED]
PNC Bank
AK Steel Transferors Account
Pittsburgh
[REDACTED]
PNC Bank
Inventory Facility Account
Pittsburgh
[REDACTED]
Fifth Third Bank
Demand Deposit Account
Cincinnati
[REDACTED]
Fifth Third Bank
Lockbox Dept # [REDACTED]
Cincinnati
[REDACTED]
JP Morgan Chase
Lockbox # [REDACTED]
Chicago
[REDACTED]
JP Morgan Chase
Lockbox # [REDACTED]
Charlotte
[REDACTED]
JP Morgan Chase
Lockbox # [REDACTED]
Detroit
[REDACTED]
PNC Bank
AK Steel Concentration Account
Pittsburgh
[REDACTED]

 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.6.1
to
Loan and Security Agreement




LOCATION OF COLLATERAL
 
1.
Borrower currently has the following business locations, and no others:

 
Chief Executive Office:


AK Steel Corporation
703 Curtis Street
Middletown, OH 45043


Other Locations:
 

 
Ashland Works
PO Box 191, Route 23
Ashland, KY 41105
 
Butler Works
PO Box 83
Butler, PA 160032
         
Coshocton Works
PO Box 190, 17400 State Route 16
Coshocton, OH 43812
 
Mansfield Works
913 Bowman Street, PO Box 247
Mansfield, OH 44903
         
Middletown Works
1801 Crawford Street, PO Box 600
Middletown, OH 45043
 
Rockport Works
6500 North US 231
Rockport, IN 47635
         
Zanesville Works
1724 Linden Avenue
Zanesville, OH 43701
   

 


2.
In the five years preceding the Closing Date, Borrower has had no office or
place of business located in any county other than as set forth above, except:

 
 
Regional Sales Offices:

 
 

 
1825 Barrett Lakes Blvd.
Kennesaw, GA 30144
 
4606 FM 1960 West, Suite 400
Houston, TX 77069
         
501 Corporate Centre Drive, Suite 220
Franklin, TN 37067
 
8790 Governor’s Hill Drive, Suite 100
Cincinnati, Ohio 45249
         
5455 Corporate Drive, Suite 309
Troy, MI 48098
 
1111 West 22nd Street, Suite 470
Oak Brook, IL 60523

 
 
3.
Each Material Subsidiary currently has the following business locations, and no
others:

 

 
 

--------------------------------------------------------------------------------

 

AK Tube LLC


Chief Executive Office:


30400 East Broadway
Walbridge, OH 43465


Other Locations:


150 West 450 South
Columbus, IN 47201


AKS Investments, Inc.


Chief Executive Office:


703 Curtis Street
Middletown, OH 45043


Other Locations:


None


4.
In the five years preceding the Closing Date, no Material Subsidiary has had an
office or place of business located in any county other than as set forth above,
except:



 
None.



5.
The following bailees, warehouseman, similar parties and consignees hold
inventory of Borrower or any Material Subsidiary:



See ANNEX A.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.6.1
ANNEX A
 

                     
Processor Name
ADDR1
ADDR2
CITY
STATE
 
ZIP
   
BAL 1/31/07
 
A.G. SIMPSON CO. LTD
1218 SOUTH SERVICE ROAD
 
OAKVILLE
CN
    L6L 5J9        
ACEREX, S.A. DE C.V.
AV. NOGALAR #330
COL. CUAUHTEMOC, NUEVO LEON
SAN NICOLAS
MX
    66452        
ACERO PRIME
EVE 128 NO. 209
ZONA INDUSTRIAL DEL POTOSI
S LUIS POTOSI
MX
    78090     $ 25,943  
ACERO PRIME, RAMOS ARIZPE
AV. GAMMA NO. 527
PARQUE INDUSTRIAL SANTA MARIA
RAMOS ARIZPE
MX
    25900     $ 1,158,082  
ADS LOGISTICS, LLC.
1745 165TH STREET
 
HAMMOND
IN
    46320     $ 1,041,585  
AFFILIATED METALS COMPANY
1020 NIEDRINGHAUS
P.O. BOX 1306
GRANITE CITY
IL
    62040          
AK STEEL CORPORATION
US ROUTE 23
 
ASHLAND
KY
    41101     $ 4,713,589  
AK STEEL CORPORATION
1701 LINDEN AVE.
 
ZANESVILLE
OH
    43701     $ 13,108,365  
AK STEEL CORPORATION
6500 N. HIGHWAY 231
 
ROCKPORT
IN
    47635     $ 40,786,178  
AK STEEL CORPORATION
1801 CRAWFORD ST.
 
MIDDLETOWN
OH
    45043     $ 29,780,950  
AK STEEL CORPORATION
913 BOWMAN ST. DOOR 14
 
MANSFIELD
OH
    44901          
AK STEEL CORPORATION
STAINLESS SHIPPING DEPT.
PLANT #2
BUTLER
PA
    16001     $ 573,752  
AK STEEL CORPORATION
STATE ROUTE 16
RAIL SLIDING/TRUCK DOOR #9
COSHOCTON
OH
    43812     $ 6,776,951  
ALL METALS SVC & WHSE
100 ALL METALS DRIVE
 
CARTERSVILLE
GA
    30120     $ 492,742  
ALL METALS SVC & WHSE
115 COASTLINE ROAD
 
SPARTANBURG
SC
    29301     $ 4,972,117  
ALLEGHENY LUDLUM CORPORATION
609 EPSILON DRIVE
 
PITTSBURGH
PA
    15238          
AMERICAN STEEL COMPANY
692 ALPHA DRIVE
 
CLEVELAND
OH
    44143          
AMERICAN WAREHOUSE COMPANY INC
5150 COLORADO BLVD
 
DENVER
CO
    80216          
AMERISTAR COIL PROCESSING
2026 N. MINGO ROAD
 
TULSA
OK
    74116     $ 343,759  
ANEX WAREHOUSE & DISTRIBUTION
1200 LEBANON ROAD
 
W MIFFLIN
PA
    15122          
ARIN, INC.
29139 CALAHAN
 
ROSEVILLE
MI
    48066          
ARLINGTON METALS CORPORATION
11355 FRANKLIN AVENUE
 
FRANKLIN PARK
IL
    60131          
ARMCO - MANSFIELD OPERATIONS
BOX 247
 
MANSFIELD
OH
    44901          
ARVIN-ROLL COATER
2604 RIVER ROAD
 
HAWESVILLE
KY
    42348          
AUTO BLANKERS DIVISION
P O BOX 536
 
DETROIT
MI
    48232     $ 26,976  
AUTO PRESS PRODUCTS DIV.
P.O. BOX 33536
 
DETROIT
MI
    48232          
BALDWIN STEEL CO
9302 LEY RD
 
HOUSTON
TX
    77078          
BETHLEHEM STEEL CORP.
P.O. BOX 248
 
CHESTERTON
IN
    46304          
CAMDEN COIL
7000 NORTH MAIN STREET
 
CAMDEN
OH
    45311          
CAPITOL METALS CO., INC.
20000 S. WESTERN AVE.
 
TORRANCE
CA
    90501          
CENTRAL PLAINS STEEL CO.
P O BOX 15057
 
KANSAS CITY
KS
    66115     $ 1,635,728  
CENTRIA
1005 BEAVER GRADE RD.
 
MOON TWP
PA
    15108          
CHAMPAGNE METALS
P O BOX 701470
 
TULSA
OK
    74170          
CHEMCOATERS
700 CHASE STREET
 
GARY
IN
    46404     $ 224,359  
CHICAGO COLD ROLLING L.L.C.
1000 E BOUNDARY ROAD
 
PORTAGE
IN
    46383          
CHICAGO STEEL, LLC
174 SOUTH 26TH STREET
PO BOX 4309
GADSDEN
AL
    35904          
CHICAGO STEEL, LLC
700 CHASE STREET
SUITE 100
GARY
IN
    46404     $ 10,975  
CHICAGO STEEL, LLC
80 ROEBLING ROAD
 
FAIRLESS HLS
PA
    19030          
CHROMAGRAPHIC PROCESSING CO.
2475 TRENTON AVENUE
 
WILLIAMSPORT
PA
    17701          
COIL CENTER CORPORATION
1415 DURANT DRIVE
 
HOWELL
MI
    48843          
COLD METAL PRODUCTS
P.O. BOX 343
 
OTTAWA
OH
    45875          
COLUMBUS COATINGS CO.
1800 WATKINS RD.
 
COLUMBUS
OH
    43207          
COMBINED METALS OF CHICAGO
2401 W. GRANT
 
BELLWOOD
IL
    60104          
COMBINED METALS OF HOUSTON
10335 LANDSBURY DR.
SUITE 300
HOUSTON
TX
    77099          
COMBINED METALS OF MICHIGAN
317 DINO DRIVE
 
ANN ARBOR
MI
    48103          
CONSOLIDATED SYSTEMS INC.
P.O. BOX 1756
 
COLUMBIA
SC
    29202          
COSHOCTON WORKS
STATE ROUTE 16
RAIL SLIDING/TRUCK DOOR #9
COSHOCTON
OH
    43812          
COWAN SYSTEMS
1960 DIAMOND HILL ROAD
 
CHESAPEAKE
VA
    23324          
COWAN SYSTEMS
2301 GRAYS ROAD
 
BALTIMORE
MD
    21222          
CTL STEEL           .
375 EAST FIFTH AVE.
 
COLUMBUS
OH
    43201          
DEARBORN STEEL CENTER
6837 WYOMING AVE
 
DEARBORN
MI
    48126          
DELACO KASLE PROCESSING
P.O. BOX 673256
 
DETROIT
MI
    48267     $ 1,003,415  
DELACO STEEL
8111 TILEMAN AVE
 
DEARBORN
MI
    48126          
DEMMER CORPORATION
3525 CAPITAL CITY BLVD
P.O. BOX 12030
LANSING
MI
    48901          
DKP BUFFALO LLC
8111 TILEMAN AVE
 
DEARBORN
MI
    48126     $ 5,061,630  
EAGLE STEEL PRODUCTS, INC.
3420 COLLINS LANE
 
LOUISVILLE
KY
    40245     $ 5,369,704  
EAGLE STEEL PRODUCTS, INC.
5150 LOOP ROAD
 
JEFFERSONVLLE
IN
    47130     $ 5,220,523  
EDGCOMB METALS
P.O. BOX 1298
 
MURFREESBORO
TN
    37133          
EDWARDS DISTRIBUTION GROUP
6861 WYOMING AVE.
 
DEARBORN
MI
    48126          
ELGILOY SPECIALTY METALS
ONE HAUK ROAD
 
HAMPSHIRE
IL
    60140     $ 10,673,770  
ESTAMPADOS MAGNA DE MEXICO, SA
BLVD. SANTA MARIA 1501
PARQUE INDUSTRIAL SANTA MARIA
RAMOS ARIZPE
MX
    25900     $ 15,497  
EXCELSIOR STEEL PROCESSING LTD
2601 S. VERITY PKWY
BUILDING 103 & 104
MIDDLETOWN
OH
    45043     $ 2,356,390  
EXCELSIOR STEEL PROCESSING LTD
8 AKRON ROAD
 
TORONTO ON
CN
    M8W 1T2          
FERROLUX METALS CO.
2333 MCCALL ST.
 
DAYTON
OH
    45408          
FERROLUX METALS CO.
36263 MICHIGAN AVE
 
WAYNE
MI
    48184     $ 6,719,830  
FERROLUX METALS CO.
8055A HIGHLAND POINTE PKWY
 
MACEDONIA
OH
    44056          
FERROUS METAL PROCESSING, INC.
11103 MEMPHIS AVENUE
 
CLEVELAND
OH
    44144     $ 1,907,955  
FLAT ROCK METAL PROCESSING
6720 WATERWAY DRIVE
 
PORTAGE
IN
    46368          
FLAT ROCK METAL PROCESSING
7401 PONDEROSA ROAD
 
PERRYSBURG
OH
    43551          
FLAT ROCK METAL PROCESSING
951 TRAILS ROAD
 
ELDRIDGE
IA
    52748          
FLAT ROCK METAL PROCESSING
P.O. BOX 1090
 
FLAT ROCK
MI
    48134     $ 299,232  
GALVAK S.A. DE C.V.
COL CUAHUTEMOC
MONTERREY
MEXICO
OE
    66450          
GALVAK S.A. DE C.V.
NTE COL. CUAUHTEMOC
 
S NICOLAS
MX
    66450          
GENERAL STEVEDORES INC.
P.O. BOX 9128
5807 NAVIGATION BLVD.
HOUSTON
TX
    77011          
GIBRALTAR METALS DIVISION
1050 MILITARY ROAD
 
BUFFALO
NY
    14217          
GREAT LAKES PROCESSING
345 SALMON DRIVE
 
PORTAGE
IN
    46368          
GREENPOINT METALS, INC
301 SHOTWELL DRIVE
 
FRANKLIN
OH
    45005          
GREER STEEL COMPANY
624 BOULEVARD
 
DOVER
OH
    44622          
GRIMES LOGISTICS SERVICES
P.O. BOX 37587
 
JACKSONVILLE
FL
    32236          
H&H STEEL PROCESSING
238 WEST MITCHELL AVENUE
 
CINCINNATI
OH
    45232          
H&H STEEL PROCESSING
ATTN CHARLOTTE JARVIS
2001 SOUTH MACEDONIA
MUNCIE
IN
    47302          
HEIDTMAN STEEL PRODUCTS
2401 FRONT STREET
 
TOLEDO
OH
    43605          
HEIDTMAN STEEL PRODUCTS
R.R.2,BOX 312
 
CRAWFORDVILLE
IN
    47933          
HUNTCO STEEL INC.
5027 N. COUNTY RD. 1015
 
BLYTHEVILLE
AR
    72315          
IDS OF CLEVELAND
8055 HIGHLAND POINTE
 
MACEDONIA
OH
    44056          
INDUSTRIA AUTOMOTRIZ,S.A.DE CV
AVE UNIVERSIDAD 1011 NTE.
NUEVO LEON
SAN NICOLAS
MX
    66400          
INTEGRATED TERMINALS,INC.
25325 HALL ROAD
 
WOODHAVEN
MI
    48183     $ 5,156,625  
INTEGRATED TERMINALS,INC.
P O BOX 24
 
LACKAWANNA
NY
    14218     $ 8,331  
INTERNATIONAL METALS PROCESS
3131 N. FRANKLIN ROAD
SUITE E
INDIANAPOLIS
IN
    46226     $ 12,587  
INTL DISTRIBUTION SERVICES INC
ATTN RONDA WYSONG
2333 MCCALL STREET
DAYTON
OH
    45408          
ISG INDIANA HARBOR INC.
3001 DICKEY ROAD
 
EAST CHICAGO
IN
    46312          
J.I.T. TERMINAL, INC.
P O BOX 4754
 
CHATTANOOGA
TN
    37405          
KALAMAZOO STEEL PROCESSING INC
6450 VALLEY INDUSTRIAL DRIVE
 
KALAMAZOO
MI
    49009     $ 540,352  
KASLE METAL PROCESSING, LLC
5146 MARITIME ROAD
CLARK MARITIME CENTER
JEFFERSONVLLE
IN
    47130     $ 1,178,717  
KASLE METAL PROCESSING, LLC
P.O. BOX 673140
 
DETROIT
MI
    49267          
KENDOR STEEL RULE DIE INC.
31275 FRASER DR.
 
FRASER
MI
    48026          
KINDER MORGAN RIVER TERMINALS
200 NAVY ROAD
 
FORT SMITH
AR
    72901     $ 937,957  
KINDER MORGAN RIVER TERMINALS
PO BOX 13286
 
MEMPHIS
TN
    38113          
LAFAYETTE STEEL CO.
3600 MILITARY ROAD
 
DETROIT
MI
    48210     $ 44,675  
LAGERMEX, S.A. DE C.V.
KM. 117, AUT. MEXICO-PUEBLA
PARQUE IND. BRALEMEX
PUEBLA
MX
    72008          
LAGERMEX, S.A. DE C.V.
PARQUE IND. SANTA FE.
AV. SAN MATEO&CAMINO SAN LUCAS
SALTILLO
MX
    25300          
LEVELTEK PROCESSING, LLC
748 MCMECHAN ST
 
BENWOOD
WV
    26031     $ 89,714  
LEVELTEK PROCESSING, LLC
P.O. BOX 148
 
LA PORTE
IN
    46352     $ 183,340  
LIVERPOOL COIL PROCESSING INC.
880 STEEL DRIVE
 
VALLEY CITY
OH
    44280     $ 1,633,422  
LMS INTERNATIONAL
P.O. BOX 1706
 
LAREDO
TX
    78041     $ 382,337  
LTS WAREHOUSING/STORAGE
2333 MCCALL
 
DAYTON
OH
    45408          
LUKENS INC.
P.O. BOX 4813
 
MASSILLON
OH
    44648          
LUKENS INC.
P.O. BOX 494
 
WASHINGTON
PA
    15301          
MAIN STEEL
1061 LOUSONS ROAD
 
UNION
NJ
    07083          
MAIN STEEL
2100 GREENWOOD STREET
 
EVANSTON
IL
    60201          
MAIN STEEL
3805-B HENDRICKS ROAD
 
YOUNGSTOWN
OH
    44515     $ 5,336,937  
MAIN STEEL
571 S. WHEELING RD.
 
WHEELING
IL
    60090     $ 136,491  
MAIN STEEL
802 E. DEVON AVE.
 
BARTLETT
IL
    60103     $ 3,976  
MAIN STEEL
P.O. BOX 277
 
HARMONY
PA
    16037     $ 2,404,696  
MAIN STEEL POLISHING
1301 BOYLE STREETE
 
BALTIMORE
MD
    21230          
MAIN STEEL POLISHING
3839 SINGLETON BLVD
 
DALLAS
TX
    75212          
MAIN STEEL POLISHING
457 ST, PAUL BLVD
 
CAROL STREAM
IL
    60188          
MAIN STEEL POLISHING
5821 RANDOLPH ST
 
COMMERCE
CA
    90040          
MAIN STEEL POLISHING
761 BEDFORD STREET N.W.
 
ATLANTA
GA
    30318          
MAKSTEEL, INC.
1510 BIRCHMOUNT ROAD
 
SCARBOROUGH
CN
 
MIP 2G7
         
MANSFIELD RAIL PORT
1427 SPRANG PARKWAY
 
MANSFIELD
OH
    44903     $ 4,460,017  
MARUBENI METAL BLANKING, INC.
1460 W. MCPHERSON PARK
 
HOWELL
MI
    48843          
MATERIALS SCIENCE CORP.
2200 E. PRATT BLVD.
 
ELK GROVE VLG
IL
    60007          
MATERIALS SCIENCE CORP.
2400 YANKEE RD.
 
MIDDLETOWN
OH
    45043          
MATERIALS SCIENCE CORP.
30610 EAST BROADWAY
 
WALBRIDGE
OH
    43465          
MEDINA BLANKING, INC.
5580 WEGMAN DRIVE
 
VALLEY CITY
OH
    44280     $ 651,464  
METALS USA
3000 SHERMER ROAD
 
NORTHBROOK
IL
    60065          
METALS USA
702 PORT ROAD
 
JEFFERSONVLLE
IN
    47130          
METRO METALS CORP
345 SALMON DRIVE
 
PORTAGE
IN
    46368          
METRO METALS CORP
760 BRADDOCK AVE.
 
E. PITTSBURGH
PA
    15112          
MICHIGAN METALS TRANSPORTERS
8055 HIGHLAND POINTE
 
MACEDONIA
OH
    44056     $ 8,810,106  
MIDSTATE WAREHOUSE, INC.
1005 JAMES PARKWAY
 
HEBRON
OH
    43025          
MIDWEST DIVISION
U.S. HIGHWAY 12
ATTN: J. J. MILLER
PORTAGE
IN
    46368          
MIDWEST METAL COATINGS
#9 KONZEN COURT
 
GRANITE CITY
IL
    62040     $ 12,607  
MILLENNIUM STEEL OF TEXAS, LP
BUILDING #12
ONE LONESTAR PASS
SAN ANTONIO
TX
    78264     $ 23,584  
MILLENNIUM STEEL SERVICE, LLC
RR 1, BOX 222C-CR350S
 
PRINCETON
IN
    47670     $ 16,061,075  
MISA METALS PROCESSING
104 WESTERN AVENUE
P.O. BOX 469
PORTLAND
TN
    37148     $ 728,532  
MISA METALS PROCESSING
27 EXCELLENCE WAY
 
VONORE
TN
    37885     $ 4,270,149  
MISA METALS PROCESSING
P O BOX 8712
 
WEST CHESTER
OH
    45071     $ 2,433,559  
MI-TECH STEEL, INC.
15415 SHELBYVILLE ROAD
 
LOUISVILLE
KY
    40253          
MI-TECH STEEL, INC.
1811 NORTH MONTGOMERY RD.
 
GREENSBURG
IN
    47240     $ 11,615  
MI-TECH STEEL, INC.
212 RUTHERFORD BLVD
 
MURFREESBORO
TN
    37130     $ 7,155,766  
MI-TECH STEEL, INC.
576 CHURCH ROAD
 
MADISON
MS
    39110     $ 97,237  
MITSUI AUTO STEEL CANADA, INC
16 CHERRY BLOSSOM ROAD
 
CAMBRIDGE
CN
    N3H 4R7     $ 1,396,775  
NAMASCO LTD
1211 HERITAGE ROAD
 
BURLINGTON
CN
    L7R 3Y8          
NATIONAL MATERIAL OF MEXICO
PARQUE INDUSTRIAL MONTERREY
 
APODACA, NL
MX
    66600          
NATIONAL MATERIALS
MANSFIELD DIVISION
P.O. BOX 1587 - 101 CAIRNS RD
MANSFIELD
OH
    44901     $ 65,787  
NEW PROCESS STEEL CORPORATION
5800 WESTVIEW DRIVE
 
HOUSTON
TX
    77055          
NEW TECHNOLOGY STEEL, LLC
135 N. FEARING BLVD.
 
TOLEDO
OH
    43607          
NEW TECHNOLOGY STEEL, LLC
640 LAVOY RD.
 
ERIE
MI
    48133          
NICOMETAL MEXICANA S.A. DE C.V
CIRCUITO AGS NORTE 139
PARQUE IND DEL VALLE DE AGS
AGUASCALIENTE
MX
    20140          
NITEK MCALLEN LLC
7021 S. BENTSEN ROAD
 
MC ALLEN
TX
    78503          
NOBLE METAL PROCESSING
1501 SOUTH UNIVERSITY BLVD
 
MIDDLETOWN
OH
    45042          
NOBLE METAL PROCESSING
28207 VAN DYKE AVE
 
WARREN
MI
    48093          
NOBLE METAL PROCESSING
28207 VANDYKE AVE.
 
WARREN
MI
    48093          
NOBLE METAL PROCESSING
382 CIRCLE FREEWAY
 
CINCINNATI
OH
    45246          
NORTH AMERICAN STAINLESS
6870 HIGHWAY 42 EAST
 
GHENT
KY
    41045          
NOVA STEEL PROCESSING, INC.
7300 GLOBAL DRIVE
 
LOUISVILLE
KY
    40258          
O. S. M. I., INC.
P. O. BOX 1846
 
SPRINGFIELD
OH
    45501          
OHIO WELDED BLANKER DIVISION
5569 INNOVATION DR.
 
VALLEY CITY
OH
    44280          
OHIO-KENTUCKY STEEL CORP.
2001 COMMERCE CENTER DRIVE
 
FRANKLIN
OH
    45005     $ 4,021,574  
OLYMPIC LASER PROCESSING
6331 SCHOONER DRIVE
 
BELLEVILLE
MI
    48111          
OLYMPIC STEEL
5080 RICHMOND RD
 
CLEVELAND
OH
    44146          
OLYMPIC STEEL
509 BANKHEAD HWY
 
WINDER
GA
    30680     $ 1,166,767  
OWENSBORO RIVERPORT AUTHORITY
P.O. BOX 21955
 
OWENSBORO
KY
    42304          
OXFORD AUTOMOTRIZ MEXICO
AV SANTA MARIA # 1501
PARQUE INDUSTRIAL SANTA MARIA
RAMOS ARIZPE
MX
    25900          
OXFORD AUTOMOTRIZ MEXICO
PASEO DE LOS INDUSTRIALES PT
PARQUE INDUSTRIAL FIPASI
SILAO, GTO
MX
    36100          
PACIFIC TOLL PROCESSING, INC.
24724 SOUTH WILMINGTON AVE.
 
CARSON
CA
    90745     $ 983,922  
PCI GROUP
P.O. BOX 249
 
GALENA PARK
TX
    77547          
PEACHTREE METALS CO.
P.O. BOX 2019
 
DULUTH
GA
    30095          
PENN TERMINALS, INC
1 SAVILLE AVENUE
 
EDDYSTONE
PA
    19022     $ 2,732,235  
PENNTECH TRANSFER
999 BERKSHIRE BLVD STE 160
 
WYOMISSING
PA
    19610          
PRECISION STRIP
190 BALES RD.
 
KENTON
OH
    43326     $ 6,536,420  
PRECISION STRIP
315 PARK AVENUE
 
TIPP CITY
OH
    45371     $ 7,808,680  
PRECISION STRIP
3518 W.73RD STREET
 
ANDERSON
IN
    46018     $ 4,710,681  
PRECISION STRIP
36000 ALABAMA HWY 21
 
TALLADEGA
AL
    35160     $ 394,942  
PRECISION STRIP
4400 OXFORD STATE RD.
 
MIDDLETOWN
OH
    45044     $ 61,224,150  
PRECISION STRIP
446 N. HARDISON ROAD
 
WOODBURN
KY
    42170     $ 8,319,297  
PRECISION STRIP
7401 PONDEROSA ROAD
 
PERRYSBURG
OH
    43551     $ 2,444,720  
PRECISION STRIP
951 TRAILS ROAD
 
ELDRIDGE
IA
    52748          
PRECISION STRIP
P O BOX 104
 
MINSTER
OH
    458650104     $ 21,000,154  
PRECISION STRIP
SLITTER BLDG, 6500 N U.S.231
 
ROCKPORT
IN
    47635     $ 3,330,939  
PRECOAT METALS
1095 MENDELL DAVIS DR.
 
JACKSON
MS
    39272          
PRECOAT METALS
1095 MENDELL DAVIS DR.
 
JACKSON
MS
    39212          
PRE-FINISH METALS
1295 NEW FORD MILL ROAD
 
MORRISVILLE
PA
    19067          
PROCESSING TECHNOLOGY INC.
7401 PONDEROSA ROAD
 
PERRYSBURG
OH
    43551          
PROCOIL CORP.- LASER WELDING
5100 HAGGERTY ROAD, S.
 
CANTON
MI
    48188          
PROCOIL, INC.
5260 HAGGERTY ROAD SOUTH
 
CANTON
MI
    48188     $ 224,175  
PRO-TEC COATING COMPANY
5000 COUNTY ROAD #5
 
LEIPSIC
OH
    45840          
PRO-TEC COATING COMPANY
5000 COUNTY ROAD #5
 
LEIPSIC
OH
    45840          
PURDIE METALS, INC.
263 MAXTOWN ROAD
 
WESTERVILLE
OH
    43081          
QUALITY COIL PROCESSING DIV
25225 HALL ROAD
 
WOODHAVEN
MI
    48183          
QUALITY STEEL STORAGE
5400 N. DETROIT AVE.
 
TOLEDO
OH
    43612          
REBEL STEEL, INC.
1720 J P HENNESSY DRIVE
 
LA VERGNE
TN
    37086          
REGIONAL STEEL DISTRIBUTION
1775 HOLLOWAY DRIVE
P.O. BOX 606
HOLT
MI
    48842     $ 16,561,263  
ROLL & HOLD
102 ENTERPRISE DRIVE
 
WENTZVILLE
MO
    66385          
ROLL & HOLD
2515 S. HOLT RD
 
INDIANAPOLIS
IN
    46241          
ROLL & HOLD
2515 S. HOLT RD
 
INDIANAPOLIS
IN
    46241     $ 3,001,007  
ROLL & HOLD
725 GEORGE NELSON DRIVE
INDIANA INT PORT/BURNS HARBOR
PORTAGE
IN
    46368     $ 108,896  
ROLL & HOLD
8190 ROLL & HOLD PKWY
 
MACEDONIA
OH
    44056          
ROLL & HOLD
929 BROCK ROAD
ONTARIO
PICKERING, ON
CN
    L1W 2X9          
ROLL & HOLD
951 TRAILS ROAD
 
ELDRIDGE
IA
    52748     $ 10,990  
ROLL & HOLD
BOX 58098
 
LOUISVILLE
KY
    40268     $ 3,235,328  
ROLL COATER, INC.
P O BOX 326
 
KINGSBURY
IN
    46345     $ 2,856,737  
ROLL COATER, INC.
P O BOX 787
 
GREENFIELD
IN
    46140          
ROLLED METAL PRODUCTS
12550 S. LOMBARD LANE
 
ALSIP
IL
    60803          
RSDC OF OSHAWA
1775 HOLLOWAY DRIVE
P.O. BOX 606
HOLT
MI
    48842     $ 1,837,963  
SANDERS TRANSFER, INC.
P.O. BOX 506
 
DOVER
OH
    44622          
SCHAEFER STEVEDORING, INC.
P.O. BOX 4499
 
BROWNSVILLE
TX
    78523          
SECTIONAL STAMPING
250 MAPLE ST
P. O. BOX 366
WELLINGTON
OH
    44090          
SET ENTERPRISES
 
 
MACEDONIA
OH
    44056          
SET ENTERPRISES
1 STEEL WAY
 
NORTH VERNON
IN
    47265     $ 10,195,242  
SET ENTERPRISES
21905 COTTAGE GROVE AVE
 
SAUK VILLAGE
IL
    60411          
SET ENTERPRISES
36211 SOUTH HURON ROAD
 
NEW BOSTON
MI
    48164     $ 5,491,343  
SET STEEL
9990 EAST 56TH STREET
 
INDIANAPOLIS
IN
    46236     $ 880,090  
SETESA
CARRETERA A SAHUARIPA #461
PARQUE INDUSTRIAL
HERMOSILLO
MX
 
CP83200
         
SHILOH CORPORATION
P.O. BOX 2037
402 9TH AVE.
MANSFIELD
OH
    44905          
SHILOH CORPORATION
P.O. BOX 384
 
PENDERGRASS
GA
    30567     $ 2,883,443  
SHILOH DE MEXICO S.A. DE C.V.
PARQUE INDUSTRIAL SANTA MARIA
 
RAMOS ARIZTE
MX
    25000     $ 1,928,881  
SHILOH OF MICHIGAN LLC
9800 INKSTER RD.
 
ROMULUS
MI
    48174          
SOUTH BEND STAMPING
P.O. BOX 990
 
SOUTH BEND
IN
    46624          
SOUTHERN COIL PROCESSING
P.O. BOX 232
 
FAIRFIELD
AL
    35064          
SOUTHWEST STEEL SUPPLY
3401 MORGANFORD ROAD
 
ST LOUIS
MO
    63116          
SPECIALTY METALS PROCESSING
1100 HOME AVENUE
 
AKRON
OH
    44310          
SPECTROLUX METALS
8200 TYLER BLVD
 
MENTOR
OH
    44060          
STAUB METALS CORPORATION
P.O.BOX 1425
 
PARAMOUNT
CA
    90723          
STEEL COIL SERVICES
5151 N. SKIATOOK RD
TULSA PORT OF CATOOSA
CATOOSA
OK
    74015          
STEEL DYNAMICS
 
 
BUTLER
IN
               
STEEL SLITTING CO, INC
P O BOX 102
 
ELWOOD
IN
    46036     $ 1,109,649  
STEEL SUMMIT HOLDINGS, INC.
108 PROGRESSIVE COURT
 
GREENVILLE
SC
    29611          
STEEL TECHNOLOGIES
15415 SHELBYVILLE RD
P.O. 43339
LOUISVILLE
KY
    40253     $ 115,263  
STEEL TECHNOLOGIES
15415 SHELBYVILLE ROAD
P.O. BOX 43339
LOUISVILLE
KY
    40253          
STEEL TECHNOLOGIES
5501 BELLEVILLE ROAD
 
CANTON
MI
    48188          
STEEL TECHNOLOGIES
P.O. BOX 43339
15415 SHELBYVILLE RD.
LOUISVILLE
KY
    40253          
STEEL TECHNOLOGIES
P.O.BOX 1683
 
CLINTON
NC
    28328          
STEEL TECHNOLOGIES
ROUTE 1, BOX 334,
US HWY 42E
GHENT
KY
    41045          
STEEL TECHNOLOGIES
ROUTE 1, BOX 334,
US HWY 42E
GHENT
KY
    41045          
STEEL WHEEL TRANSFER, INC.
4401 D STREET NW
 
AUBURN
WA
    98001          
STORAGE SERVICES, INC.
BOX 15A
9670 HIGHWAY 69, NORTH
TYLER
TX
    75706          
SWEENEY STEEL SERVICE CORP.
91 SAWYER AVENUE
 
TONAWANDA
NY
    14150     $ 2,935,493  
TAYLOR COIL PROCESSING
2260 INDUSTRIAL TRACE
 
LORDSTOWN
OH
    44481     $ 2,015,051  
TAYLOR STEEL INC
P.O. BOX 3366
LCD 4
HAMILTON, ON
CN
    L8H7L4     $ 3,984  
TENNESSEE METALS CORP.
1718 J.P. HENNESSY DR.
 
LA VERGNE
TN
    37086          
THYSSEN STEEL,GROUP DETROIT
5435 WESSON
 
DETROIT
MI
    48210     $ 283,039  
TOLEDO PICKLING & STEEL SALES
P O BOX 3395, STA C
 
TOLEDO
OH
    43607          
TOMSON STEEL COMPANY
1400 MADE INDUSTRIAL DRIVE
P.O. BOX 940
MIDDLETOWN
OH
    45042          
TOTAL LOGISTIC CONTROL
8300 LOGISTIC DRIVE
 
ZEELAND
MI
    49423          
TOYOTA TSUSHO AMERICA INC.
700 TRIPORT ROAD
 
GEORGETOWN
KY
    40324     $ 15,090,212  
TRICO STEEL COMPANY
4301 HWY 20 W.
 
DECATUR
AL
    35603          
TSA PROCESSING
1625 W. SAM HOUSTON PKWY NORTH
 
HOUSTON
TX
    77043          
TWB COMPANY, LLC
1600 NADEAU RD
 
MONROE
MI
    48162     $ 113,987  
TWB COMPANY, LLC
3030 BARKER DRIVE
 
COLUMBUS
IN
    47201          
UNITED STEEL SERVICE, INC
7879 IRON STREET
PO BOX 76
MASURY
OH
    44438     $ 231,558  
UNITED STEEL SERVICE, INC
P.O. BOX 149
4500 PARKWAY ROAD
BROOKFIELD
OH
    44403     $ 2,251,998  
UTILASE, INC.
20201 HOOVER ST.
 
DETROIT
MI
    48205          
UTILASE, INC.
20201 HOOVER STREET
 
DETROIT
MI
    48205          
VALLEY CITY STEEL
804 STEEL DRIVE
 
VALLEY CITY
OH
    44280          
VICKSMETAL/ARMCO ASSOCIATES
150 SOUTH COUNTY ROAD 300 WEST
 
FRANKFORT
IN
    46041     $ 2,158,575  
VICKSMETAL/ARMCO ASSOCIATES
155 INDUSTRIAL DRIVE
HARBOR PROJECT
VICKSBURG
MS
    39180     $ 2,170,297  
VIKING MATERIALS OF ILLINOIS
3434 POWELL ST
 
FRANKLIN PARK
IL
    60131          
VOSS-CLARK
701 LOOP ROAD
 
JEFFERSONVLLE
IN
    47130     $ 967,528  
WAYNE INDUSTRIES, INC.
36253 MICHIGAN AVENUE
 
WAYNE
MI
    48184     $ 35,564,992  
WAYNE STEEL DISTRIBUTION-ILL
21901 COTTAGE GROVE AVE
 
SAUK VILLAGE
IL
    60411     $ 1,928,436  
WEST DAYTON STEEL SERVICES
2333 MCCALL
 
DAYTON
OH
    45408          
WHEELING-NISSHIN,INC.
P.O. BOX 635
PENN & MAIN STREETS
FOLLANSBEE
WV
    26037          
WHEELING-PITTSBURGH STEEL
1134 MARKET STREET
 
WHEELING
WV
    26003          
WORLD CLASS PROCESSING INC.
21 CENTURY DRIVE
 
AMBRIDGE
PA
    15003     $ 549,007  
WORTHINGTON SPECIALTY
P.O. BOX 1068
 
JACKSON
MI
    49204     $ 1,287,035  
WORTHINGTON STEEL
100 WORTHINGTON DRIVE
 
PORTER
IN
    46304     $ 31,991  
WORTHINGTON STEEL
1127 DEARBORN DRIVE
 
COLUMBUS
OH
    43085          
WORTHINGTON STEEL
11700 WORTHINGTON DRIVE
 
TAYLOR
MI
    48180     $ 239,678  
WORTHINGTON STEEL
350 LAWTON AVENUE
 
MONROE
OH
    45050     $ 25,577  
WORTHINGTON STEEL
6303 COUNTY ROAD 10
 
DELTA
OH
    43567          
THE TOLEDO ORE RAILROAD COMPANY
TOLEDO DOCKS
PO BOX 8279, STATION A
TOLEDO
OH
    43605     $ 11,693,632  
HOLT TERMINAL
PACKER AVE MARINE TERMINAL
3301 SOUTH COLUMBUS BLVD
PHILADELPHIA
PA
    19148     $ 23,653,622                            

 
 
 

--------------------------------------------------------------------------------

 
 
AK Tube LLC
Inventory at Outside Locations
as of 1/31/07
                   
Entity
Walbridge
         
Value @ 1/31/07
                       
Fulton County Processing, Ltd.
7800 State Route 19
Delta, OH
    43515     $ 3,654,224.27  
Inventory Processor - Coils
Ohio Pickling & Processing LLC
1149 Campbell Street
Toledo, OH
    43607     $ 1,726,629.23  
Inventory Processor - Coils
Precision Cutoff, LLC
7400 Airport Highway
Holland, OH
    43528     $ 15,404.00  
Inventory Processor - Tubing
Quality Tube Service, Inc.
701 E. Industrial Parkway
Fayette, OH
    43521     $ 84,364.92  
Inventory Processor - Tubing
H.P. Products Inc.
2000 W. Main Street
Louisville, OH
    44641     $ 202,045.88  
Consignment Customer - Tubing
E. Broadway Warehouse 605, LTD
1769 E. Braodway
Northwood, OH
    43619     $ 1,099,920.99  
Leased Warehouse - Tubing
Wayne Industries Inc.
36253 Michigan Avenue
Wayne, MI
    48184     $ 52,767.70  
Public Warehouse - Coils
Imperial Group, LP
IFC-VA Plant 32
                     
4969 Stepp Place
Dublin, VA
    24084     $ 142,680.81  
Consignment Customer - Tubing
Emerson Climate Technologies
Nepi, Inc. c/o
                     
Emerson Climate Technologies
                     
Mexico SA de CU
                     
Gobernador Curiel No 3573
Guadalajara, Co 123
 
Region 44970
    $ 203,378.51  
Consignment Customer - Tubing
   
Mexico
                                           
Columbus
                                           
Precision Cutoff, Inc.
7400 E. Airport Highway
Holland, OH
    43528     $ 359,526.17  
Inventory Processor - Tubing
Production Tube Cutting, Inc.
1100 South Smithville Road
Dayton, OH
    45403     $ 2,037.70  
Inventory Processor - Tubing
SET Enterprises, Inc.
1 Steel Way
Mount Vernon, IN
    47265     $ 129,644.66  
Inventory Processor - Coils
M A Metal Co., Inc.
216 N. Main Street
Edinburgh, IN
    46124     $ 674,526.25  
Inventory Processor - Tubing
Machinery Mounting Systems, Inc.
2860 N. National Road
Columbus, IN
    47201     $ 632,408.59  
Inventory Processor - Tubing
                       
Total
              $ 8,979,559.68    




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.4
to
Loan and Security Agreement


NAMES AND CAPITAL STRUCTURE
 
AK Steel Holdings Corporation (Delaware)
100% interest in AK Steel Corporation (Delaware)


AK Steel Corporation and its Subsidiaries


AK Steel Corporation
100% interest in AKS Investments, Inc. (Ohio)
100% interest in AKSR Investments, Inc. (Ohio)
99% interest in AKS Receivables, LLC (Delaware)
50% interest in AK Electric Supply LLC (Delaware)
100% interest in AK Steel Foundation (______________)


AKSR Investments, Inc.
1% interest in AKS Receivables, LLC (Delaware)
1% interest in AK Steel Receivables Ltd. (Ohio)


AKS Investments, Inc.
100% interest in Advanced Materials Processing, Inc. (Delaware)
100% interest in AK Electro-Galvanizing LLC (Delaware)
100% interest in Armco Advanced Materials, Inc. (Delaware)
100% interest in Rockport, Inc. (Ohio)
100% interest in Armco Investment Management, Inc. (Delaware)
100% interest in Combined Metals Holdings, Inc. (Nevada)
100% interest in Armco Steel Corporation (Ohio)
100% interest in Virginia Horn Taconite Company (Minnesota)
100% interest in Armco Resource Property Ltd. (Australia)
100% interest in AK Coatings Inc. (Ohio)
100% interest in Northern Land Company (Minnesota)
100% interest in First Stainless, Inc. (Delaware)
100% interest in AH Management, Inc. (Delaware)
100% interest in First Taconite Company (Delaware)
100% interest in AK Asset Management Company (Delaware)
100% interest in Everest International, Inc. (Ohio)
100% interest in AFSG Holdings, Inc. (Delaware)
100% interest in AKS HydroForm, Inc. (Ohio)
100% interest in AK Tube LLC (Delaware)
100% interest in Armco Financial Services International, Ltd. (Delaware)
99% interest in AK Steel Receivables Ltd. (Ohio)
50% interest in AK Electric Supply LLC (Delaware)
688,769 shares of Armco Chile Productos De Ingenieria S.A. (1 share owned by
Enrique Puga Concha) (Chile)
9,547,160 shares of Armco Argentina S.A. (2,507 shares each owned by Luis U.
Jaurequi and Osvaldo F. Costeles) (Argentina)
3,996 shares of National Supply Company of Mexico, S.A. (1 share each owned by
J.M. Bilich, J.B. Corey, J.L. Bertsch, and M.J. McAdams) (Mexico)
399,600,000 shares of Armco Participacoes E Empreendimentos (400,000 shares
owned by Sueli A. Fonseca) (Brazil)

 
 

--------------------------------------------------------------------------------

 

Advanced Materials Processing, Inc.
50% interest in Vicksmetal/Armco Associates (50% interest held by Vicksmetal
Corporation) (Delaware)


Rockport, Inc.
50% interest in Rockport Rollshop LLC (50% interest held by CH Rockport, Inc.)


Combined Metals Holdings, Inc.
40% interest in Combined Metals of Chicago, LLC (60% interest held by National
Material L.P.)


Virginia Horn Taconite Company
40% interest in Eveleth Mines LLC (15% interest held be Ontario Eveleth Co.; 45%
interest held by Eveleth Taconite Co.)


AH Management, Inc.
100% interest in AK Steel Properties, Inc. (Delaware)
100% interest in AH (UK), Inc. (Delaware)


AFSG Holdings, Inc.
100% interest in Armco Financial Services International, Inc. (Ohio)
100% interest in FSA Services Corporation (Delaware)
100% interest in Armco Financial Services Corporation (Delaware)


Armco Financial Services International, Ltd.
100% interest in Strata Energy, Inc. (Ohio)


AH (UK), Inc.
100% interest in AK Steel International Limited (United Kingdom)


Armco Financial Services International, Inc.
100% interest in Armco Pacific Financial Services Limited (Vanuatu)
100% interest in Armco Pacific Limited (Republic of Singapore)


Armco Financial Services Corp.
100% interest in Armco Insurance Group, Inc. (Delaware)
100% interest in Materials Insurance Company (Cayman Islands)


AK Steel International Limited
100% interest in AK Steel Merchandising S.A. (Spain)
100% interest in AK Steel Limited (United Kingdom)
100% interest in AK Steel B.V. (The Netherlands)
100% interest in AK Steel Srl (Italy)
100% interest in AK Steel GmbH (Germany)
100% interest in AK Steel S.A. (Belgium)
100% interest in AK Steel Sarl (France)


Armco Insurance Group, Inc.
100% interest in Northwestern National Insurance Co. of Milwaukee, Wisconsin
(Wisconsin)


Northwestern National Insurance Co. of Milwaukee, Wisconsin
100% interest in Compass Insurance Company (New York)



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 9.1.5
to
Loan and Security Agreement




FORMER NAMES AND COMPANIES
 
1.
Borrower’s and Subsidiary’s correct corporate name, as registered with the
Secretary of State of its state of incorporation, is shown on Schedule 9.1.4.

 
2.
In the conduct of their businesses during five years preceding the Closing Date,
Borrower and Guarantors have used the following names:

 
Entity
Fictitious, Trade or Other Name
AK Steel Holding Corporation
None
AK Steel Corporation
None
AKS Investments, Inc.
None
AK Tube LLC
See response to no. 4, below



3.
In the five years preceding the Closing Date, neither Borrower nor any Guarantor
has been the surviving corporation of a merger or combination, except:

 
 
None

 
4.
In the five years preceding the Closing Date, neither Borrower nor any Guarantor
has acquired any substantial part of the assets of any Person, except:

 
AK Tube LLC acquired in 2003 the Central Tubing Facility, an exhaust tube
manufacturer located in Columbus, Indiana, from a subsidiary of ArvinMeritor.



 
 

--------------------------------------------------------------------------------

 

 
Schedule 9.1.12


Royalties Paid to Licensors












--None--



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.12


Licensees Paying Royalties


Licensee Royalty Payments Received January 1—December 31, 2006




 
Licensee
 
Product/Process/Trademark
 
Quarter
   
Royalty Earned
(U.S.$)
   
Cash Received – Year to Date
1/1/06-12/31/06
 
Arnold Engineering
Anti-Stick Coating for Electrical Steel
 
Year 2005
    $ 3,693.50     $ 3,693.50                            
Crucible
NITRONIC
 
Year 2005
    $ 40,746.18     $ 40,746.18                                                
     
Dofasco
Snout Atmosphere Control
    4Q05-3Q06     $ 392,588.05     $ 392,588.05                              
Electralloy
NITRONIC
 
Year 2005
    $ 71,604.72     $ 71,604.72                              
Marine Alloys
AQUAMET
 
Year 2006
    $ 2,650.00     $ 2,650.00                              
Myriad (France)
Galvanizing/Nitrogen Finishing
    4Q05-3Q06     $ 464,770.00     $ 441,532.00                              
Nippon Steel (Japan)
Ultra Rapid Annealing (URA)
    4Q05-3Q06     $ 830,087.50     $ 830,087.50                              
Wisconsin Centrifugal
NITRONIC
    4Q05-3Q06     $ 1,600.00     $ 1,600.00                              
Wisconsin Centrifugal
17-4 PH
    4Q05-3Q06     $ 1,954.38     $ 1,954.38                                    
                           
Total Earned Royalties: $1,809,694.33
   
*Total Rec’d: $1,786,456.33
                             


*Total Received reflects royalty earned after taxes and/or wire transfer fees
have been deducted.
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.12
PATENTS


Application
Number
Patent
Number
Filing
Date
Grant
Date
Appln
Status
Application
Title
Country
Name
Owner
Name
Client
Ref
97931381.4
0907759
6/18/1997
3/6/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Austria
AK Steel Corporation
03930
35022/97
712221
6/18/1997
2/17/2000
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Australia
AK Steel Corporation
03930
97931381.4
0907759
6/18/1997
3/6/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Belgium
AK Steel Corporation
03930
PI9709850-7
PI9809850-7
6/18/1997
1/6/2004
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Brazil
AK Steel Corporation
03930
2,258,482
2,258,482
6/18/1997
1/14/2003
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Canada
AK Steel Corporation
03930
97931381.4
0907759
6/18/1997
3/6/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Switzerland
AK Steel Corporation
03930
97195655.3
Z97195655
6/18/1997
6/2/2004
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
China (Peoples Republic)
AK Steel Corporation
03930
97931381.4
0907759
6/18/1997
3/6/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Germany
AK Steel Corporation
03930
97931381.4
0907759
6/18/1997
3/6/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Finland
AK Steel Corporation
03930
97931381.4
0907759
6/18/1997
3/6/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
France
AK Steel Corporation
03930
97931381.4
0907759
6/18/1997
3/6/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
United Kingdom
AK Steel Corporation
03930
97931381.4
0907759
6/18/1997
3/6/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Italy
AK Steel Corporation
03930
710402/1998
344199
6/18/1997
7/2/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Korea, Republic of
AK Steel Corporation
03930
97931381.4
0907759
6/18/1997
3/6/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Liechtenstein
AK Steel Corporation
03930
9810653
206909
6/18/1997
2/27/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Mexico
AK Steel Corporation
03930
97931381.4
0907759
6/18/1997
3/6/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Netherlands
AK Steel Corporation
03930
97931381.4
0907759
6/18/1997
3/6/2002
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Sweden
AK Steel Corporation
03930
08/792,922
5,961,285
6/19/1996
10/5/1999
Granted
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
United States of America
AK Steel Corporation
03930
87120258
NI-200575
1/26/1999
8/16/2004
Granted
METHOD OF REDUCING DEFECTS CAUSED BY CONDUCTOR ROLL SURFACE ANOMALIES USING HIGH
VOLUME BOTTOM SPRAYS
Taiwan
AK Steel Corporation
04044
08/985,639
6,096,183
12/5/1997
8/1/2000
Granted
METHOD OF REDUCING DEFECTS CAUSED BY CONDUCTOR ROLL SURFACE ANOMALIES USING HIGH
VOLUME BOTTOM SPRAYS
United States of America
AK Steel Corporation
04044
E257180
1038043
10/29/1998
1/2/2004
Granted
DROSS COLLECTING ZINC POT
Austria
AK Steel Corporation
04046
12056/99
733122
10/29/1998
8/23/2001
Granted
DROSS COLLECTING ZINC POT
Australia
AK Steel Corporation
04046
98955192.4
1038043
10/29/1998
1/2/2004
Granted
DROSS COLLECTING ZINC POT
Belgium
AK Steel Corporation
04046
PI9813428-0
PI9813428-0
10/29/1998
8/29/2006
Granted
DROSS COLLECTING ZINC POT
Brazil
AK Steel Corporation
04046
2,312,356
2,312,356
10/29/1998
6/29/2004
Granted
DROSS COLLECTING ZINC POT
Canada
AK Steel Corporation
04046
98812045.3
98812045.3
10/29/1998
10/27/2004
Granted
DROSS COLLECTING ZINC POT
China (Peoples Republic)
AK Steel Corporation
04046
69820907.9
1038043
10/29/1998
1/2/2004
Granted
DROSS COLLECTING ZINC POT
Germany
AK Steel Corporation
04046
2213924-T3
1038043
10/29/1998
1/2/2004
Granted
DROSS COLLECTING ZINC POT
Spain
AK Steel Corporation
04046
98955192.4
1038043
10/29/1998
1/2/2004
Granted
DROSS COLLECTING ZINC POT
Finland
AK Steel Corporation
04046
98955192.4
1038043
10/29/1998
1/2/2004
Granted
DROSS COLLECTING ZINC POT
France
AK Steel Corporation
04046
98955192.4
1038043
10/29/1998
1/2/2004
Granted
DROSS COLLECTING ZINC POT
United Kingdom
AK Steel Corporation
04046
98955192.4
1038043
10/29/1998
1/2/2004
Granted
DROSS COLLECTING ZINC POT
Italy
AK Steel Corporation
04046
2000-524489
 
10/29/1998
 
Pending
DROSS COLLECTING ZINC POT
Japan
AK Steel Corporation
04046
7006169/2000
363525
10/29/1998
11/21/2002
Granted
DROSS COLLECTING ZINC POT
Korea, Republic of
AK Steel Corporation
04046
98955192.4
1038043
10/29/1998
1/2/2004
Granted
DROSS COLLECTING ZINC POT
Luxembourg
AK Steel Corporation
04046
0005726
221267
10/29/1998
7/6/2004
Granted
DROSS COLLECTING ZINC POT
Mexico
AK Steel Corporation
04046
98955192.4
1038043
10/29/1998
1/2/2004
Granted
DROSS COLLECTING ZINC POT
Netherlands
AK Steel Corporation
04046
98955192.4
1038043
10/29/1998
1/2/2004
Granted
DROSS COLLECTING ZINC POT
Sweden
AK Steel Corporation
04046
87119389
NI-143578
11/23/1998
2/26/2002
Granted
DROSS COLLECTING ZINC POT
Taiwan
AK Steel Corporation
04046
08/987,660
6,582,520
12/9/1997
6/24/2003
Granted
DROSS COLLECTING ZINC POT
United States of America
AK Steel Corporation
04046
98/10250
98/10250
11/10/1998
7/28/1999
Granted
DROSS COLLECTING ZINC POT
South Africa
AK Steel Corporation
04046
301134
241944
7/30/1985
1/29/1993
Granted
PROCESS FOR CONTROLLING ZINC VAPOR IN A FINISHING PROCESS FOR A HOT DIP ZINC
BASED COATING ON A FERROUS BASE METAL STRIP
Argentina
AK Steel Corporation
A1597
87104098.6
0246418
3/20/1987
1/15/1992
Granted
HOT DIP ALUMINUM COATED CHROMIUM ALLOY STEEL (ALUMINUM COATED STAINLESS)
France
ARMCO INC.
A2013
62-084929
1886514
4/8/1987
11/22/1994
Granted
HOT DIP ALUMINUM COATED CHROMIUM ALLOY STEEL (ALUMINUM COATED STAINLESS)
Japan
ARMCO INC.
A2013
4923/1987
46345
5/19/1987
11/23/1992
Granted
HOT DIP ALUMINUM COATED CHROMIUM ALLOY STEEL (ALUMINUM COATED STAINLESS)
Korea, Republic of
ARMCO INC.
A2013
89101705.5
0327053
2/1/1989
5/20/1992
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
Austria
ARMCO INC.
A2107
89101705.5
0327053
2/1/1989
5/20/1992
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
Belgium
ARMCO INC.
A2107
PI8900374
PI8900374
1/30/1989
5/27/1997
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
Brazil
ARMCO INC.
A2107
587,061
1,324,729
12/28/1988
11/30/1993
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
Canada
ARMCO INC.
A2107
89101705.5
0327053
2/1/1989
5/20/1992
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
Germany
ARMCO INC.
A2107
89101705.5
0327053
2/1/1989
5/20/1992
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
Spain
ARMCO INC.
A2107
89101705.5
0327053
2/1/1989
5/20/1992
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
France
ARMCO INC.
A2107
89101705.5
0327053
2/1/1989
5/20/1992
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
United Kingdom
ARMCO INC.
A2107
89101705.5
49145/BE92
2/1/1989
5/20/1992
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
Italy
ARMCO INC.
A2107
01-015214
2701913
1/26/1989
10/3/1997
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
Japan
ARMCO INC.
A2107
1297/1989
125631
2/3/1989
10/8/1997
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
Korea, Republic of
ARMCO INC.
A2107
89101705.5
0327053
2/1/1989
5/20/1992
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
Sweden
ARMCO INC.
A2107
78100114
NI-045065
1/9/1989
2/21/1991
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
Taiwan
ARMCO INC.
A2107
07/152,178
4,828,630
2/4/1988
5/9/1989
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
United States of America
ARMCO INC.
A2107
89/0088
89/0088
1/5/1989
3/28/1990
Granted
DUPLEX STAINLESS STEEL WITH HIGH MANGANESE (LOW CR, LOW NI DUPLEX - NITRONIC
19D)
South Africa
ARMCO INC.
A2107
88101881.6
0278481
2/9/1988
7/22/1992
Granted
MULTIPLE NOZZLE JET FINISHING
Austria
AK Steel Corporation
A2123
11393/88
593714
2/8/1988
7/3/1990
Granted
MULTIPLE NOZZLE JET FINISHING
Australia
AK Steel Corporation
A2123
88101881.6
0278481
2/9/1988
7/22/1992
Granted
MULTIPLE NOZZLE JET FINISHING
Belgium
AK Steel Corporation
A2123
557,182
1,294,183
1/22/1988
1/14/1992
Granted
MULTIPLE NOZZLE JET FINISHING
Canada
AK Steel Corporation
A2123
88101881.6
0278481
2/9/1988
8/22/1992
Granted
MULTIPLE NOZZLE JET FINISHING
Germany
AK Steel Corporation
A2123
88101881.6
0278481
2/9/1988
7/22/1992
Granted
MULTIPLE NOZZLE JET FINISHING
France
AK Steel Corporation
A2123
88101881.6
0278481
2/9/1988
7/22/1992
Granted
MULTIPLE NOZZLE JET FINISHING
United Kingdom
AK Steel Corporation
A2123
88101881.6
0278481
2/9/1988
7/22/1992
Granted
MULTIPLE NOZZLE JET FINISHING
Italy
AK Steel Corporation
A2123
1133/1988
78811
2/8/1988
11/1/1994
Granted
MULTIPLE NOZZLE JET FINISHING
Korea, Republic of
AK Steel Corporation
A2123
88101881.6
0278481
2/9/1988
7/22/1992
Granted
MULTIPLE NOZZLE JET FINISHING
Luxembourg
AK Steel Corporation
A2123
88101881.6
0278481
2/9/1988
7/22/1992
Granted
MULTIPLE NOZZLE JET FINISHING
Netherlands
AK Steel Corporation
A2123
223441
223441
2/8/1988
11/17/1989
Granted
MULTIPLE NOZZLE JET FINISHING
New Zealand
AK Steel Corporation
A2123
88101881.6
0278481
2/9/1988
7/22/1992
Granted
MULTIPLE NOZZLE JET FINISHING
Sweden
AK Steel Corporation
A2123
77100451
33255
1/25/1988
11/3/1989
Granted
MULTIPLE NOZZLE JET FINISHING
Taiwan
AK Steel Corporation
A2123
07/012,581
4,719,129
2/9/1987
1/12/1988
Granted
MULTIPLE NOZZLE JET FINISHING
United States of America
Armco Steel Company, L.P.
A2123
PI9004444-4
PI9004444
9/6/1990
8/10/1999
Granted
MAGNESIUM CHLORIDE IN TCH MAGNESIA
Brazil
ARMCO INC.
A2126
90116384.0
0416420
8/27/1990
12/14/1994
Granted
MAGNESIUM CHLORIDE IN TCH MAGNESIA
Germany
ARMCO INC.
A2126
90116384.0
0416420
8/27/1990
12/14/1994
Granted
MAGNESIUM CHLORIDE IN TCH MAGNESIA
France
ARMCO INC.
A2126
90116384.0
0416420
8/27/1990
12/14/1994
Granted
MAGNESIUM CHLORIDE IN TCH MAGNESIA
United Kingdom
ARMCO INC.
A2126
716/CAL/90
174918
8/20/1990
8/20/1990
Granted
MAGNESIUM CHLORIDE IN TCH MAGNESIA
India
ARMCO INC.
A2126
90116384.0
0416420
8/27/1990
12/14/1994
Granted
MAGNESIUM CHLORIDE IN TCH MAGNESIA
Italy
ARMCO INC.
A2126
02-235992
2686455
9/7/1990
8/22/1997
Granted
MAGNESIUM CHLORIDE IN TCH MAGNESIA
Japan
ARMCO INC.
A2126
14201/1990
173781
9/8/1990
11/2/1998
Granted
MAGNESIUM CHLORIDE IN TCH MAGNESIA
Korea, Republic of
ARMCO INC.
A2126
07/686,019
5,192,373
4/12/1991
3/9/1993
Granted
MAGNESIUM OXIDE COATING FOR ELECTRICAL STEELS AND THE METHOD OF COATING
(MAGNESIUM CHLORIDE IN TCH MAGNESIA)
United States of America
ARMCO INC.
A2126A
PI8901323
PI8901323
3/21/1989
8/25/1998
Granted
PERMANENT DOMAIN REFINEMENT BY ALUMINUM DEPOSITION (TCH PERMANENT DOMAIN
REFINEMENT)
Brazil
ARMCO INC.
A2135
89104769.8
0334222
3/17/1989
5/12/1993
Granted
PERMANENT DOMAIN REFINEMENT BY ALUMINUM DEPOSITION (TCH PERMANENT DOMAIN
REFINEMENT)
Germany
ARMCO INC.
A2135
89104769.8
0334222
3/17/1989
5/12/1993
Granted
PERMANENT DOMAIN REFINEMENT BY ALUMINUM DEPOSITION (TCH PERMANENT DOMAIN
REFINEMENT)
France
ARMCO INC.
A2135
89104769.8
0334222
3/17/1989
5/12/1993
Granted
PERMANENT DOMAIN REFINEMENT BY ALUMINUM DEPOSITION (TCH PERMANENT DOMAIN
REFINEMENT)
United Kingdom
ARMCO INC.
A2135
89104769.8
0334222
3/17/1989
5/12/1993
Granted
PERMANENT DOMAIN REFINEMENT BY ALUMINUM DEPOSITION (TCH PERMANENT DOMAIN
REFINEMENT)
Italy
ARMCO INC.
A2135
07/489,766
5,013,374
2/28/1990
5/7/1991
Granted
PERMANENT DOMAIN REFINEMENT BY ALUMINUM DEPOSITION (TCH PERMANENT DOMAIN
REFINEMENT)
United States of America
ARMCO INC.
A2135A
89104770.6
0334223
3/17/1989
2/28/1996
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
Austria
ARMCO INC.
A2137
89104770.6
0334223
3/17/1989
2/28/1996
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
Belgium
ARMCO INC.
A2137
PI8901320
PI8901320
3/21/1989
8/25/1998
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
Brazil
ARMCO INC.
A2137
592,528
1,324,562
3/2/1989
11/23/1993
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
Canada
ARMCO INC.
A2137
89104770.6
0334223
3/17/1989
2/28/1996
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
Germany
ARMCO INC.
A2137
89104770.6
0334223
3/17/1989
2/28/1996
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
France
ARMCO INC.
A2137
89104770.6
0334223
3/17/1989
2/28/1996
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
United Kingdom
ARMCO INC.
A2137
89104770.6
0334223
3/17/1989
2/28/1996
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
Italy
ARMCO INC.
A2137
01-073713
2082823
3/24/1989
8/23/1996
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
Japan
ARMCO INC.
A2137
3719/1989
124250
3/24/1989
9/24/1997
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
Korea, Republic of
ARMCO INC.
A2137
89104770.6
0334223
3/17/1989
2/28/1996
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
Netherlands
ARMCO INC.
A2137
89104770.6
0334223
3/17/1989
2/28/1996
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
Sweden
ARMCO INC.
A2137
07/173,698
4,898,626
3/25/1988
2/6/1990
Granted
ULTRA-RAPID HEAT TREATMENT OF GRAIN ORIENTED ELECTRICAL STEEL (RAPID ANNEALING
OF TCH)
United States of America
ARMCO INC.
A2137
07/094,785
4,790,977
9/10/1987
12/13/1988
Granted
SILICON MODIFIED LOW CHROMIUM FERRITIC ALLOY FOR HIGH TEMPERATURE USE (HIGH SI
6SR)
United States of America
ARMCO INC.
A2139
PI8901322
PI8901322
3/21/1989
8/25/1998
Granted
ULTRA-RAPID ANNEALING OF NONORIENTED ELECTRICAL STEEL (RAPID HEATING CRNO)
Brazil
ARMCO INC.
A2150
592,529
1,333,988
3/2/1989
1/17/1995
Granted
ULTRA-RAPID ANNEALING OF NONORIENTED ELECTRICAL STEEL (RAPID HEATING CRNO)
Canada
ARMCO INC.
A2150
01-070735
1939859
3/24/1989
6/9/1995
Granted
ULTRA-RAPID ANNEALING OF NONORIENTED ELECTRICAL STEEL (RAPID HEATING CRNO)
Japan
ARMCO INC.
A2150
3716/1989
64402
3/24/1989
8/14/1993
Granted
ULTRA-RAPID ANNEALING OF NONORIENTED ELECTRICAL STEEL (RAPID HEATING CRNO)
Korea, Republic of
ARMCO INC.
A2150
07/173,695
4,898,627
3/25/1988
2/6/1990
Granted
ULTRA-RAPID ANNEALING OF NONORIENTED ELECTRICAL STEEL (RAPID HEATING CRNO)
United States of America
ARMCO INC.
A2150
89104768.0
0334221
3/17/1989
2/28/1996
Granted
METHOD FOR TREATING ELECTRICAL STEEL BY ELECTROETCHING AND ELECTRICAL STEEL
HAVING PERMANENT DOMAIN REFINEMENT
Austria
ARMCO INC.
A2155
89104768.0
0334221
3/17/1989
2/28/1996
Granted
METHOD FOR TREATING ELECTRICAL STEEL BY ELECTROETCHING AND ELECTRICAL STEEL
HAVING PERMANENT DOMAIN REFINEMENT
Belgium
ARMCO INC.
A2155
PI8901321
PI8901321
3/21/1989
8/25/1998
Granted
METHOD FOR TREATING ELECTRICAL STEEL BY ELECTROETCHING AND ELECTRICAL STEEL
HAVING PERMANENT DOMAIN REFINEMENT
Brazil
ARMCO INC.
A2155
89104768.0
0334221
3/17/1989
2/28/1996
Granted
METHOD FOR TREATING ELECTRICAL STEEL BY ELECTROETCHING AND ELECTRICAL STEEL
HAVING PERMANENT DOMAIN REFINEMENT
Germany
ARMCO INC.
A2155
89104768.0
0334221
3/17/1989
2/28/1996
Granted
METHOD FOR TREATING ELECTRICAL STEEL BY ELECTROETCHING AND ELECTRICAL STEEL
HAVING PERMANENT DOMAIN REFINEMENT
France
ARMCO INC.
A2155
89104768.0
0334221
3/17/1989
2/28/1996
Granted
METHOD FOR TREATING ELECTRICAL STEEL BY ELECTROETCHING AND ELECTRICAL STEEL
HAVING PERMANENT DOMAIN REFINEMENT
United Kingdom
ARMCO INC.
A2155
89104768.0
0334221
3/17/1989
2/28/1996
Granted
METHOD FOR TREATING ELECTRICAL STEEL BY ELECTROETCHING AND ELECTRICAL STEEL
HAVING PERMANENT DOMAIN REFINEMENT
Italy
ARMCO INC.
A2155
01-070736
1868697
3/24/1989
8/26/1994
Granted
METHOD FOR TREATING ELECTRICAL STEEL BY ELECTROETCHING AND ELECTRICAL STEEL
HAVING PERMANENT DOMAIN REFINEMENT
Japan
ARMCO INC.
A2155
3717/1989
129935
3/24/1989
11/13/1997
Granted
METHOD FOR TREATING ELECTRICAL STEEL BY ELECTROETCHING AND ELECTRICAL STEEL
HAVING PERMANENT DOMAIN REFINEMENT
Korea, Republic of
ARMCO INC.
A2155
89104768.0
0334221
3/17/1989
2/28/1996
Granted
METHOD FOR TREATING ELECTRICAL STEEL BY ELECTROETCHING AND ELECTRICAL STEEL
HAVING PERMANENT DOMAIN REFINEMENT
Netherlands
ARMCO INC.
A2155
89104768.0
0334221
3/17/1989
2/28/1996
Granted
METHOD FOR TREATING ELECTRICAL STEEL BY ELECTROETCHING AND ELECTRICAL STEEL
HAVING PERMANENT DOMAIN REFINEMENT
Sweden
ARMCO INC.
A2155
07/488,409
5,013,373
3/1/1990
5/7/1991
Granted
METHOD FOR TREATING ELECTRICAL STEEL BY ELECTROETCHING AND ELECTRICAL STEEL
HAVING PERMANENT DOMAIN REFINEMENT (PERMANENT DOMAIN REFINEMENT ELECTROETCHING)
United States of America
ARMCO INC.
A2155A
07/228,645
5,015,341
8/5/1988
5/14/1991
Granted
INDUCTION GALVANNEALED ELECTROPLATED STEEL STRIP
United States of America
Armco Steel Company, L.P.
A2168
40-91
39028
1/16/1991
3/14/1996
Granted
METHOD OF PRODUCING PLASTIC COATED METAL STRIP (POWDER COATED STEEL STRIP)
Chile
ARMCO INC.
A2180
07/480,381
5,059,446
2/14/1990
10/22/1991
Granted
METHOD OF PRODUCING PLASTIC COATED METAL STRIP (POWDER COATED STEEL STRIP)
United States of America
ARMCO INC.
A2180
423-91
39029
5/13/1991
4/23/1996
Granted
PLASTIC POWDER COATED METAL STRIP (POWDER COATED STEEL STRIP)
Chile
ARMCO INC.
A2180A
07/665,611
5,176,755
3/5/1991
1/5/1993
Granted
PLASTIC POWDER COATED METAL STRIP (POWDER COATED STEEL STRIP)
United States of America
ARMCO INC.
A2180A
07/299,714
4,898,628
1/19/1989
2/6/1990
Granted
HOT WORKING METHOD FOR PRODUCING GRAIN ORIENTED SILICON STEEL WITH IMPROVED
GLASS FILM FORMATION (SILVER STREAK CONTROL FOR SILICON STEEL SLABS)
United States of America
ARMCO INC.
A2214
07/720,966
5,123,971
6/25/1991
6/23/1992
Granted
COLD REDUCED NON-AGING DEEP DRAWING STEEL AND METHOD FOR PRODUCING (HOT ROLLED
LOW MN AK THIN CAST SLABS)
United States of America
Armco Steel Company, L.P.
A2218A
07/690,142
5,102,472
4/23/1991
4/7/1992
Granted
COLD REDUCED NON-AGING DEEP DRAWING STEEL AND METHOD FOR PRODUCING (HOT ROLLED
LOW MN AK THIN CAST SLABS)
United States of America
Armco Steel Company, L.P.
A2218B
PI9006266
PI9006266
12/10/1990
3/8/2000
Granted
THERMAL FLATTENING SEMI-PROCESSED ELECTRICAL STEEL (THERMALLY FLATTENED GLASS
COATING)
Brazil
ARMCO INC.
A2237
90123821.2
0432732
12/11/1990
2/4/1998
Granted
THERMAL FLATTENING SEMI-PROCESSED ELECTRICAL STEEL (THERMALLY FLATTENED GLASS
COATING)
Germany
ARMCO INC.
A2237
90123821.2
0432732
12/11/1990
2/4/1998
Granted
THERMAL FLATTENING SEMI-PROCESSED ELECTRICAL STEEL (THERMALLY FLATTENED GLASS
COATING)
France
ARMCO INC.
A2237
90123821.2
0432732
12/11/1990
2/4/1998
Granted
THERMAL FLATTENING SEMI-PROCESSED ELECTRICAL STEEL (THERMALLY FLATTENED GLASS
COATING)
United Kingdom
ARMCO INC.
A2237
90123821.2
0432732
12/11/1990
2/4/1998
Granted
THERMAL FLATTENING SEMI-PROCESSED ELECTRICAL STEEL (THERMALLY FLATTENED GLASS
COATING)
Italy
ARMCO INC.
A2237
02-330854
2716258
11/30/1990
11/7/1997
Granted
THERMAL FLATTENING SEMI-PROCESSED ELECTRICAL STEEL (THERMALLY FLATTENED GLASS
COATING)
Japan
ARMCO INC.
A2237
20309/1990
169122
12/11/1990
10/9/1998
Granted
THERMAL FLATTENING SEMI-PROCESSED ELECTRICAL STEEL (THERMALLY FLATTENED GLASS
COATING)
Korea, Republic of
ARMCO INC.
A2237
07/448,397
5,096,510
12/11/1989
3/17/1992
Granted
THERMAL FLATTENING SEMI-PROCESSED ELECTRICAL STEEL (THERMALLY FLATTENED GLASS
COATING)
United States of America
ARMCO INC.
A2237
39425/89
622697
8/8/1989
8/31/1992
Granted
HOT DIP ALUMINUM COATED CHROMIUM ALLOY STEEL
Australia
AK Steel Corporation
A2238
89114828.0
0356783
8/10/1989
1/12/1994
Granted
HOT DIP ALUMINUM COATED CHROMIUM ALLOY STEEL
France
AK Steel Corporation
A2238
01-216179
2516259
8/24/1989
4/30/1996
Granted
HOT DIP ALUMINUM COATED CHROMIUM ALLOY STEEL
Japan
AK Steel Corporation
A2238
12310/1989
152978
8/29/1989
7/1/1998
Granted
HOT DIP ALUMINUM COATED CHROMIUM ALLOY STEEL
Korea, Republic of
AK Steel Corporation
A2238
07/237,915
5,023,113
8/29/1988
6/11/1991
Granted
HOT DIP ALUMINUM COATED CHROMIUM ALLOY STEEL
United States of America
Armco Steel Company, L.P.
A2238
07/549,569
5,116,645
8/27/1990
5/26/1992
Granted
HOT DIP ALUMINUM COATED CHROMIUM ALLOY STEEL
United States of America
Armco Steel Company, L.P.
A2238
386/91
38251
4/30/1991
6/3/1992
Granted
METHOD AND APPARATUS FOR AUTOMATICALLY ALIGNING PROXIMAL EDGES OF SHEETS TO BE
BUTT WELDED
Chile
AK Steel Corporation
A2248
07/508,901
5,023,427
4/12/1990
6/11/1991
Granted
METHOD AND APPARATUS FOR AUTOMATICALLY ALIGNING PROXIMAL EDGES OF SHEETS TO BE
BUTT WELDED
United States of America
Armco Steel Company, L.P.
A2248
PI9104664-5
PI9104664-5
10/28/1991
8/22/2000
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
Brazil
ARMCO INC.
A2304
91108401.0
91108401.0
10/29/1991
10/12/1996
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
China (Peoples Republic)
ARMCO INC.
A2304
PV3244-91
285230
10/25/1991
4/15/1999
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
Czech Republic
ARMCO INC.
A2304
91309686.3
69128624.8-08
10/21/1991
1/7/1998
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
Germany
ARMCO INC.
A2304
91309686.3
0538519
10/21/1991
1/7/1998
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
France
ARMCO INC.
A2304
91309686.3
0538519
10/21/1991
1/7/1998
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
United Kingdom
ARMCO INC.
A2304
1013/DEL/91
184854
10/23/1991
5/11/2001
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
India
ARMCO INC.
A2304
91309686.3
0538519
10/21/1991
1/7/1998
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
Italy
ARMCO INC.
A2304
03-281427
2693327
10/28/1991
9/5/1997
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
Japan
ARMCO INC.
A2304
18973/1991
169992
10/26/1991
10/14/1998
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
Korea, Republic of
ARMCO INC.
A2304
P-292202
167046
10/28/1991
1/11/1995
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
Poland
ARMCO INC.
A2304
5010078/02
2041268
10/25/1991
8/9/1995
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
Russian Federation
ARMCO INC.
A2304
07/549,614
5,061,326
7/9/1990
10/29/1991
Granted
METHOD OF MAKING HIGH SILICON, LOW CARBON REGULAR GRAIN ORIENTED SILICON STEEL
(THIN RGO W/HIGH SI, LOW C)
United States of America
ARMCO INC.
A2304
PI9104663-7
PI9104663-7
10/28/1991
6/27/2000
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
Brazil
Armco Inc.
A2305
91108402.9
91108402.9
10/29/1991
10/19/1996
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
China (Peoples Republic)
Armco Inc.
A2305
PV3229-91
279775
10/24/1991
4/24/1995
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
Czech Republic
Armco Inc.
A2305
91309638.4
69128789.9-08
10/18/1991
1/21/1998
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
Germany
Armco Inc.
A2305
91309638.4
0537398
10/18/1991
5/16/2001
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
France
Armco Inc.
A2305
91309638.4
0537398
10/18/1991
5/16/2001
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
United Kingdom
Armco Inc.
A2305
1014/DEL/91
184,596
10/23/1991
3/30/2001
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
India
Armco Inc.
A2305
91309638.4
0537398
10/18/1991
5/16/2001
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
Italy
Armco Inc.
A2305
03-281441
2653948
10/28/1991
5/23/1997
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
Japan
Armco Inc.
A2305
18974/1991
169318
10/26/1991
10/10/1998
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
Korea, Republic of
Armco Inc.
A2305
P-292201
167045
10/28/1991
12/8/1994
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
Poland
Armco Inc.
A2305
5010077.02
2038389
10/25/1991
7/27/1995
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
Russian Federation
Armco Inc.
A2305
07/549,615
5,078,808
7/9/1990
1/7/1992
Granted
METHOD OF MAKING RGO SILICON STEEL WITHOUT A HOT BAND ANNEAL
United States of America
Armco Inc.
A2305
345/1991
38438
4/12/1991
9/14/1992
Granted
APPARATUS AND METHOD FOR AUTOMATICALLY ALIGNING A WELDING DEVICE FOR BUTT
WELDING WORPIECES (LASER WELDING SEAM TRACKER)
Chile
ARMCO INC.
A2343
07/508,904
5,045,668
4/12/1990
9/3/1991
Granted
APPARATUS AND METHOD FOR AUTOMATICALLY ALIGNING A WELDING DEVICE FOR BUTT
WELDING WORPIECES (LASER WELDING SEAM TRACKER)
United States of America
ARMCO INC.
A2343
91902072.7
E134540
11/28/1990
2/28/1996
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
Austria
AK Steel Corporation
A2354
71641/91
649653
11/28/1990
10/18/1994
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
Australia
AK Steel Corporation
A2354
91902072.7
0455806
11/28/1990
2/28/1996
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
Belgium
AK Steel Corporation
A2354
PI9007885-3
PI9007885-3
11/28/1990
9/24/1996
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
Brazil
AK Steel Corporation
A2354
2,070,100
2,070,100
5/29/1992
11/4/1997
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
Canada
AK Steel Corporation
A2354
90110334.9
90110334.9
11/29/1990
3/31/1995
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
China (Peoples Republic)
AK Steel Corporation
A2354
91902072.7
P690255977
11/28/1990
2/28/1996
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
Germany
AK Steel Corporation
A2354
91902072.7
0455806
11/28/1990
2/28/1996
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
Spain
AK Steel Corporation
A2354
91902072.7
0455806
11/28/1990
2/28/1996
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
France
AK Steel Corporation
A2354
91902072.7
0455806
11/28/1990
2/28/1996
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
United Kingdom
AK Steel Corporation
A2354
91902072.7
0455806
11/28/1990
2/28/1996
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
Italy
AK Steel Corporation
A2354
3-502677
3578760
11/28/1990
7/23/2004
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
Japan
AK Steel Corporation
A2354
91902072.7
0455806
11/28/1990
2/28/1996
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
Luxembourg
AK Steel Corporation
A2354
5052519.02
2088361
11/28/1990
12/27/1997
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
Russian Federation
AK Steel Corporation
A2354
91902072.7
0455806
11/28/1990
2/28/1996
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
Sweden
AK Steel Corporation
A2354
07/855,815
5,372,026
3/23/1992
12/13/1994
Granted
APPARATUS AND METHOD FOR HYDROFORMING SHEET METAL
United States of America
AK STEEL CORPORATION
A2354A
41612/93
664458
6/29/1993
3/26/1996
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Australia
AK STEEL CORPORATION
A2354B
2,100,219
2,100,219
7/9/1993
4/14/1998
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Canada
AK STEEL CORPORATION
A2354B
93305276.3
P69314870
7/6/1993
10/29/1997
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Germany
AK STEEL CORPORATION
A2354B
97104872.3
P69329600.3
7/6/1993
10/25/2000
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Germany
AK STEEL CORPORATION
A2354B
93305276.3
0581458
7/6/1993
10/29/1997
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Spain
AK STEEL CORPORATION
A2354B
97104872.3
0787544
7/6/1993
10/25/2000
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Spain
AK STEEL CORPORATION
A2354B
93305276.3
0581458
7/6/1993
10/29/1997
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
France
AK STEEL CORPORATION
A2354B
97104872.3
0787544
7/6/1993
10/25/2000
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
France
AK STEEL CORPORATION
A2354B
93305276.3
0581458
7/6/1993
10/29/1997
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
United Kingdom
AK STEEL CORPORATION
A2354B
97104872.3
0787544
7/6/1993
10/25/2000
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
United Kingdom
AK STEEL CORPORATION
A2354B
93305276.3
0581458
7/6/1993
10/29/1997
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Italy
AK STEEL CORPORATION
A2354B
97104872.3
0787544
7/6/1993
10/25/2000
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Italy
AK STEEL CORPORATION
A2354B
5170023
3012117
7/9/1993
12/10/1999
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Japan
AK STEEL CORPORATION
A2354B
11-290710
3418143
10/13/1999
4/11/2003
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Japan
AK STEEL CORPORATION
A2354B
14142/1993
270413
7/26/1993
8/1/2000
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Korea, Republic of
AK STEEL CORPORATION
A2354B
934489
188363
7/26/1993
3/25/1998
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Mexico
AK STEEL CORPORATION
A2354B
P-299 815
172554
7/27/1993
3/5/1997
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Poland
AK STEEL CORPORATION
A2354B
93305276.3
0581458
7/6/1993
10/29/1997
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Sweden
AK STEEL CORPORATION
A2354B
97104872.3
0787544
7/6/1993
10/25/2000
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
Sweden
AK STEEL CORPORATION
A2354B
07/919,968
5,372,027
7/27/1992
12/13/1994
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
United States of America
AK STEEL CORPORATION
A2354B
08/296,053
5,533,372
8/24/1994
7/9/1996
Granted
CONTROLLED MATERIAL FLOW HYDROFORMING
United States of America
AK STEEL CORPORATION
A2354D
07/583,054
5,175,502
9/14/1990
12/29/1992
Granted
METHOD AND APPARATUS FOR DETERMINING ACID CONCENTRATION (DILUTION OF ACID BATH
SAMPLES TO REDUCE INFLUENCE OF METAL SALTS, MEASURING DENSITY BEFORE AND AFTER
DILUTION, MEASURING ELECTROCONDUCTVITY, COMPUTER CONTROLLED)
United States of America
Armco Steel Company, L.P.
A2365
926743
182963
11/24/1992
10/15/1996
Granted
MENISCUS COATING STEEL STRIP
Mexico
ARMCO STEEL COMPANY
A2385
08/040,734
5,399,376
3/31/1993
3/21/1995
Granted
MENISCUS COATING STEEL STRIP
United States of America
AK Steel Corporation
A2385A
08/050,956
5,453,127
4/21/1993
9/26/1995
Granted
APPARATUS FOR MENISCUS COATING A STEEL STRIP
United States of America
AK Steel Corporation
A2385B
PI9201600-6
PI9201600-6
4/29/1992
6/15/1999
Granted
NIOBIUM CARBIDE STRENGTHENED STEEL FOR PORCELAIN ENAMELING
Brazil
AK Steel Corporation
A2417
2,068,199
2,068,199
5/7/1992
12/12/2000
Granted
NIOBIUM CARBIDE STRENGTHENED STEEL FOR PORCELAIN ENAMELING
Canada
AK Steel Corporation
A2417
9202237
176529
5/14/1992
11/3/1994
Granted
NIOBIUM CARBIDE STRENGTHENED STEEL FOR PORCELAIN ENAMELING
Mexico
AK Steel Corporation
A2417
07/726,423
5,137,584
7/5/1991
8/11/1992
Granted
NIOBIUM CARBIDE STRENGTHENED STEEL FOR PORCELAIN ENAMELING
United States of America
Armco Steel Company, L.P.
A2417
PI9304668-5
PI9304668-5
11/9/1993
8/6/2002
Granted
METHOD FOR PRODUCING REGULAR GRAIN ORIENTED ELECTRICAL STEEL USING A SINGLE
STAGE COLD REDUCTION
Brazil
ARMCO INC.
A2442
93115841.4
0600181
9/30/1993
7/29/1998
Granted
METHOD FOR PRODUCING REGULAR GRAIN ORIENTED ELECTRICAL STEEL USING A SINGLE
STAGE COLD REDUCTION
Germany
ARMCO INC.
A2442
93115841.4
0600181
9/30/1993
7/29/1998
Granted
METHOD FOR PRODUCING REGULAR GRAIN ORIENTED ELECTRICAL STEEL USING A SINGLE
STAGE COLD REDUCTION
France
ARMCO INC.
A2442
93115841.4
0600181
9/30/1993
7/29/1998
Granted
METHOD FOR PRODUCING REGULAR GRAIN ORIENTED ELECTRICAL STEEL USING A SINGLE
STAGE COLD REDUCTION
United Kingdom
ARMCO INC.
A2442
611/CAL/93
179125
10/14/1993
10/14/1993
Granted
METHOD FOR PRODUCING REGULAR GRAIN ORIENTED ELECTRICAL STEEL USING A SINGLE
STAGE COLD REDUCTION
India
ARMCO INC.
A2442
93115841.4
0600181
9/30/1993
7/29/1998
Granted
METHOD FOR PRODUCING REGULAR GRAIN ORIENTED ELECTRICAL STEEL USING A SINGLE
STAGE COLD REDUCTION
Italy
ARMCO INC.
A2442
05-279775
2653969
11/9/1993
5/23/1997
Granted
METHOD FOR PRODUCING REGULAR GRAIN ORIENTED ELECTRICAL STEEL USING A SINGLE
STAGE COLD REDUCTION
Japan
ARMCO INC.
A2442
23854/1993
288351
11/11/1993
2/6/2001
Granted
METHOD FOR PRODUCING REGULAR GRAIN ORIENTED ELECTRICAL STEEL USING A SINGLE
STAGE COLD REDUCTION
Korea, Republic of
ARMCO INC.
A2442
P-301042
174264
11/12/1993
12/3/1997
Granted
METHOD FOR PRODUCING REGULAR GRAIN ORIENTED ELECTRICAL STEEL USING A SINGLE
STAGE COLD REDUCTION
Poland
ARMCO INC.
A2442
93115841.4
0600181
9/30/1993
7/29/1998
Granted
METHOD FOR PRODUCING REGULAR GRAIN ORIENTED ELECTRICAL STEEL USING A SINGLE
STAGE COLD REDUCTION
Sweden
ARMCO INC.
A2442
07/974,772
5,288,736
11/12/1992
2/22/1994
Granted
METHOD FOR PRODUCING REGULAR GRAIN ORIENTED ELECTRICAL STEEL USING A SINGLE
STAGE COLD REDUCTION
United States of America
ARMCO INC.
A2442
08/234,075
5,460,651
4/28/1994
10/24/1995
Granted
INDUCTION HEATED MENISCUS COATING VESSEL
United States of America
AK Steel Corporation
A2457
08/155,333
5,421,911
11/22/1993
6/6/1995
Granted
REGULAR GRAIN ORIENTED ELECTRICAL STEEL PRODUCTION PROCESS (RGO SINGLE STAGE
COLD REDUCTION PROCESS)
United States of America
ARMCO INC.
A2545
2,146,103
2,146,103
3/31/1995
6/28/2005
Granted
BEARING SUPPORT SYSTEM FOR A ROLL SUBMERGED IN A MOLTEN METAL COATING BATH
Canada
AK Steel Corporation
A2551
07-134036
3182058
5/31/1995
4/20/2001
Granted
BEARING SUPPORT SYSTEM FOR A ROLL SUBMERGED IN A MOLTEN METAL COATING BATH
Japan
AK Steel Corporation
A2551
13796/1995
304234
5/30/1995
7/19/2001
Granted
BEARING SUPPORT SYSTEM FOR A ROLL SUBMERGED IN A MOLTEN METAL COATING BATH
Korea, Republic of
AK Steel Corporation
A2551
952328
195258
5/24/1995
2/9/2000
Granted
BEARING SUPPORT SYSTEM FOR A ROLL SUBMERGED IN A MOLTEN METAL COATING BATH
Mexico
AK Steel Corporation
A2551
08/252,283
5,538,559
5/31/1994
7/23/1996
Granted
BEARING SUPPORT SYSTEM FOR A ROLL SUBMERGED IN A MOLTEN METAL COATING BATH
United States of America
AK Steel Corporation
A2551
08/470,308
5,575,829
6/6/1995
11/19/1996
Granted
DIRECT USE OF SULFUR-BEARING NICKEL CONCENTRATE IN MAKING NI ALLOYED STAINLESS
STEEL
United States of America
ARMCO INC.
A2561
PI9602240-0
PI9602240-0
5/13/1996
7/8/2003
Granted
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY AND METHOD FOR
PRODUCING SAME (ADVANCED GRAIN ORIENTED)
Brazil
ARMCO INC.
A2574
96107594.2
0743370
5/13/1996
11/21/2001
Granted
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY AND METHOD FOR
PRODUCING SAME (ADVANCED GRAIN ORIENTED)
Germany
ARMCO INC.
A2574
96107594.2
0743370
5/13/1996
11/21/2001
Granted
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY AND METHOD FOR
PRODUCING SAME (ADVANCED GRAIN ORIENTED)
France
ARMCO INC.
A2574
96107594.2
0743370
5/13/1996
11/21/2001
Granted
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY AND METHOD FOR
PRODUCING SAME (ADVANCED GRAIN ORIENTED)
United Kingdom
ARMCO INC.
A2574
96107594.2
 
5/13/1996
11/21/2001
Granted
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY AND METHOD FOR
PRODUCING SAME (ADVANCED GRAIN ORIENTED)
Italy
ARMCO INC.
A2574
08-120513
3172439
5/15/1996
3/23/2001
Granted
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY AND METHOD FOR
PRODUCING SAME (ADVANCED GRAIN ORIENTED)
Japan
ARMCO INC.
A2574
16104/1996
441234
5/15/1996
7/12/2004
Granted
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY AND METHOD FOR
PRODUCING SAME (ADVANCED GRAIN ORIENTED)
Korea, Republic of
ARMCO INC.
A2574
96107594.2
0743370
5/13/1996
11/21/2001
Granted
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY AND METHOD FOR
PRODUCING SAME (ADVANCED GRAIN ORIENTED)
Sweden
ARMCO INC.
A2574
08/442,459
5,643,370
5/16/1995
7/1/1997
Granted
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY AND METHOD FOR
PRODUCING SAME (ADVANCED GRAIN ORIENTED)
United States of America
ARMCO INC.
A2574
08/803,486
5,779,819
2/20/1997
7/14/1998
Granted
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY (ADVANCED GRAIN
ORIENTED)
United States of America
ARMCO INC.
A2574A
95104373.6
0678588
3/24/1995
3/3/1999
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Austria
ARMCO INC.
A2575
16504/95
687989
4/18/1995
7/2/1998
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Australia
ARMCO INC.
A2575
95104373.6
0678588
3/24/1995
3/3/1999
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Belgium
ARMCO INC.
A2575
PI9501598-1
PI9501598-1
4/17/1995
12/12/2000
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Brazil
ARMCO INC.
A2575
2,146,107
2,146,107
3/31/1995
12/29/1998
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Canada
ARMCO INC.
A2575
95105015.X
95105015.X
4/19/1995
5/18/2000
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
China (Peoples Republic)
ARMCO INC.
A2575
95104373.6
0678588
3/24/1995
3/3/1999
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Germany
ARMCO INC.
A2575
95104373.6
0678588
3/24/1995
3/3/1999
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Spain
ARMCO INC.
A2575
95104373.6
0678588
3/24/1995
3/3/1999
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
France
ARMCO INC.
A2575
95104373.6
0678588
3/24/1995
3/3/1999
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
United Kingdom
ARMCO INC.
A2575
313/CAL/95
182477
3/21/1995
11/5/1999
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
India
ARMCO INC.
A2575
95104373.6
0678588
3/24/1995
3/3/1999
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Italy
ARMCO INC.
A2575
07-093684
2708390
4/19/1995
10/17/1997
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Japan
ARMCO INC.
A2575
9033/1995
10-326967
4/18/1995
2/20/2002
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Korea, Republic of
ARMCO INC.
A2575
95104373.6
0678588
3/24/1995
3/3/1999
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Luxembourg
ARMCO INC.
A2575
951704
188338
4/6/1995
3/20/1998
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Mexico
ARMCO INC.
A2575
95104373.6
0678588
3/24/1995
3/3/1999
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Netherlands
ARMCO INC.
A2575
95104373.6
0678588
3/24/1995
3/3/1999
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
Sweden
ARMCO INC.
A2575
08/230,042
5,447,754
4/19/1994
9/5/1995
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
United States of America
ARMCO INC.
A2575
95/2686
95/2686
3/31/1995
4/24/1996
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
South Africa
ARMCO INC.
A2575
08/448,055
5,591,531
5/23/1995
1/7/1997
Granted
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM
United States of America
ARMCO INC.
A2575A
08/540,371
5,651,413
10/6/1995
7/29/1997
Granted
IN-SITU CONDITIONING OF A STRIP CASTING ROLL (USING GRIT BLASTING ARRAY)
United States of America
ARMCO INC.
A2580
08/540,370
5,651,412
10/6/1995
7/29/1997
Granted
STRIP CASTING WITH FLUXING AGENT APPLIED TO CASTING ROLL (FLUXING AGENT FOR
DIRECT STRIP CASTING AND MEANS THEREFOR)
United States of America
ARMCO INC.
A2581
08/573,316
5,702,502
12/14/1995
12/30/1997
Granted
METHOD FOR DIRECT USE OF CHROMITE ORE IN THE PRODUCTION OF STAINLESS STEEL
(SMELTING OF PREHEATED UNMETALLIZED CHROMITE IN TBRR)
United States of America
ARMCO INC.
A2598
706523
706523
5/23/1997
6/17/1999
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
Australia
ARMCO INC.
A2607
97108296.1
0808919
5/22/1997
8/8/2001
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
Belgium
ARMCO INC.
A2607
PI9703228-0
PI9703228-0
5/23/1997
6/21/2005
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
Brazil
ARMCO INC.
A2607
2,205,122
 
5/12/1997
 
Pending
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
Canada
ARMCO INC.
A2607
97105426.6
ZL97105426
5/26/1997
11/24/2004
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
China (Peoples Republic)
ARMCO INC.
A2607
97108296.1
0808919
5/22/1997
8/8/2001
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
Germany
ARMCO INC.
A2607
97108296.1
0808919
5/22/1997
8/8/2001
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
Spain
ARMCO INC.
A2607
97108296.1
0808919
5/22/1997
8/8/2001
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
France
ARMCO INC.
A2607
97108296.1
0808919
5/22/1997
8/8/2001
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
United Kingdom
ARMCO INC.
A2607
919/Cal/97
191894
5/21/1997
7/23/2004
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
India
ARMCO INC.
A2607
97108296.1
0808919
5/22/1997
8/8/2001
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
Italy
ARMCO INC.
A2607
09-131215
 
5/21/1997
 
Pending
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
Japan
ARMCO INC.
A2607
20297/1997
10-492841
5/23/1997
5/24/2005
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
Korea, Republic of
ARMCO INC.
A2607
973809
199774
5/23/1997
11/24/2000
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
Mexico
ARMCO INC.
A2607
97108296.1
0808919
5/22/1997
8/8/2001
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
Sweden
ARMCO INC.
A2607
08/667,498
5,702,534
5/24/1996
12/30/1997
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
United States of America
ARMCO INC.
A2607
97/3888
97/3888
5/6/1997
2/25/1998
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
South Africa
ARMCO INC.
A2607
08/463,807
5,547,519
6/5/1995
8/20/1996
Granted
MAGNESIA COATING AND PROCESS FOR PRODUCING GRAIN ORIENTED ELECTRICAL STEEL FOR
PUNCHING QUALITY (HI-SI02 MGO COATING COMPOSITION FOR PUNCHING QUALITY GRAIN
ORIENTED ELECTRICAL STEEL)
United States of America
ARMCO INC.
A2608A
PI9705442-9
PI9705442-9
11/6/1997
6/10/2003
Granted
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
Brazil
ARMCO INC.
A2646
97122975.9
97122975.9
11/28/1997
1/9/2002
Granted
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
China (Peoples Republic)
ARMCO INC.
A2646
PV1998-606
296442
2/27/1998
2/1/2006
Granted
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
Czech Republic
ARMCO INC.
A2646
97117584.9
 
10/10/1997
 
Published
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
European Patent Convention
ARMCO INC.
A2646
2320/CAL/97
194430
12/8/1997
8/12/2005
Granted
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
India
ARMCO INC.
A2646
10-043818
 
2/25/1998
 
Pending
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
Japan
ARMCO INC.
A2646
10-1997-0067145
10-0526377
12/9/1997
10/28/2005
Granted
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED ELECTRICAL STEEL
Korea, Republic of
ARMCO INC.
A2646
P323018
184552
11/6/1997
6/6/2002
Granted
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
Poland
ARMCO INC.
A2646
08/808,894
5,702,539
2/28/1997
12/30/1997
Granted
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
United States of America
ARMCO INC.
A2646
PI9801523
PI9801523-0
4/29/1998
8/16/2005
Granted
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
Brazil
ARMCO INC.
A2654
2,231,905
2,231,905
3/12/1998
1/2/2007
Granted
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
Canada
ARMCO INC.
A2654
98107013.9
69833346.2-08
4/17/1998
2/1/2006
Granted
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
Germany
ARMCO INC.
A2654
98107013.9
0876849
4/17/1998
2/1/2006
Granted
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
Spain
ARMCO INC.
A2654
98107013.9
0876849
4/17/1998
2/1/2006
Granted
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
France
ARMCO INC.
A2654
98107013.9
0876849
4/17/1998
2/1/2006
Granted
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
United Kingdom
ARMCO INC.
A2654
98107013.9
0876849
4/17/1998
2/1/2006
Granted
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
Italy
ARMCO INC.
A2654
10-122366
 
5/1/1998
 
Pending
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
Japan
ARMCO INC.
A2654
10-1998-15936
10-550496
5/4/1998
2/2/2006
Granted
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
Korea, Republic of
ARMCO INC.
A2654
983150
202784
4/22/1998
7/2/2001
Granted
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
Mexico
ARMCO INC.
A2654
98107013.9
0876849
4/17/1998
2/1/2006
Granted
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
Sweden
ARMCO INC.
A2654
08/851,259
5,783,622
5/5/1997
7/21/1998
Granted
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
United States of America
ARMCO INC.
A2654
08/821,154
5,743,968
3/20/1997
4/28/1998
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL (STAINLESS STEEL PICKLING WITH
H2O2)
United States of America
ARMCO INC.
A2657
98119328.7
0926249
10/13/1998
10/6/2004
Granted
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
Belgium
ARMCO INC.
A2660
PI9814782-0
 
10/29/1998
 
Pending
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
Brazil
ARMCO INC.
A2660
2,249,547
2,249,547
10/5/1998
6/28/2005
Granted
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
Canada
ARMCO INC.
A2660
98125437.3
98125437.3
12/18/1998
8/11/2004
Granted
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
China (Peoples Republic)
ARMCO INC.
A2660
98119328.7
69826822.9
10/13/1998
10/6/2004
Granted
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
Germany
ARMCO INC.
A2660
98119328.7
0926249
10/13/1998
10/6/2004
Granted
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
France
ARMCO INC.
A2660
98119328.7
0926249
10/13/1998
10/6/2004
Granted
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
United Kingdom
ARMCO INC.
A2660
1717/CAL/98
 
9/23/1998
 
Pending
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
India
ARMCO INC.
A2660
98119328.7
0926249
10/13/1998
10/6/2004
Granted
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
Italy
ARMCO INC.
A2660
10-353059
 
12/11/1998
 
Pending
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
Japan
ARMCO INC.
A2660
10-1998-0056329
10-0537122
12/18/1998
12/9/2005
Granted
INORGANIC/ORGANIC INSULATING COATING FOR NONORIENTED ELECTRICAL STEEL
Korea, Republic of
ARMCO INC.
A2660
989018
202360
10/29/1998
6/14/2001
Granted
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
Mexico
ARMCO INC.
A2660
98119328.7
0926249
10/13/1998
10/6/2004
Granted
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
Sweden
ARMCO INC.
A2660
08/994,387
5,955,201
12/17/1997
9/21/1999
Granted
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
United States of America
ARMCO INC.
A2660
2,254,584
 
11/27/1998
 
Pending
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL AND METHOD OF MAKING (FERRITIC
STAINLESS STEEL WITH EQUIAXED CAST GRAIN)
Canada
ARMCO INC.
A2664
10-1998-55939
10-614558
12/18/1998
8/14/2006
Granted
CHROMIUM ALLOY FERRITIC STEEL, METHOD OF MAKING THE SAME, AND CHROMIUM ALLOYED
FERRITIC STEEL SHEET
Korea, Republic of
ARMCO INC.
A2664
98108387
205706
12/16/1998
12/18/2001
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL AND METHOD OF MAKING (FERRITIC
STAINLESS STEEL WITH EQUIAXED CAST GRAIN)
Mexico
ARMCO INC.
A2664
08/994,382
5,868,875
12/19/1997
2/9/1999
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL AND METHOD OF MAKING (FERRITIC
STAINLESS STEEL WITH EQUIAXED CAST GRAIN)
United States of America
ARMCO INC.
A2664
98/11448
98/11448
12/14/1998
8/31/1999
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL AND METHOD OF MAKING (FERRITIC
STAINLESS STEEL WITH EQUIAXED CAST GRAIN)
South Africa
ARMCO INC.
A2664
2003200957
2003200957
3/12/2003
8/4/2005
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS WITH EQUIAXED
CAST GRAIN)
Australia
AK STEEL CORPORATION
A2664A
97226/98
760756
12/18/1998
9/4/2003
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Australia
ARMCO INC.
A2685
98124277.9
0924313
12/18/1998
5/26/2004
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Belgium
ARMCO INC.
A2685
PI9805348-5
PI9805348-5
12/16/1998
7/22/2003
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Brazil
ARMCO INC.
A2685
2,254,564
 
11/27/1998
 
Pending
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Canada
ARMCO INC.
A2685
98125446.2
ZL98125446.
12/18/1998
7/24/2002
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
China (Peoples Republic)
ARMCO INC.
A2685
98124277.9
0924313
12/18/1998
5/26/2004
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Germany
ARMCO INC.
A2685
98124277.9
0924313
12/18/1998
5/26/2004
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Spain
ARMCO INC.
A2685
98124277.9
0924313
12/18/1998
5/26/2004
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Finland
ARMCO INC.
A2685
98124277.9
0924313
12/18/1998
5/26/2004
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
France
ARMCO INC.
A2685
98124277.9
0924313
12/18/1998
5/26/2004
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
United Kingdom
ARMCO INC.
A2685
1987/CAL/98
199431
11/10/1998
6/30/2006
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
India
ARMCO INC.
A2685
98124277.9
0924313
12/18/1998
5/26/2004
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Italy
ARMCO INC.
A2685
10-360906
 
12/18/1998
 
Pending
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Japan
ARMCO INC.
A2685
10-1998-56359
10-0617434
12/18/1998
8/22/2006
Granted
CHROMIUM ALLOY FERRITIC STEEL, METHOD OF MAKING THE SAME, AND CHROMIUM ALLOYED
FERRITIC STEEL SHEET
Korea, Republic of
ARMCO INC.
A2685
98124277.9
0924313
12/18/1998
5/26/2004
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Liechtenstein
ARMCO INC.
A2685
9810838
236385
12/16/1998
5/2/2006
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Mexico
ARMCO INC.
A2685
98123163
2227172
12/21/1998
4/20/2004
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Russian Federation
ARMCO INC.
A2685
98124277.9
0924313
12/18/1998
5/26/2004
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Sweden
ARMCO INC.
A2685
87117755
160415
10/27/1998
11/22/2002
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
Taiwan
ARMCO INC.
A2685
98/11452
98/11452
12/14/1998
3/29/2000
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
South Africa
ARMCO INC.
A2685
09/153,822
6,855,213
1/26/2001
2/15/2005
Granted
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL
United States of America
ARMCO INC.
A2685A
02763631.5
1436433
9/13/2002
8/17/2005
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Austria
ARMCO INC.
A2690
2002327631
 
9/13/2002
 
Pending
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Australia
ARMCO INC.
A2690
02763631.5
1436433
9/13/2002
8/17/2005
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Belgium
ARMCO INC.
A2690
2,459,479
 
9/13/2002
 
Published
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Canada
ARMCO INC.
A2690
02819615.5
ZL02819615.5
9/13/2002
6/28/2006
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
China (Peoples Republic)
ARMCO INC.
A2690
02763631.5
1436433
9/13/2002
8/17/2005
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Czech Republic
ARMCO INC.
A2690
02763631.5
1436433
9/13/2002
8/17/2005
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Germany
ARMCO INC.
A2690
02763631.5
1436433
9/13/2002
8/17/2005
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Finland
ARMCO INC.
A2690
02763631.5
1436433
9/13/2002
8/17/2005
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
France
ARMCO INC.
A2690
02763631.5
1436433
9/13/2002
8/17/2005
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
United Kingdom
ARMCO INC.
A2690
0586/DELNP/0
 
9/13/2002
 
Pending
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
India
ARMCO INC.
A2690
02763631.5
1436433
9/13/2002
8/17/2005
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Italy
ARMCO INC.
A2690
2003-527135
 
9/13/2002
 
Pending
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Japan
ARMCO INC.
A2690
10-2004-7003744
10-0640510
9/13/2002
10/24/2006
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Korea, Republic of
ARMCO INC.
A2690
04/002448
 
9/13/2002
 
Pending
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Mexico
ARMCO INC.
A2690
P-372816
 
9/13/2002
 
Pending
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Poland
ARMCO INC.
A2690
2004110996
2285058
9/13/2002
10/10/2006
Granted
METHOD OF PRODUCING (100) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Russian Federation
ARMCO INC.
A2690
02763631.5
1436433
9/13/2002
8/17/2005
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Sweden
ARMCO INC.
A2690
02763631.5
1436433
9/13/2002
8/17/2005
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
Slovakia
ARMCO INC.
A2690
10/242,885
6,749,693
9/13/2002
6/15/2004
Granted
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
United States of America
AK Properties, Inc.
A2690
09/234,816
6,088,895
1/21/1999
7/18/2000
Granted
METHOD FOR DESCALING HOT ROLLED STRIP (WIRE BRUSHING STAINLESS HOT BAND)
United States of America
ARMCO INC.
A2695
09/348,123
6,474,402
7/2/1999
11/5/2002
Granted
SEGMENTED ROLL FOR CASTING METAL STRIP (STRIP CASTER WHEEL)
United States of America
ARMCO INC.
A2707
PI0209419-3
 
4/23/2002
 
Published
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
Brazil
AK Steel Corporation
A2714
2,445,895
 
4/23/2002
 
Pending
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
Canada
AK Steel Corporation
A2714
02769278.9
 
4/23/2002
 
Pending
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
European Patent Convention
AK Steel Corporation
A2714
01863/DELNP/2003
 
4/23/2002
 
Pending
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
India
AK Steel Corporation
A2714
2002-587661
 
4/23/2002
 
Pending
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
Japan
AK Steel Corporation
A2714
10-2003/7014340
 
4/23/2002
 
Pending
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
Korea, Republic of
AK Steel Corporation
A2714
09/847,236
 
5/2/2001
 
Aband/Rein
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
United States of America
AK Steel Corporation
A2714
03750018.8
1501951
2/25/2003
8/30/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Austria
AK Properties, Inc.
A2719
03750018.8
1501951
2/25/2003
8/30/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Belgium
AK Properties, Inc.
A2719
PI0309856-7
 
2/25/2003
 
Published
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Brazil
AK Properties, Inc.
A2719
2,484,738
 
2/25/2003
 
Pending
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Canada
AK Properties, Inc.
A2719
03815414.5
 
2/25/2004
 
Pending
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
China (Peoples Republic)
AK Properties, Inc.
A2719
03750018.8
1501951
2/25/2003
8/30/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Czech Republic
AK Properties, Inc.
A2719
03750018.8
60306365.9-08
2/25/2003
8/30/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Germany
AK Properties, Inc.
A2719
03750018.8
1501951
2/25/2003
8/30/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
France
AK Properties, Inc.
A2719
03750018.8
1501951
2/25/2003
8/30/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
United Kingdom
AK Properties, Inc.
A2719
3603/DELNP/2004
 
2/25/2004
 
Pending
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
India
AK Properties, Inc.
A2719
03750018.8
1501951
2/25/2003
8/30/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Italy
AK Properties, Inc.
A2719
2004-503674
 
2/25/2003
 
Published
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Japan
AK Properties, Inc.
A2719
7018012/04
 
2/25/2003
 
Pending
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Korea, Republic of
AK Properties, Inc.
A2719
PA2004/011077
 
2/25/2003
 
Pending
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Mexico
AK Properties, Inc.
A2719
2004136280
 
2/25/2003
 
Pending
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Russian Federation
AK Properties, Inc.
A2719
03750018.8
1501951
2/25/2003
8/30/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Sweden
AK Properties, Inc.
A2719
03750018.8
1501951
2/25/2003
8/30/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
Slovakia
AK Steel Corporation
A2719
10/374,595
7,011,139
2/25/2003
3/14/2006
Granted
METHOD OF CONTINUOUSLY CASTING NON-ORIENTED ELECTRICAL STEEL STRIP (STRIP CAST
CRNO)
United States of America
AK Steel Properties, Inc.
A2719
11/313,367
7,140,417
12/21/2005
11/28/2006
Granted
METHOD OF CONTINUOUSLY CASTING NON-ORIENTED ELECTRICAL STEEL STRIP
United States of America
AK Steel Properties, Inc.
A2719
02761644.0
1436432
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Austria
AK Steel Corporation
A2721
2002326892
 
9/13/2002
 
Pending
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Australia
AK Steel Corporation
A2721
02761644.0
1436432
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Belgium
AK Steel Corporation
A2721
PI0212482-3
 
9/13/2002
 
Published
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Brazil
AK Steel Corporation
A2721
2,459,471
 
9/13/2002
 
Published
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Canada
AK Steel Corporation
A2721
02819614.7
ZL02819614.7
9/13/2002
12/13/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
China (Peoples Republic)
AK Steel Corporation
A2721
02761644.0
1436432
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Czech Republic
AK Steel Corporation
A2721
02761644.0
60211542.6
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Germany
AK Steel Corporation
A2721
02761644.0
1436432
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Finland
AK Steel Corporation
A2721
02761644.0
1436432
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
France
AK Steel Corporation
A2721
02761644.0
1436432
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
United Kingdom
AK Steel Corporation
A2721
00588/DELNP/2004
 
9/13/2002
 
Pending
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
India
AK Steel Corporation
A2721
02761644.0
1436432
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Italy
AK Steel Corporation
A2721
03-527134
 
9/13/2002
 
Published
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Japan
AK Steel Corporation
A2721
10-2004-7003436
 
9/13/2002
 
Pending
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Korea, Republic of
AK Steel Corporation
A2721
02761644.0
1436432
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Luxembourg
AK Steel Corporation
A2721
02/29114
 
9/13/2002
 
Pending
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Mexico
AK Steel Corporation
A2721
02761644.0
1436432
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Netherlands
AK Steel Corporation
A2721
   
9/13/2002
 
Pending
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Poland
AK Steel Corporation
A2721
2004110999
2290448
9/13/2002
12/27/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Russian Federation
AK Steel Corporation
A2721
02761644.0
1436432
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Sweden
AK Steel Corporation
A2721
02761644.0
1436432
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Slovakia
AK Steel Corporation
A2721
02761644.0
1436432
9/13/2002
5/17/2006
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
Turkey
AK Steel Corporation
A2721
10/243,020
6,739,384
9/13/2002
5/25/2004
Granted
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
United States of America
AK Properties, Inc.
A2721
2002252617
 
4/9/2002
 
Pending
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Australia
AK Steel Corporation
A2737
02721700.9
1381714
4/9/2002
10/25/2006
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Belgium
AK Steel Corporation
A2737
PI0208749-9
 
4/9/2002
 
Published
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Brazil
AK Steel Corporation
A2737
2,443,695
 
4/9/2002
 
Published
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Canada
AK Steel Corporation
A2737
ZL02808828.X
ZL02808828.X
4/9/2002
3/8/2006
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
China (Peoples Republic)
AK Steel Corporation
A2737
02721700.9
60215629.7-08
4/9/2002
10/25/2006
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Germany
AK Steel Corporation
A2737
02721700.9
1381714
4/9/2002
10/25/2006
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Spain
AK Steel Corporation
A2737
02721700.9
1381714
4/9/2002
10/25/2006
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Finland
AK Steel Corporation
A2737
02721700.9
1381714
4/9/2002
10/25/2006
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
France
AK Steel Corporation
A2737
02721700.9
1381714
4/9/2002
10/25/2006
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
United Kingdom
AK Steel Corporation
A2737
01600/DELNP/2003
 
4/9/2002
 
Pending
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
India
AK Steel Corporation
A2737
02721700.9
1381714
4/9/2002
10/25/2006
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Italy
AK Steel Corporation
A2737
2002-579536
 
4/9/2002
 
Published
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Japan
AK Steel Corporation
A2737
10-2003-7013175
 
4/9/2002
 
Pending
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Korea, Republic of
AK Steel Corporation
A2737
PA/A/2003/009219
 
4/9/2002
 
Published
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Mexico
AK Steel Corporation
A2737
02721700.9
1381714
4/9/2002
10/25/2006
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Netherlands
AK Steel Corporation
A2737
02721700.9
1381714
4/9/2002
10/25/2006
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
Sweden
AK Steel Corporation
A2737
10/118,765
6,645,306
4/9/2002
11/11/2003
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
United States of America
AK Steel Corporation
A2737
2003/7743
2003/7743
4/9/2002
12/29/2004
Granted
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
South Africa
AK Steel Corporation
A2737
02763980.6
E309.397
4/9/2002
11/9/2005
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Austria
AK Steel Corporation
A2738
2002307176
 
4/9/2002
 
Pending
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Australia
AK Steel Corporation
A2738
02763980.6
1377692
4/9/2002
11/9/2005
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Belgium
AK Steel Corporation
A2738
PI 0208748-0
 
4/9/2002
 
Published
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Brazil
AK Steel Corporation
A2738
2,443,687
 
4/9/2002
 
Pending
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Canada
AK Steel Corporation
A2738
ZL02808830.1
ZL02808830.1
4/9/2002
3/8/2006
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
China (Peoples Republic)
AK Steel Corporation
A2738
02763980.6
60207225.5
4/9/2002
11/9/2005
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Germany
AK Steel Corporation
A2738
02763980.6
1377692
4/9/2002
11/9/2005
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Finland
AK Steel Corporation
A2738
02763980.6
1377692
4/9/2002
11/9/2005
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
France
AK Steel Corporation
A2738
02763980.6
1377692
4/9/2002
11/9/2005
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
United Kingdom
AK Steel Corporation
A2738
1602/DEL/03
 
4/9/2002
 
Pending
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
India
AK Steel Corporation
A2738
02763980.6
1377692
4/9/2002
11/9/2005
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Italy
AK Steel Corporation
A2738
2002-579535
 
4/9/2002
 
Pending
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Japan
AK Steel Corporation
A2738
2003-7013261
10-0654513
4/9/2002
11/29/2006
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Korea, Republic of
AK Steel Corporation
A2738
02763980.6
1377692
4/9/2002
11/9/2005
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Luxembourg
AK Steel Corporation
A2738
PA/A/2003/009218
 
4/9/2002
 
Pending
HYDROGEN PEROXIDE PICKLING OF  SILICON-CONTAINING ELECTRICAL STEEL GRADES
Mexico
AK Steel Corporation
A2738
02763980.6
1377692
4/9/2002
11/9/2005
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Netherlands
AK Steel Corporation
A2738
02763980.6
1377692
4/9/2002
11/9/2005
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Sweden
AK Steel Corporation
A2738
02763980.6
1377692
4/9/2002
11/9/2005
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Turkey
AK Steel Corporation
A2738
10/119,444
6,599,371
4/9/2002
7/29/2003
Granted
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
United States of America
AK Steel Corporation
A2738
PCT/US02/10962
 
4/9/2002
 
Published
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
Patent Cooperation Treaty
AK Steel Corporation
A2738
202248763
 
4/9/2002
 
Pending
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
Australia
AK Steel Corporation
A2740
PI 0208747.2
 
4/9/2002
 
Pending
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
Brazil
AK Steel Corporation
A2740
2,443,635
 
4/9/2002
 
Pending
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
Canada
AK Steel Corporation
A2740
02807994.9
 
4/9/2002
 
Published
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
China (Peoples Republic)
AK Steel Corporation
A2740
02717786.4
 
4/9/2002
 
Published
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
European Patent Convention
AK Steel Corporation
A2740
01601/DELNP/2003
 
4/9/2002
 
Pending
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
India
AK Steel Corporation
A2740
2002-579375
 
4/9/2002
 
Pending
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
Japan
AK Steel Corporation
A2740
10-2003-7013174
 
4/9/2002
 
Pending
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
Korea, Republic of
AK Steel Corporation
A2740
PA/A/2003/009217
 
4/9/2002
 
Pending
APPARATUS AND METHDO FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR
Mexico
AK Steel Corporation
A2740
10/119,112
6,746,614
4/9/2002
6/8/2004
Granted
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
United States of America
AK Steel Corporation
A2740
10/683,717
6,802,965
10/10/2003
10/12/2004
Granted
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
United States of America
AK Steel Corporation
A2740
2003/7742
2003/7742
4/9/2002
12/29/2004
Granted
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
South Africa
AK Steel Corporation
A2740
2,446,098
 
4/30/2002
 
Published
ANTIMICROBIAL COATED METAL SHEET
Canada
AK Steel Corporation
A2745
PA/A/2003/009941
236797
4/30/2002
5/12/2006
Granted
ANTIMICROBIAL COATED METAL SHEET
Mexico
AK Steel Corporation
A2745
PI0410333-5
 
5/10/2004
 
Pending
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
Brazil
AK Steel Corporation
A2756
2,525,742
 
5/10/2004
 
Pending
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
Canada
AK Steel Corporation
A2756
200480017919.6
 
5/10/2004
 
Published
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
China (Peoples Republic)
AK Steel Corporation
A2756
04751737.0
 
5/10/2004
 
Pending
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
European Patent Convention
AK Steel Corporation
A2756
2468/KOLNP/2005
 
5/10/2004
 
Pending
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
India
AK Steel Corporation
A2756
2006-532901
 
5/10/2004
 
Pending
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
Japan
AK Steel Corporation
A2756
   
5/10/2004
 
Pending
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
Korea, Republic of
AK Steel Corporation
A2756
PA/A/2005/012277
 
5/10/2004
 
Published
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
Mexico
AK Steel Corporation
A2756
11/494,369
 
7/27/2006
 
Pending
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP
United States of America
AK Steel Properties, Inc.
A2756
60/807,943
 
7/21/2006
 
Pending
CLEAN START STREAM PURGER
United States of America
AK Steel Corporation
A2781




 
 

--------------------------------------------------------------------------------

 

Schedule 9.1.12
Trademark Inventory
February 2007


Owner
Mark
Country
Filing Date
Application
Number
Registration
Date
Registration
Number
Status
AK Steel Corporation
15-5 PH
United States of America
3/12/1969
72/321,450
12/29/1970
905,009
Registered
AK Steel Corporation
17-4 PH (Stylized)
United States of America
9/21/1956
72/016,087
1/28/1964
763,765
Registered
AK Steel Corporation
17-7 PH (Stylized)
United States of America
9/21/1956
72/016,088
1/28/1964
763,766
Registered
AK Steel Corporation
19-9DL
United States of America
10/7/1947
71/537,105
8/31/1948
501,951
Registered
AK Steel Corporation
AK & Design
United States of America
11/5/1996
75/193,556
12/9/1997
2,119,542
Registered
AK Steel Corporation
AK COATINGS
United States of America
7/1/2005
76/977,607
10/11/2005
3,006,316
Registered
AK Steel Corporation
AK FORMTUBE
United States of America
1/18/2002
76/360,587
1/20/2004
2,807,173
Registered
AK Steel Corporation
AK STEEL
Brazil
10/21/1998
821.147.587
12/4/2001
821.147.587
Registered
AK Steel Corporation
AK STEEL
Mexico
11/11/1998
353789
2/25/1999
601678
Registered
AK Steel Corporation
AK STEEL
United States of America
4/14/1999
75/684,782
3/7/2000
2,326,561
Registered
AK Steel Corporation
AK STEEL & Design
United States of America
4/8/1994
74/510,336
10/17/1995
1,928,712
Registered
AK Steel Corporation
AK STEEL & Design (two-line version)
Brazil
10/21/1998
821.147.536
4/30/2002
821.147.536
Registered
AK Steel Corporation
AK STEEL & Design (two-line version)
Mexico
11/11/1998
353790
4/9/1999
608868
Registered
AK Steel Corporation
AK STEEL & Design (two-line version)
United States of America
11/5/1996
75/193,557
12/2/1997
2,117,805
Registered
AK Steel Corporation
ALUMI-THERM
United States of America
6/18/1984
73/485,590
4/23/1985
1,331,648
Registered
AK Steel Corporation
AQUAMET
United States of America
7/22/1977
73/134,908
2/14/1978
1,085,298
Registered
AK Steel Corporation
ARMCO
Algeria
11/27/1966
 
12/24/1966
051847
Registered
AK Steel Corporation
ARMCO
Benelux
12/9/1971
568833
4/18/1974
091464
Registered
AK Steel Corporation
ARMCO
European Community
12/4/2001
002488880
12/4/2001
002488880
Registered
AK Steel Corporation
ARMCO
Indonesia
5/23/1997
D97-9778
5/23/1997
412445
Registered
AK Steel Corporation
ARMCO
Italy
12/6/1988
RM98C005872
10/16/1991
858267
Registered
AK Steel Corporation
ARMCO
United States of America
7/5/1947
71/527,716
12/19/1950
534,852
Registered
AK Steel Corporation
ARMCO
Venezuela
11/18/1992
25.316-92
6/5/1995
P-176322
Registered
AK Steel Corporation
ARMCO & Design
Algeria
   
7/12/1961
051133
Registered
AK Steel Corporation
ARMCO & Design
Benelux
12/9/1971
568828
4/18/1974
091140
Registered
AK Steel Corporation
ARMCO & Design
Brazil
6/29/1964
04090829
1/6/1991
04090829
Registered
AK Steel Corporation
ARMCO & Design
Finland
7/20/1966
48044
7/20/1976
48044
Registered
AK Steel Corporation
ARMCO & Design
France
7/12/1961
74693
7/12/1961
1,352,165
Registered
AK Steel Corporation
ARMCO & Design
Greece
5/18/1962
28412
5/18/1962
28412
Registered
AK Steel Corporation
ARMCO & Design
Italy
7/4/1961
58/392
7/4/1961
440235
Registered
AK Steel Corporation
ARMCO & Design
Norway
3/13/1962
75767
11/7/1963
62792
Registered
AK Steel Corporation
ARMCO & Design
Spain
   
6/27/1962
385498
Registered
AK Steel Corporation
ARMCO & Design
United States of America
5/24/1949
71/579,390
2/6/1951
537,313
Registered
AK Steel Corporation
ARMCO (Stylized)
United States of America
7/5/1947
71/528,032
6/1/1948
500,503
Registered
AK Steel Corporation
BLACK BEAUTY
United States of America
9/17/1947
71/534,758
8/31/1948
501,942
Registered
AK Steel Corporation
BLACK COAT
United States of America
2/18/1998
75/440,782
3/19/2002
2,550,288
Registered
AK Steel Corporation
CARLITE (Stylized)
United States of America
2/20/1947
71/517,811
9/27/1949
515,529
Registered
AK Steel Corporation
COSHOCTON STAINLESS
United States of America
11/2/1987
73/693,387
1/31/1989
1,523,024
Registered
AK Steel Corporation
DI-MAX
United States of America
6/21/1949
71/580,815
2/6/1951
537,322
Registered
AK Steel Corporation
DR
United States of America
12/5/2003
76/563,854
1/11/2005
2,917,054
Registered
AK Steel Corporation
ELECTRASMOOTH
United States of America
6/20/2005
78/654,108
5/23/2006
3,095,711
Registered
AK Steel Corporation
GREYSTONE
United States of America
4/2/1997
75/268,062
9/4/2001
2,485,481
Registered
AK Steel Corporation
HX
United States of America
4/8/1968
72/295,121
12/31/1968
862,619
Hold
AK Steel Corporation
LC
United States of America
6/20/2005
78/653,915
   
Published
AK Steel Corporation
LITE CARLITE
United States of America
11/10/2003
76/558,961
7/12/2005
2,965,827
Registered
AK Steel Corporation
LR
United States of America
4/8/1968
72/295,122
6/3/1969
870,336
Registered
AK Steel Corporation
NITRONIC
Benelux
7/20/1994
830878
7/20/1994
553764
Registered
AK Steel Corporation
NITRONIC
Germany
7/19/1994
A57353/6Wz
7/19/1994
2,900,942
Registered
AK Steel Corporation
NITRONIC
Italy
8/19/1994
RM94C003722
10/14/1996
689431
Registered
AK Steel Corporation
NITRONIC
United States of America
6/29/1995
74/694,953
6/18/1996
1,981,058
Registered
AK Steel Corporation
NITRONIC
United States of America
7/18/1979
73/223,792
4/28/1981
1,152,120
Registered
AK Steel Corporation
NITRONIC
United States of America
6/18/1979
73/219,917
11/17/1981
1,177,800
Registered
AK Steel Corporation
PAINTGRIP
United States of America
 
71/318,345
1/5/1932
290,355
Registered
AK Steel Corporation
PH 13-8 MO
United States of America
9/24/1987
73/686,030
5/17/1988
1,488,111
Registered
AK Steel Corporation
PH 15-7 MO
United States of America
4/5/1961
72/117,159
11/3/1964
779,321
Registered
AK Steel Corporation
T2
United States of America
6/23/2003
76/524,436
   
Allowed
AK Steel Corporation
TRAN-COR
United States of America
9/16/1926
71/237,305
2/22/1927
224,201
Registered
AK Steel Corporation
ULTRA FORM
United States of America
2/18/1998
75/440,781
5/29/2001
2,455,708
Registered
AK Steel Corporation
ULTRASMOOTH
United States of America
6/20/2005
78/654,093
6/6/2006
3,100,640
Registered
AK Steel Corporation
UNIBRITE
United States of America
11/23/1960
72/109,013
9/19/1961
721,520
Registered
AK Steel Corporation
UNIGRAIN
United States of America
6/20/2005
78/654,078
5/23/2006
3,095,709
Registered
AK Steel Corporation
UNIVIT
United States of America
6/16/1950
71/599,218
9/11/1951
547,908
Registered
AK Steel Corporation
VIT-PLUS
United States of America
8/15/1994
74/561,310
8/22/1995
1,912,990
Registered
AK Steel Corporation
ZINCGRIP
Canada
11/9/1946
193176
11/9/1946
UCA25986
Registered
Armco Inc.
ARMCO
Austria
5/6/1991
AM2132/91
8/30/1991
137385
Registered
Armco Inc.
ARMCO
Bangladesh
2/5/1974
 
7/10/1982
7039
Registered
Armco Inc.
ARMCO
Bolivia
7/27/1962
13,338
10/5/1977
C-20731
Hold
Armco Inc.
ARMCO
Brazil
3/4/1912
004090829
3/4/1912
002170850
Registered
Armco Inc.
ARMCO
Canada
5/3/1917
93/22548
5/3/1917
22548
Registered
Armco Inc.
ARMCO
Egypt
6/23/1995
42014
6/23/1995
42014
Registered
Armco Inc.
ARMCO
France
8/8/1919
 
8/8/1919
1,481,641
Registered
Armco Inc.
ARMCO
Greece
6/17/1991
104513
6/17/1991
104513
Registered
Armco Inc.
ARMCO
Hong Kong
2/5/1974
131/74
2/5/1974
727/1974
Registered
Armco Inc.
ARMCO
India
   
11/5/1942
7456
Registered
Armco Inc.
ARMCO
New Zealand
6/7/1979
 
6/7/1979
128350
Registered
Armco Inc.
ARMCO
Norway
   
9/20/1919
5646
Registered
Armco Inc.
ARMCO
Poland
5/23/1977
Z-76501
5/23/1977
R-55917
Registered
Armco Inc.
ARMCO
Romania
8/25/1987
16967
8/25/1987
16066
Hold
Armco Inc.
ARMCO
Russian Federation
4/28/1977
79963
4/28/1977
59762
Registered
Armco Inc.
ARMCO
Serbia
   
5/5/1981
25427 Z-396/
Registered
Armco Inc.
ARMCO
Spain
5/16/1991
1,635,936
5/16/1991
1,635,936
Registered
Armco Inc.
ARMCO
Sweden
5/6/1919
21,574
5/6/1919
21,574
Registered
Armco Inc.
ARMCO
Switzerland
5/6/1991
 
5/6/1991
390306
Registered
Armco Inc.
ARMCO
United Kingdom
5/13/1924
448329
5/13/1924
448329
Registered
Armco Inc.
ARMCO & Design
Austria
5/10/1962
 
10/2/1962
48902
Registered
Armco Inc.
ARMCO & Design
Barbados
   
4/12/1962
2455
Hold
Armco Inc.
ARMCO & Design
Brunei Darussalam
6/23/1965
 
6/23/1965
2687
Registered
Armco Inc.
ARMCO & design
Canada
5/11/1961
262,836
3/16/1962
125,755
Hold
Armco Inc.
ARMCO & Design
Congo, Democratic Republic of
7/14/1997
2160/RDC/97
7/14/1997
6088/97
Hold
Armco Inc.
ARMCO & Design
Costa Rica
10/31/1928
 
10/31/1928
3274
Hold
Armco Inc.
ARMCO & Design
Denmark
6/15/1963
1270
6/15/1963
01.1270-1963
Registered
Armco Inc.
ARMCO & Design
Germany
7/2/1961
A11073/9AW
7/1/1991
777,233
Registered
Armco Inc.
ARMCO & Design
Guyana
4/10/1962
 
4/10/1962
5250A
Registered
Armco Inc.
ARMCO & Design
India
5/7/1966
235,168
5/7/1966
235,168
Registered
Armco Inc.
ARMCO & Design
Indonesia
6/2/1964
 
3/10/1965
TDM000058246
Registered
Armco Inc.
ARMCO & Design
Ireland
6/11/1965
 
6/11/1965
69096
Registered
Armco Inc.
ARMCO & Design
Israel
6/14/1965
 
6/14/1965
24626
Registered
Armco Inc.
ARMCO & Design
Jamaica
   
4/10/1962
8987
Registered
Armco Inc.
ARMCO & Design
Jordan
7/6/1962
 
6/17/1962
6368
Registered
Armco Inc.
ARMCO & Design
Malawi
   
4/30/1969
468/62
Registered
Armco Inc.
ARMCO & Design
Martinique
6/8/1965
 
6/8/1965
M/44090
Registered
Armco Inc.
ARMCO & Design
Myanmar
9/24/1964
1046
9/24/1964
1046
Registered
Armco Inc.
ARMCO & Design
New Zealand
   
4/26/1962
70775
Registered
Armco Inc.
ARMCO & Design
Nigeria
10/18/1965
16838
10/18/1965
16838
Registered
Armco Inc.
ARMCO & Design
Pakistan
6/17/1965
43664
6/17/1965
43664
Registered
Armco Inc.
ARMCO & Design
Paraguay
5/8/1961
758
10/30/1961
148827
Registered
Armco Inc.
ARMCO & Design
Portugal
5/1/1963
118900
4/17/1964
118900
Registered
Armco Inc.
ARMCO & Design
Sabah
6/24/1965
 
6/24/1965
SAB/10579
Registered
Armco Inc.
ARMCO & Design
Sarawak
6/24/1965
 
6/24/1965
SAR/5818
Registered
Armco Inc.
ARMCO & Design
Singapore
6/22/1965
 
6/22/1965
S/37339
Registered
Armco Inc.
ARMCO & Design
Spain
8/12/1961
 
4/5/1963
387071
Registered
Armco Inc.
ARMCO & Design
Spain
7/6/1961
 
6/27/1962
385499
Registered
Armco Inc.
ARMCO & Design
Spain
7/6/1961
 
6/27/1962
385497
Registered
Armco Inc.
ARMCO & Design
Sweden
4/19/1963
105878
4/19/1963
105878
Registered
Armco Inc.
ARMCO & Design
Turkey
9/10/1965
30993/65
9/10/1965
88798
Registered
Armco Inc.
ARMCO & Design
United Kingdom
9/28/1968
 
9/28/1968
825766
Registered
Armco Inc.
ARMCO & Design
Zambia
   
4/30/1962
468/62
Registered
Armco Inc.
DI-MAX
France
2/9/1968
36046
2/9/1968
1,443,800
Hold
Armco Inc.
NITRONIC
Canada
7/19/1994
759,731
10/20/1995
TMA 449,149
Registered
Armco Inc.
NITRONIC
France
1/8/1994
94/531.209
8/1/1994
94/531.209
Registered
Armco Inc.
NITRONIC
Spain
8/4/1994
1917556
8/4/1994
1917556
Registered
Armco Inc.
NITRONIC
United Kingdom
5/27/1994
1573477
5/27/1994
1573477
Registered
Armco Inc.
TRAN-COR
Canada
10/10/1928
 
10/10/1928
UCA 44936
Registered
Armco Inc.
TRAN-COR
Germany
4/12/1938
 
4/12/1938
505238
Registered
Armco Steel Company, L.P.
NI TERNE XL
United States of America
12/19/1984
73/514,332
6/30/1987
1,444,847
Registered
Armco Steel Company, L.P.
ZINCGRIP
United States of America
7/5/1947
528,025
5/11/1948
500,225
Registered




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.15
to
Loan and Security Agreement




ENVIRONMENTAL MATTERS
 
None.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.16
to
Loan and Security Agreement




RESTRICTIVE AGREEMENTS
 
●  
7-7/8% Senior Notes Due 2009

●  
7-3/4% Senior Notes Due 2012

●  
City of Rockport, IN Variable Rate Revenue Bonds, Series 1997A, Due 2027

●  
City of Rockport, IN Variable Rate Revenue Bonds, Series 1998A, Due 2028

●  
City of Rockport, IN Variable Rate Revenue Bonds, Series 1999A, Due 2029

●  
Gulf Coast Waste Disposal Authority Variable Rate Refunding Bonds Series 1998,
Due December 2008

●  
Butler County Industrial Development Authority Variable Rate Economic
Development Revenue Bonds, 1996 Series A, Due Jun 2020

●  
State of Ohio 166 Direct Loan, Ohio Department of Development Note, Due March
2015

●  
Ohio Air Quality Development Authority Variable Rate Demand Revenue Bonds,
Series 2004A, Due June 2024

●  
Ohio Air Quality Development Authority Taxable Variable Rate Demand Revenue
Bonds, Series 2004B, Due June 2024




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.17
to
Loan and Security Agreement




CERTAIN LITIGATION
 
None.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.19
to
Loan and Security Agreement




PENSION PLAN DISCLOSURES
 
None.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.21
to
Loan and Security Agreement




LABOR RELATIONS
 
None.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.1
to
Loan and Security Agreement




EXISTING DEBT
 
None.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.2


Existing Liens
Entity
Jurisdiction
File Number
Filing Date
Type Of Filing
Secured Party
Description Of Collateral
AK Steel Corporation
DE-Secretary of State
2149753 0
5/22/02
UCC-1
Tennant Financial Services
(1) Tennant Model 7300 Disk Scrubber
AK Steel Corporation
DE-Secretary of State
2213752 3
8/19/02
UCC-1
Meridian Leasing Corporation
All equipment now leased by lessee. AK Steel under Supplemental Number 2 to
Master Lease 9/1/98
AK Steel Corporation
DE-Secretary of State
3020779 8
1/24/03
UCC-1
IOS Capital, LLC
All equipment now or hereafter leased in an equipment leasing transaction in
connection to the Agreement 385677-9788RA8
AK Steel Corporation
DE-Secretary of State
3044669 3
2/24/03
UCC-1
IOS Capital, LLC
All equipment now or hereafter leased in an equipment leasing transaction in
connection to the Agreement 385677-978RA8
AK Steel Corporation
DE-Secretary of State
3075857 6
3/25/03
UCC-1
IOS Capital, LLC
All equipment now or hereafter leased in an equipment leasing transaction in
connection to the Agreement 385677-978RA32
AK Steel Corporation
DE-Secretary of State
3159413 7
6/24/03
UCC-1
IOS Capital, LLC
All equipment now or hereafter leased in an equipment leasing transaction in
connection to the Agreement 385677-9788RA50
AK Steel Corporation
DE-Secretary of State
3209327 9
7/28/03
UCC-1
North American Refractories Company
Refractory brick and monolithic products
AK Steel Corporation
DE-Secretary of State
32311747 0
9/08/03
UCC-1
IOS Capital, LLC
All equipment now or hereafter leased in an equipment leasing transaction in
connection to the Agreement 385677-9788RA67
AK Steel Corporation
DE – Secretary of State
3244989 3
9/22/03
UCC-1
Noranda Sales Inc.
All of the following located at AK Steel Corporation facilities in Ashland, KY
and Rockport, IN: (1) all “Kidd” and/or “CEZ” zinc metal in two thousand four
hundred pound (2,400 ib.) Strip Jumbo Ignots; and (ii) any other zinc metal
brands meeting the agreed to chemical specifications, delivered to AK Steel
Corporation in connection with that certain Consignment Agreement
AK Steel Corporation
DE – Secretary of State
4253294 5
9/9/04
UCC-1
P.C. Campana, Inc.
One (1) four-path wire feeder.
AK Steel Corporation
DE – Secretary of State
5044082 7
2/3/05
UCC-1
IOS Capital
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement
AK Steel Corporation
DE – Secretary of State
5064069 9
2/15/05
UCC-1
IOS Capital
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement
AK Steel Corporation
DE – Secretary of State
5108790 8
4/8/05
UCC-1
Air Liquide Industrial US LP
CO2 Horizontal Vessels
Vaporizers
Copeland Compressor
AK Steel Corporation
DE – Secretary of State
6035665 9
1/30/06
UCC-1
Tennant Financial Services
Tennant Model 550 Diesel Scrubber, together with any and all additions,
attachments
AK Steel Corporation
DE – Secretary of State
6439059 7
12/14/06
UCC-1
National City Commercial Capital Corporation
2 New Liebher Modal material handler and 70C grapple
AK Steel Corporation
DE – Secretary of State
3193779 9
7/28/03
UCC-1
Danka Office Imaging Company
Kodak copier including but not limited to all substitutions
AK Steel Corporation
DE – Secretary of State
3168693 3
7/2/03
UCC-1
Minteq International Inc.
1. Leased property as more fully described in Exhibit A attached thereto.
2. Consignment property as more fully described on Exhibit B attached thereto.
3. Bailment property as more fully described in Exhibit C attached thereto.
AK Steel Corporation
DE – Secretary of State
32298183
9/5/03
UCC-1
Metallurgical North America, Inc.
All mold/mould powder inventory now or hereafter located at Debtor’s Mearfeild,
Ohio and Bulter, Pennsylvania plains which is shipped on or on behalf of the
Secured Party. This financing statements is a protective consignment filing and
Secured Party owns such collateral until sold by or on behalf of Secured Party.
AK Steel Corporation
DE – Secretary of State
4003995 0
1/7/04
UCC-1
Enprotech Corp.
Ceramic refractory platesand nozzles belonging to Secured Party and on
consignment to Debtor on Debtor’s premises for storage prior to sale to Debtor.
AK Steel Corporation
DE – Secretary of State
4141384 0
5/21/04
UCC-1
Massey Mettallurgical Coal, Inc.
All coal inventory now or hereafter located at Debtor’s Ashland Coke Plant,
Ashland, KY, which is shipped by or on behalf of Massey Metallurgical Coal,
Inc., or pursuant to that certain Coal Sales Agreement
AK Steel Corporation
DE – Secretary of State
5031914 6
1/28/05
UCC-1
Massey Metallurgical Coal, Inc.
All of Debtor’s coal inventory comprising coal delivered by Secured Party to the
Debtor pursuant to the Coal Sales Agreement
AK Steel Corporation
DE – Secretary of State
5057569 7
2/22/05
UCC-1
Lehigh Safety Shoe Co., LLC
Consigned inventory in the debtor’s possession of the following description:
Lehigh footwear of all kinds safety and regular. Proceeds of Collateral are also
covered including accounts receivables




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.5
to
Loan and Security Agreement




EXISTING INVESTMENTS
 

   
Investments by AK Steel Corporation
 
As of 2/20/2007
    1  
Black Rock Investment
  $ 43,574,416        
(Cash Collateralized Letters of Credit)
                                          2  
Restricted cash for Maximum Achievable Control Technology (“MACT”) spending
  $ 3,304,838        
(Cash Deposit restricted to MACT Capital Project spending)
                       



